

SUBLEASE
BY AND BETWEEN
3000 Hanover, LLC,
a Delaware limited liability company
as Landlord
and
Guardant Health, Inc.,
a Delaware corporation
as Tenant
July 31, 2020








99090796v.12


--------------------------------------------------------------------------------



Table of Contents
Page
Article 1    REFERENCE
1
1.1    References
1
Article 2    LEASED PREMISES, TERM AND POSSESSION
4
2.1    Demise Of Leased Premises
5
2.2    Right To Use Common Areas
5
2.3    Lease Commencement Date And Lease Term
5
2.4    Delivery Of Possession
5
2.5    Performance Of Tenant Improvement Work; Acceptance Of Possession
5
2.6    Surrender Of Possession
6
Article 3    RENT, LATE CHARGES AND SECURITY DEPOSITS
7
3.1    Base Monthly Rent
7
3.2    Additional Rent
7
3.3    Year-End Adjustments
7
3.4    Late Charge, And Interest On Rent In Default
8
3.5    Payment Of Rent
8
3.6    Prepaid Rent
8
3.7    Security Deposit
8
Article 4    USE OF LEASED PREMISES AND COMMON AREA
9
4.1    Permitted Use
9
4.2    General Limitations On Use
9
4.3    Noise And Emissions
9
4.4    Trash Disposal
10
4.5    Parking
10
4.6    Signs
10
4.7    Compliance With Laws And Restrictions
11
4.8    Compliance With Insurance Requirements
11
4.9    Landlord’s Right To Enter
11
4.10    Use Of Common Areas
11
4.11    Environmental Protection
11
4.12    Rules And Regulations
13
4.13    Reservations
13
Article 5    REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
15
5.1    Repair And Maintenance
15
(a)    Tenant’s Obligations
15
(b)    Landlord’s Obligation
15
5.2    Utilities
16
5.3    Security
16
5.4    Energy And Resource Consumption
16
5.5    Limitation Of Landlord’s Liability
16
Article 6    ALTERATIONS AND IMPROVEMENTS
17
6.1    By Tenant
17
6.2    Ownership Of Improvements
17
6.3    Alterations Required By Law
18
6.4    Liens
18
Article 7    ASSIGNMENT AND SUBLETTING BY TENANT
18
7.1    By Tenant
18
7.2    Merger, Reorganization, or Sale of Assets
19
7.3    Landlord’s Election
19
7.4    Conditions To Landlord’s Consent
20
7.5    Assignment Consideration And Excess Rentals Defined
21
7.6    Payments
21

    1    


99090796v.12

--------------------------------------------------------------------------------



7.7    Good Faith
21
7.8    Effect Of Landlord’s Consent
21
Article 8    LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
23
8.1    Limitation On Landlord’s Liability And Release
23
8.2    Tenant’s Indemnification Of Landlord
24
Article 9    INSURANCE
24
9.1    Tenant’s Insurance
24
9.2    Landlord’s Insurance
25
9.3    Mutual Waiver Of Subrogation
25
Article 10    DAMAGE TO LEASED PREMISES
25
10.1    Landlord’s Duty To Restore
26
10.2    Insurance Proceeds
26
10.3    Landlord’s Right To Terminate
26
10.4    Tenant’s Right To Terminate
26
10.5    Tenant’s Waiver
26
10.6    Abatement Of Rent
27
Article 11    CONDEMNATION
27
11.1    Tenant’s Right To Terminate
27
11.2    Landlord’s Right To Terminate
27
11.3    Restoration
27
11.4    Temporary Taking
27
11.5    Division Of Condemnation Award
27
11.6    Abatement Of Rent
27
11.7    Taking Defined
27
Article 12    DEFAULT AND REMEDIES
28
12.1    Events Of Tenant’s Default
28
12.2    Landlord’s Remedies
28
12.3    Landlord’s Default And Tenant’s Remedies
30
12.4    Limitation Of Tenant’s Recourse
30
12.5    Tenant’s Waiver
30
Article 13    GENERAL PROVISIONS
31
13.1    Taxes On Tenant’s Property
31
13.2    Holding Over
32
13.3    Subordination To Mortgages
32
13.4    Tenant’s Attornment Upon Foreclosure
33
13.5    Mortgagee Protection
33
13.6    Estoppel Certificate
33
13.7    Tenant’s Financial Information
33
13.8    Transfer By Landlord
33
13.9    Force Majeure
34
13.10    Notices
34
13.11    Attorneys’ Fees and Costs
34
13.12    Definitions
35
(a)    Real Property Taxes
35
(b)    Landlord’s Insurance Costs
35
(c)    Property Maintenance Costs
35
(d)    Property Operating Expenses
36
(e)    Law
36
(f)    Lender
37
(g)    Rent
37
(h)    Restrictions
37
13.13    General Waivers
37
13.14    Miscellaneous
37
13.15    Patriot Act Compliance.
38

    2    


99090796v.12

--------------------------------------------------------------------------------



Article 14    LEGAL AUTHORITY BROKERS AND ENTIRE AGREEMENT
38
14.1    Legal Authority
38
14.2    Brokerage Commissions
39
14.3    Entire Agreement
39
14.4    Landlord’s Representations
39
Article 15    OPTION TO EXTEND
39
15.1    Option to Extend
39
15.2    Fair Market Rent
40
15.3    Tenant’s Election
40
15.4    Rent Arbitration
40
Article 16    TELECOMMUICATIONS SERVICE
41





    3    


99090796v.12


--------------------------------------------------------------------------------



SUBLEASE
This Sublease (defined herein as the “Lease”), dated July 31, 2020 for reference
purposes only, is made by and between 3000 Hanover, LLC, a Delaware limited
liability company (“Landlord”) and Guardant Health, Inc., a Delaware corporation
(“Tenant”), to be effective and binding upon the parties as of the date the last
of the designated signatories to this Lease shall have executed this Lease (the
“Effective Date of this Lease”).
A.Ground Lessor is the fee owner of the Property (as such terms are defined
below in Article 1).
B.Landlord leases the Property from Ground Lessor pursuant to the Ground Lease
(as defined below in Article 1).
C.Tenant desires to sublease Levels C and D of the Building (as such terms are
defined below in Article 1) from Landlord, and Landlord desires to sublease
Levels C and D of the Building to Tenant, on the terms and conditions set forth
in this Lease.
NOW, THEREFORE, Landlord and Tenant hereby agree as follows:
Article 1.
REFERENCE
a.References
. All references in this Lease (subject to any further clarifications contained
in this Lease) to the following terms shall have the following meaning or refer
to the respective address, person, date, time period, amount, percentage,
calendar year or fiscal year as below set forth:
    1    


99090796v.12

--------------------------------------------------------------------------------




Delivery Date:
The date on which Landlord delivers the Leased Premises to Tenant with
Landlord’s Work completed as set forth in the Work Letter attached hereto. If
the Delivery Date has not occurred:
(a) by October 1, 2021 (extended, if applicable, by the total number of days of
Excusable Delay), Tenant shall receive one (1) day of free Base Monthly Rent for
each day after October 1, 2021 (as so extended if applicable) until the earlier
to occur of (i) the Delivery Date, or (ii) January 31, 2022, or
(b) by January 31, 2022 (extended, if applicable, by the total number of days of
Excusable Delay), Tenant shall receive two (2) days of free Base Monthly Rent
for each day after January 31, 2022 (as so extended if applicable), until the
Delivery Date.
Excusable Delay:Force Majeure delays, and Tenant Delays (as defined in the Work
Letter).Lease Commencement Date:
The earlier to occur of (a) October 1, 2021 (extended, if applicable, by the
number of days of Tenant Emergency Delays), or (b) Tenant’s occupancy of any
portion of the Leased Premises for business purposes (as opposed to Tenant’s
occupancy for purposes of installing its Tenant Improvements, furniture,
fixtures, equipment or other personal property).
Lease Expiration Date:June 30, 2033, unless earlier terminated by Landlord in
accordance with the terms of this Lease, or extended by Tenant pursuant to
Article 15.Option to Extend:One (1) option to extend for a term of ten (10)
years, subject to the condition precedent that Landlord and Ground Lessor enter
into an extension of the term of the Ground Lease for a minimum of ten (10)
years, as more particularly described in Article 15 below.Tenant Emergency
Delays:
The term “Tenant Emergency Delays” means delays in Tenant’s completion of the
Tenant Improvements (as defined in Paragraph 2.5 below) to the extent caused by
public health emergencies or governmental mandates (including, without
limitation, shelter in place or similar mandates) that have a direct negative
impact on supply of materials, labor, issuance of building permits, or inability
or limitations relating to conducting activity upon the Leased Premises.
First Month’s Prepaid Rent:$1,134,612, comprised of Base Monthly Rent of
$920,000 and estimated Additional Rent of $214,612.Tenant’s Security Deposit:
$11,479,254.00 (subject to reduction to $7,174,533.75 upon the fifth (5th)
anniversary of the Lease Commencement Date in accordance with the terms and
conditions of Paragraph 3.7)
Late Charge Amount:Five Percent (5%) of the Delinquent AmountTenant’s Required
Liability Coverage:$5,000,000 Combined Single LimitTenant’s
Broker:SavillsLandlord’s Broker:Cushman & Wakefield and Newmark Knight
FrankProperty:
That certain real property situated in the City of Palo Alto, County of Santa
Clara, State of California, as presently improved with one 4-level building,
which real property is shown on the Site Plan attached hereto as Exhibit A, is
assigned Assessor’s Parcel No. 142-18-048-00, and is commonly known as or
otherwise described as follows: 3000 Hanover Street, Palo Alto, California.
Building:
That certain 4-level building on the Property in which the Leased Premises are
located (the “Building”), which Building is shown outlined on Exhibit A hereto.
Level C:
“Level C” refers to Level C of the Building, a color-coded rendering of which is
shown on Exhibit A-1.
Level D:
“Level D” refers to Level D of the Building, a color-coded rendering of which is
shown on Exhibit A-1.
Common Areas:
The “Common Areas” shall mean the areas within the Property which are located
outside the Leased Premises, such as common lobbies, electrical closets,
pedestrian walkways, parking areas, circulation roads and ways, parking
structures and surface parking areas, landscaped areas, open areas and enclosed
trash disposal areas which, at the time in question, are not for the exclusive
use of a tenant of the Building.
Parking:
With respect to the Leased Premises, Tenant shall be entitled to utilize at
least 2.6 unreserved and unassigned parking spaces for each 1,000 rentable
square feet of Leased Premises, as the same may change from time to time in
accordance with the terms of this Lease or an amendment hereto (i.e., no less
than 649 parking spaces based upon 249,549 square feet), such spaces to be
located in the parking area of the Common Areas. Parking is provided to Tenant
by Landlord without additional charge for the entire Lease Term including any
extension period, if applicable.
Building Standard Hours:
The term “Building Standard Hours” means from 7:00 a.m. and 7:00 p.m. Monday
through Friday and on Saturdays from 8:00 a.m. to noon, excluding Sundays and
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving, Christmas and such other holidays as are generally recognized in
the vicinity of the Property. 
HVAC:Heating, ventilating, and/or air conditioning.Leased Premises:
The space located on Level C and Level D and shown on the floor plan attached
hereto as Exhibit B, consisting of approximately 249,549 rentable square feet,
which rentable square footage has been determined based on the Building Owners
and Managers Association Gross Area Standard Methods of Measurement ANSI/BOMA
Z65.3-2018, and, for purposes of this Lease, the Leased Premises is agreed to
contain said number of rentable square feet. The Building and the Leased
Premises are not subject to re-measurement unless, pursuant to a written
amendment to this Lease, space is subtracted therefrom or additional space is
added thereto. Landlord has provided (or will, upon Tenant’s request provide)
Tenant with the calculations of the rentable square footage of the Leased
Premises Landlord’s architect. Recognizing that both Landlord and Tenant have
agreed to the foregoing rentable square footage number and have agreed that
there will be no re-measurement except as expressly provided above, Landlord has
given Tenant the opportunity to measure the Building and the Leased Premises and
has encouraged Tenant to do so, and Tenant hereby confirms that it has elected,
in its sole discretion and without reliance on any representation by Landlord or
its agents or any brokers, not to measure the Building or the Leased Premises.
________________
InitialsTenant’s Expense Share:
The term “Tenant’s Expense Share” shall mean the percentage obtained by dividing
the rentable square footage of the Leased Premises at the time of calculation by
the rentable square footage of the Building at the time of calculation. Such
percentage is currently 45.70%. In the event that the rentable square footage of
the Leased Premises or the Building is changed, Tenant’s Expense Share shall be
recalculated to equal the percentage described in the first sentence of this
paragraph, so that the aggregate Tenant’s Expense Share of all tenants of the
Property shall equal 100%. Tenant’s Expense Share is subject to adjustment as
set forth in Paragraphs 13.12(b) and 13.12 (c).
Standard Interest Rate:
The term “Standard Interest Rate” shall mean the greater of (a) 8%, or (b) the
sum of that rate quoted by Wells Fargo Bank, N.T. & S. A., from time to time as
its prime rate, plus two percent (2%), but in no event more than the maximum
rate of interest not prohibited or made usurious.
Default Interest Rate:
The term “Default Interest Rate” shall mean the Standard Interest Rate, plus
five percent (5%), but in no event more than the maximum rate of interest not
prohibited or made usurious.
Ground Lease:
That certain Lease dated as of March 25, 1971, between Ground Lessor and
Hewlett-Packard Company, a Delaware corporation (“HP”), as amended by that
certain Lease Amendment dated as of January 11, 2012, between Ground Lessor and
HP, as further amended and assigned by that certain Consent to Assignment of
Ground Lease dated as of July 31, 2015, by and among Ground Lessor, HP, and
Hewlett Packard Enterprise Company, a Delaware corporation (the predecessor in
interest to Landlord), pursuant to which Landlord leases the Property from
Ground Lessor.
Ground Lessor:The Board of Trustees of the Leland Stanford Junior University, a
body having corporate powers under the laws of the State of California.Base
Monthly Rent:
The term “Base Monthly Rent” shall mean the following:
Period     Base Monthly Rent
Months 1 – 12*    $920,000.00Months 13 - 24    $1,184,500.00
Months 25 - 36    $1,522,292.57
Months 37 - 48    $1,567,961.35
Months 49 – 60    $1,615,000.19
Months 61 – 72    $1,663,450.19
Months 73 – 84    $1,713,353.70
Months 85 – 96    $1,764,754.31
Months 97 – 108    $1,817,696.94
Months 109 – 120    $1,872,227.84
Months 121 – 132    $1,928,394.68
Months 133 – End**    $1,986,246.52


*Base Monthly Rent for Months 1 through 5 to be abated pursuant to paragraph 3.1
below.


**End of initial Lease Term.


Permitted Use:Research support offices, research and development, wet lab, sales
and marketing, and uses ancillary thereto, to the extent in compliance with all
Laws and Restrictions and permitted by the Ground Lessor, and for no other
purposes.Exhibits:
The term “Exhibits” shall mean the Exhibits of this Lease which are described as
follows:
Exhibit A - Site Plan showing the Property and delineating the Building in which
the Leased Premises are located.
Exhibit B – Floor Plan
Exhibit C –Lease Commencement Date Certificate
Exhibit D – Work Letter
Exhibit E – Monument Signage Exhibit
Exhibit F – Hazardous Materials Management Plan
Exhibit G – Ground Lessor Release
Exhibit H – Reserved
Exhibit I – Form of Tenant Estoppel Certificate
Exhibit J – Landlord Waiver and Agreement
Exhibit K – Form of Purchase Agreement



Article 2.
LEASED PREMISES, TERM AND POSSESSION
a.Demise Of Leased Premises
. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for
the Lease Term and upon the terms and subject to the conditions of this Lease,
that certain interior space described in Article 1 as the Leased Premises,
reserving and excepting to Landlord the right to fifty percent (50%) of all
assignment consideration and excess rentals as provided in Article 7 below.
Tenant’s lease of the
    2    


99090796v.12

--------------------------------------------------------------------------------



Leased Premises, together with the appurtenant right to use the Common Areas as
described in Paragraph 2.2 below, shall be conditioned upon and be subject to
the continuing compliance by Tenant with (i) all the terms and conditions of
this Lease, (ii) all Laws and Restrictions governing the use or occupancy of the
Leased Premises and the Property, (iii) all easements and other matters now of
public record respecting the use of the Leased Premises and Property, and (iv)
all reasonable rules and regulations from time to time established by Landlord.
Notwithstanding any provision of this Lease to the contrary, Landlord hereby
reserves to itself and its designees all rights of access, use and occupancy of
the Building roof, and Tenant shall have no right of access, use or occupancy of
the Building roof except as set forth in Paragraph 4.14 below.
b.Right To Use Common Areas
. As an appurtenant right to Tenant’s right to the use and occupancy of the
Leased Premises, Tenant shall have the right to use the Common Areas in
conjunction with its use of the Leased Premises solely for the purposes for
which they were designed and intended and for no other purposes whatsoever.
Tenant’s right to so use the Common Areas shall be subject to the limitations on
such use as set forth in Article 1 and shall terminate concurrently with any
termination of this Lease.
c.Lease Commencement Date And Lease Term
. The term of this Lease shall begin on the Lease Commencement Date, as set
forth in Article 1 (the “Lease Commencement Date”). Promptly upon request by the
other after the Lease Commencement Date has occurred, Landlord and Tenant agree
to execute and deliver a Lease Commencement Date Certificate in the form of
Exhibit C attached hereto. The term of this Lease shall in all events end on the
Lease Expiration Date (as set forth in Article 1). The Lease Term shall be that
period of time commencing on the Lease Commencement Date and ending on the Lease
Expiration Date (the “Lease Term”).
d.Delivery Of Possession
/Early Occupancy. Landlord shall deliver to Tenant, and Tenant shall accept,
possession of the Leased Premises on the Delivery Date, in good, clean and
working condition but otherwise in its then AS IS condition, subject only to:
(a) Landlord’s completing, on or before the Lease Commencement Date, the
Landlord’s Work described and defined in Paragraph 1 of the Work Letter attached
as Exhibit D to and made a part of this Lease (the “Work Letter”), the terms and
provisions of which are hereby incorporated into this Lease, (b) any costs
associated with ADA code compliance for the Building exterior, including “path
of travel” requirements to the Building and the Leased Premises, will be
Landlord’s sole expense and not passed through to Tenant throughout the Lease
Term (“Landlord’s ADA Work”), and (c) Landlord shall repair, at its sole cost
and expense, after receipt of Tenant’s written notice thereof, which notice must
be delivered to Landlord within the first thirty (30) days after delivery of the
Leased Premises to Tenant with Landlord’s Work completed, any defects or
deficiencies (including non-compliance with applicable laws) of the roof of the
Building and the Building operating systems on Levels C and D (such as, without
limitation, HVAC, plumbing, electrical and life safety) which are not in good
working order and/or non-compliant with applicable laws. Notwithstanding the
foregoing, and without in any way affecting the Delivery Date, Landlord agrees
that following the full execution of this Lease, and Tenant’s delivery of all
required insurance information, Tenant may enter the Leased Premises for the
purpose of, and only for the purpose of, the planning and construction of the
Tenant Improvements (as such term is defined in the Work Letter), and the
installation of Tenant’s fixtures and equipment, all in furtherance of Tenant's
intended operations from the Leased Premises ("Early Occupancy"). While Tenant
shall not be required to pay Rent during the Early Occupancy, all other terms of
this Lease, including, but not limited to Tenant’s obligations to carry all
insurance required by the Lease, etc., shall be in effect during such Early
Occupancy. It is acknowledged that the Early Occupancy may occur during a period
that Landlord is performing the Landlord Work upon the Leased Premises, and
Landlord and Tenant, and each of their employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees, shall cooperate
reasonably to work in harmony with, and not unreasonably interfere with the work
being performed by the other party; provided, however, that if Landlord in good
faith determines that Tenant’s Early Occupancy is causing a delay in completion
of the Landlord’s Work, Landlord may suspend or revoke Tenant’s Early Occupancy
right upon three (3) business days’ prior written notice to Tenant, and if by
the end of such notice period Tenant ceases causing such delay, such suspension
or revocation shall be deemed withdrawn. Landlord agrees to reasonably cooperate
(at Tenant’s sole cost) with Tenant as may be required in order for Tenant to
obtain all permits and other approvals required by applicable governmental
authorities in connection with the Tenant Improvements to be constructed by
Tenant.
e.Performance Of Tenant Improvement Work; Acceptance Of Possession
    3    


99090796v.12

--------------------------------------------------------------------------------



. Tenant shall, pursuant to the Work Letter, perform the work and make the
installations in the Leased Premises substantially as set forth in Paragraph 2
the Work Letter (such work and installations hereinafter referred to as the
“Tenant Improvements”). It is agreed that by accepting possession of the Leased
Premises, Tenant formally accepts same and acknowledges that the Leased Premises
are in the condition called for hereunder, subject only to Landlord’s completing
the Landlord’s Work.
f.Surrender Of Possession
. Immediately prior to the expiration or upon the sooner termination of this
Lease, Tenant shall remove all of Tenant’s signs from the exterior of the
Building and shall remove all of Tenant’s equipment, trade fixtures, furniture,
supplies, wall decorations and other personal property from within the Leased
Premises, the Building and the Common Areas, and shall vacate and surrender the
Leased Premises, the Building, the Common Areas and the Property to Landlord in
good broom clean condition, reasonable wear and tear excepted. Tenant shall
repair all damage to the Leased Premises, the exterior of the Building and the
Common Areas caused by Tenant’s removal of Tenant’s property. Tenant shall leave
its telecommunications wiring and cabling labeled and/or coded sufficiently so
that Landlord can readily determine the origin, destination and function of the
wires and cables. Tenant shall patch and refinish, to Landlord’s reasonable
satisfaction, all penetrations made by Tenant or its employees to the floor,
walls or ceiling of the Leased Premises, whether such penetrations were made
with Landlord’s approval or not. To the extent not caused by Landlord’s lack of
maintenance or repairs as required hereunder, Tenant shall repair or replace all
stained or damaged ceiling tiles, wall coverings and floor coverings to the
reasonable satisfaction of Landlord. Tenant shall repair all damage caused by
Tenant to the exterior surface of the Building and the paved surfaces of the
Common Areas and, where necessary, replace or resurface same. In the event that
the condition set forth in Paragraph 15.1(a) below is satisfied but the Term of
this Lease is not extended as provided in Article 15, then, subject to the terms
of Paragraph 6.1 below, Tenant shall be required to remove all Non-Standard
Improvements (as defined below) and repair all damage caused by such removal,
but shall not be required to remove any other alterations, modifications, or
improvements. As used herein, “Non-Standard Improvements” shall mean any
alterations, modifications, or improvements that (i) affect any of the
Building’s structures or materially affect any of the Building’s systems, or
(ii) are visible from outside the Building, or (iii) contain Hazardous Materials
(as defined in Paragraph 4.11 below), or (iv) are of a type or quantity that
would not typically be installed by or for a typical tenant using space for the
Permitted Use, and Non-Standard Improvements include, but are not limited to,
the following: (A) raised floors, (B) voice, data, and other cabling, (C)
specialty data center rooms, (D) libraries, (E) any areas requiring floor
reinforcement or enhanced system requirements, (F) any internal staircase(s),
(G) the portion of any fitness center exceeding ten thousand (10,000) square
feet of the Leased Premises, and (H) any kitchen(s) exceeding one thousand five
hundred (1,500) square feet; provided, however, in no event shall the term
Non-Standard Improvements include any portion of Landlord’s Work and/or any
portion of the Tenant Improvements. Landlord shall act reasonably in determining
what alterations, modifications, or improvements constitute Non-Standard
Improvements. If the Leased Premises, the Building, the Common Areas and the
Property are not surrendered to Landlord in the condition required by this
paragraph at the expiration or sooner termination of this Lease, Landlord may,
at Tenant’s expense, so remove Tenant’s signs, property and/or improvements not
so removed and make such repairs and replacements not so made or hire, at
Tenant’s expense, independent contractors to perform such work. Tenant shall be
liable to Landlord for all costs incurred by Landlord in returning the Leased
Premises, the Building and the Common Areas to the required condition, together
with interest on all costs so incurred from the date paid by Landlord at the
Default Interest Rate until paid. Tenant shall pay to Landlord the amount of all
costs so incurred plus such interest thereon, within ten (10) days of Landlord’s
billing Tenant for same. Notwithstanding the foregoing, Landlord may consent (in
its sole and absolute discretion, which consent may be withheld for any reason
or no reason) to accept a cash payment from Tenant in lieu of Tenant completing
all or any portion of the work required pursuant to this paragraph, such consent
to be in a written notice specifying the work from which Tenant shall be
excused. Tenant shall indemnify Landlord against loss or liability resulting
from delay by Tenant in surrendering the Leased Premises, including, without
limitation, any claims made by any succeeding Tenant or any losses to Landlord
with respect to lost opportunities to lease to succeeding tenants.
g.Accessibility
. In accordance with California Civil Code Section 1938, Landlord hereby informs
Tenant that as of the Effective Date of this Lease, the Building has not been
inspected by a Certified Access Specialist (as defined in California Civil Code
section 55.52(3)) (“CASp”). Civil Code Section 1938(e) provides:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the
    4    


99090796v.12

--------------------------------------------------------------------------------



subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”


Accordingly, Landlord and Tenant hereby mutually agree that if Tenant desires to
obtain a CASP inspection, (i) the CASP inspection shall be at Tenant’s sole cost
and expense, (ii) the inspection shall be performed by a CASp that is currently
certified in California and has been reasonably approved by Landlord, (iii) the
CASp inspection shall take place during regular business hours with at least
five (5) business day’s prior written notice to Landlord and shall not
materially disrupt any of the other tenants within the Building, (iv) Tenant
shall promptly provide Landlord with a copy of the final report prepared in
connection with the CASp inspection (the “CASp Report”), and (v) Tenant shall be
solely responsible for promptly making any repair or modifications necessary to
correct violations of construction-related accessibility standards that are
noted in the CASp Report (the “Required Modifications”) and shall defend with
competent counsel, indemnify and hold Landlord harmless from any claims, damages
or liability resulting from Tenant’s failure to promptly make such repairs;
except for the Landlord’s ADA Work referred to in Paragraph 2.4, above, which
Landlord shall perform at Landlord’s sole cost and expense. The Required
Modifications shall not proceed until Landlord has approved in writing: (i)
Tenant’s contractor, and (ii) complete and detailed plans and specifications for
the Required Modifications. The Required Modifications shall be performed in a
good and workmanlike manner in compliance with all of the terms of the Lease. At
Landlord’s sole discretion, Landlord may elect to complete the Required
Modifications. If Landlord elects to complete the Required Modifications,
Landlord may forward invoices and bills for the expenses of the Required
Modifications to Tenant, and Tenant shall, no later than ten (10) days prior to
the due date, pay such invoices or bills and deliver satisfactory evidence of
such payment to Landlord. Alternatively, Tenant shall reimburse Landlord for any
costs incurred by Landlord within ten (10) days of Landlord’s invoice therefor.
Tenant hereby acknowledges and agrees that the CASp Report is to be kept
strictly confidential, except as necessary for Tenant to complete repairs and
correct violations of construction-related accessibility standards as noted in
the CASp Report. Accordingly, except as provided above or as may be required by
law or court order, Tenant shall not release, publish or otherwise distribute
(and shall not authorize or permit any other person or entity to release,
publish or otherwise distribute) any information contained in the CASp Report.
Tenant’s obligations hereunder shall survive the expiration or sooner
termination of this Lease.


Article 3.
RENT, LATE CHARGES AND SECURITY DEPOSITS
a.Base Monthly Rent
. Commencing on the Lease Commencement Date (as determined pursuant to Paragraph
2.3 above) and continuing throughout the Lease Term, Tenant shall pay to
Landlord, without prior demand therefor, in advance on the first day of each
calendar month, cash or other immediately available good funds in the amount set
forth as Base Monthly Rent in Article 1. Notwithstanding the foregoing, no Base
Monthly Rent shall be due or payable for each of the first five (5) months of
the Lease Term.
b.Additional Rent
. Commencing on the Lease Commencement Date (as determined pursuant to Paragraph
2.3 above) and continuing throughout the Lease Term, in addition to the Base
Monthly Rent and to the extent not required by Landlord to be contracted for and
paid directly by Tenant, Tenant shall pay to Landlord as additional rent (the
“Additional Rent”), cash or other immediately available good funds in the
following amounts:
(i)An amount equal to all Property Operating Expenses (as defined in Article 13)
incurred or to be incurred by Landlord. Landlord shall deliver to Tenant
Landlord’s reasonable estimate of any given expense (such as Landlord’s
Insurance Costs or Real Property Taxes), or group of expenses, which it
anticipates will be paid or incurred for the ensuing calendar or fiscal year, as
Landlord may determine, and Tenant shall pay to Landlord an amount equal to the
estimated amount of such expenses for such year in equal monthly installments
during such year with the installments of Base Monthly Rent. Landlord reserves
the right to revise such estimate from time to time.
(ii)Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7.
    5    


99090796v.12

--------------------------------------------------------------------------------



(iii)Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and
(iv)Any other charges or reimbursements due Landlord from Tenant pursuant to the
terms of this Lease.
c.Year-End Adjustments
. Landlord shall furnish to Tenant within four months following the end of the
applicable calendar or fiscal year, as the case may be, a statement setting
forth (i) the amount of such expenses paid or incurred during the just ended
calendar or fiscal year, as appropriate, and (ii) the amount that Tenant has
paid to Landlord for credit against such expenses for such period. If Tenant
shall have paid more than its obligation for such expenses for the stated
period, Landlord shall, at its election, either (i) credit the amount of such
overpayment toward the next ensuing payment or payments of Additional Rent that
would otherwise be due unless the Lease has expired or terminated in which case
subsection (ii) as follows shall apply, or (ii) refund in cash to Tenant the
amount of such overpayment. If such year-end statement shall show that Tenant
did not pay its obligation for such expenses in full, then Tenant shall pay to
Landlord the amount of such underpayment within thirty (30) days from Landlord’s
billing of same to Tenant. The provisions of this Paragraph shall survive the
expiration or sooner termination of this Lease.
d.Late Charge, And Interest On Rent In Default
. Tenant acknowledges that the late payment by Tenant of any monthly installment
of Base Monthly Rent or any Additional Rent will cause Landlord to incur certain
costs and expenses not contemplated under this Lease, the exact amounts of which
are extremely difficult or impractical to fix. Such costs and expenses will
include without limitation, administration and collection costs and processing
and accounting expenses. Therefore, if any installment of Base Monthly Rent is
not received by Landlord from Tenant within five (5) calendar days after the
same becomes due, Tenant shall immediately pay to Landlord a late charge in an
amount equal to the amount set forth in Article 1 as the “Late Charge Amount,”
and in addition if any Additional Rent is not received by Landlord within five
(5) calendar days after the same becomes due, Tenant shall immediately pay to
Landlord a late charge in an amount equal to 5% of the Additional Rent not so
paid. Landlord and Tenant agree that this late charge represents a reasonable
estimate of such costs and expenses and is fair compensation to Landlord for the
anticipated loss Landlord would suffer by reason of Tenant’s failure to make
timely payment. In no event shall this provision for a late charge be deemed to
grant to Tenant a grace period or extension of time within which to pay any
rental installment or prevent Landlord from exercising any right or remedy
available to Landlord upon Tenant’s failure to pay each rental installment due
under this Lease when due, including the right to terminate this Lease. If any
rent remains delinquent for a period in excess of five (5) calendar days, then,
in addition to such late charge, Tenant shall pay to Landlord interest on any
rent that is not so paid from said fifth (5th) day at the Default Interest Rate
until paid. Regardless of the foregoing, Tenant shall be entitled to one (1)
written five (5) day notice to cure during each calendar year prior to a late
charge becoming due, and prior to interest accruing, and such Late Charge Amount
shall not be due, nor shall interest accrue, if Tenant so cures within such five
(5) day period.
e.Payment Of Rent
. Except as specifically provided otherwise in this Lease, all rent shall be
paid in lawful money of the United States, without any abatement, reduction or
offset for any reason whatsoever, to Landlord at such address as Landlord may
designate from time to time. Tenant’s obligation to pay Base Monthly Rent and
all Additional Rent shall be appropriately prorated at the commencement and
expiration of the Lease Term. The failure by Tenant to pay any Additional Rent
as required pursuant to this Lease when due shall be treated the same as a
failure by Tenant to pay Base Monthly Rent when due, and Landlord shall have the
same rights and remedies against Tenant as Landlord would have had Tenant failed
to pay the Base Monthly Rent when due.
f.Prepaid Rent
. Tenant shall, upon the Lease Commencement Date, pay to Landlord the amount set
forth in Article 1 as First Month’s Prepaid Rent, as prepayment of rent for
credit against the first installment of Base Monthly Rent and Additional Rent
due hereunder.
g.Security Deposit
. Tenant shall deposit concurrently with Tenant’s execution of this Lease, with
Landlord the amount set forth in Article 1 as the Security Deposit as security
for the performance by Tenant of the terms of this Lease to be performed by
Tenant, and not as prepayment of rent. Tenant hereby grants to
    6    


99090796v.12

--------------------------------------------------------------------------------



Landlord a security interest in the Security Deposit, including but not limited
to replenishments thereof. Landlord may apply such portion or portions of the
Security Deposit as are reasonably necessary for the following purposes: (i) to
remedy any default by Tenant in the payment of Base Monthly Rent or Additional
Rent or a late charge or interest on defaulted rent, or any other monetary
payment obligation of Tenant under this Lease; (ii) to repair damage to the
Leased Premises, the Building or the Common Areas caused or permitted to occur
by Tenant; (iii) to clean and restore and repair the Leased Premises, the
Building or the Common Areas following their surrender to Landlord if not
surrendered in the condition required pursuant to the provisions of Article 2;
(iv) to remedy any other default of Tenant including, without limitation, paying
in full on Tenant’s behalf any sums claimed by materialmen or contractors of
Tenant to be owing to them by Tenant for work done or improvements made at
Tenant’s request to the Leased Premises; and (v) to cover any other expense,
loss or damage which Landlord may at any time suffer due to Tenant’s default. In
this regard, Tenant hereby waives any restriction on the uses to which the
Security Deposit may be applied as contained in Section 1950.7(c) of the
California Civil Code and/or any successor statute. In the event the Security
Deposit or any portion thereof is so used, Tenant shall pay to Landlord,
promptly upon demand, an amount in cash sufficient to restore the Security
Deposit to the full original sum. Landlord, at Tenant’s expense, shall open an
interest bearing trust account into which the Security Deposit shall be
deposited, and all interest earned on the Security Deposit funds shall be for
the account of Tenant and shall be distributed out of such account on an annual
basis promptly following Tenant’s written request which request may be made upon
or after each anniversary of the Lease Commencement Date (provided, however, in
no event shall any such distribution of interest to Tenant cause the total funds
in such account to be less than the amount of the Security Deposit). Landlord
has advised Tenant that Landlord is qualified and operates, and intends to
continue to qualify and operate, as a “real estate investment trust” within the
meaning of Section 856 et. seq. of the Code (a “REIT”) for federal income tax
purposes, and therefore Tenant shall cooperate such that the interest earned on
the Security Deposit is not credited to Landlord so Landlord will be in
compliance with REIT regulations. The Security Deposit shall not be used in
Landlord’s ordinary business and shall be segregated from Landlord’s general
accounts as noted hereinabove. If Landlord transfers the Building or the
Property during the Lease Term, Landlord shall pay or credit the Security
Deposit (and any interest accrued thereon and not yet disbursed to Tenant) to
any subsequent owner in conformity with the provisions of Section 1950.7 of the
California Civil Code and/or any successor statute, in which event the
transferring landlord shall be released from all liability for the return of the
Security Deposit. Tenant specifically grants to Landlord (and Tenant hereby
waives the provisions of California Civil Code Section 1950.7 to the contrary) a
period of sixty (60) days following a surrender of the Leased Premises by Tenant
to Landlord within which to inspect the Leased Premises, make required
restorations and repairs, receive and verify workmen’s billings therefor, cure
any other defaults, deduct any damages, and prepare a final accounting with
respect to the Security Deposit. In no event shall the Security Deposit or any
portion thereof, be considered prepaid rent. Provided that on the fifth (5th)
anniversary of the Lease Commencement Date Tenant’s net worth is equal to or
greater than Tenant’s Net Worth at the time this Lease is entered into, the
Security Deposit shall be reduced to $7,174,533.75. Landlord shall reasonably
cooperate with Tenant’s request for such reduction by reviewing Tenant’s
financials pursuant to publicly available information within ten (10) days of
Tenant’s request and promptly (not later than 10 days after request) refunding
Tenant the sum of $4,304,720.25 (together with any then undistributed interest
earned on the Security Deposit) such that Landlord thereafter holds a Security
Deposit in the amount of $7,174,533.75.
Article 4.
USE OF LEASED PREMISES AND COMMON AREA
a.Permitted Use
. Tenant shall be entitled to use the Leased Premises solely for the Permitted
Use as set forth in Article 1 and for no other purpose whatsoever. This Lease
permits Tenant to use the Leased Premises and related parking on a 24/7/365
basis, but Tenant shall have the right to vacate the Leased Premises at any time
during the Term of this Lease, provided Tenant maintains the Leased Premises in
the same condition as if fully occupied and as otherwise required by the terms
of this Lease. Tenant shall have the right to use the Common Areas in
conjunction with its Permitted Use of the Leased Premises solely for the
purposes for which they were designed and intended and for no other purposes
whatsoever.
b.General Limitations On Use
. Tenant shall not do or permit anything to be done in or about the Leased
Premises, the Building, the Common Areas or the Property which does or could (i)
jeopardize the structural integrity of the Building or (ii) cause damage to any
part of the Leased Premises, the Building, the Common Areas or the Property.
Tenant shall not operate any equipment within the Leased Premises which does or
could (A) injure, vibrate or shake the Leased Premises or the Building, (B)
damage, overload or impair the efficient operation of any electrical, plumbing,
and HVAC systems within or servicing the Leased Premises or the
    7    


99090796v.12

--------------------------------------------------------------------------------



Building, or (C) damage or impair the efficient operation of the sprinkler
system (if any) within or servicing the Leased Premises or the Building. Except
as approved by Landlord as part of the Tenant Improvements to be constructed by
Tenant in accordance with the terms of the Work Letter, Tenant shall not,
without first obtaining Landlord’s prior written consent (which consent shall
not be unreasonably withheld, delayed or conditioned), install any equipment or
antennas on or make any penetrations of the exterior walls or roof of the
Building. Except as approved by Landlord as part of the Tenant Improvements to
be constructed by Tenant in accordance with the terms of the Work Letter, Tenant
shall not, without first obtaining Landlord’s prior written consent (which
consent shall not be unreasonably withheld, delayed or conditioned), affix any
equipment to or make any penetrations or cuts in the floor, ceiling, walls or
roof of the Leased Premises. Tenant shall not place any loads upon the floors,
walls, ceiling or roof systems which could endanger the structural integrity of
the Building or damage its floors, foundations or supporting structural
components. Tenant shall not place any explosive, flammable or harmful fluids or
other waste materials in the drainage systems of the Leased Premises, the
Building, the Common Areas or the Property. Tenant shall not drain or discharge
any fluids in the landscaped areas or across the paved areas of the Property.
Tenant shall not use any of the Common Areas for the storage of its materials,
supplies, inventory or equipment and all such materials, supplies, inventory or
equipment shall at all times be stored within the Leased Premises. Tenant shall
not commit nor permit to be committed by any of its employees, agents, vendors,
invitees, guests, permittees, assignees, sublessees, or contractors (the “Tenant
Parties”), any waste in or about the Leased Premises, the Building, the Common
Areas or the Property.
c.Noise And Emissions
. All noise generated by Tenant in its use of the Leased Premises shall be
confined or muffled so that it does not unreasonably interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
unreasonably interfere with the businesses of or annoy the occupants and/or
users of adjacent properties, or cause any damage to the Leased Premises, the
Building, the Common Areas or the Property or any component part thereof or the
property of adjacent property owners.
d.Trash Disposal
. Landlord shall provide trash bins or other adequate garbage disposal
facilities within the trash enclosure areas provided or permitted by Landlord
outside the Leased Premises sufficient for the interim disposal of all of its
trash, garbage and waste. All such trash, garbage and waste temporarily stored
in such areas by Tenant or any of the Tenant Parties shall be stored in such a
manner so that it is not visible from outside of such areas. Landlord shall
cause such trash, garbage and waste to be regularly removed from the trash
bins/garbage disposal facilities and the Property. Subject to the foregoing
removal obligation of Landlord, Tenant shall keep the interior of the Leased
Premises in a clean, safe and neat condition and shall keep the Common Areas
free and clear of all of Tenant’s trash, garbage, waste and/or boxes, pallets
and containers containing same at all times.
e.Parking
. Tenant shall not, at any time, park or permit to be parked any recreational
vehicles, inoperative vehicles or equipment in the Common Areas or on any
portion of the Property. Tenant agrees to assume responsibility for compliance
by its employees and invitees with the parking provisions contained herein. If
Tenant or its employees park any vehicle within the Property in violation of
these provisions, then Landlord may, upon prior written notice to Tenant giving
Tenant one (1) day (or any applicable statutory notice period, if longer than
one (1) day) to remove such vehicle(s), in addition to any other remedies
Landlord may have under this Lease, charge Tenant, as Additional Rent, and
Tenant agrees to pay, as Additional Rent, One Hundred Dollars ($100) per day for
each day or partial day that each such vehicle is so parked within the Property.
Tenant agrees to assume responsibility for compliance by the Tenant Parties with
the parking provisions contained herein. Landlord reserves the right to grant
easements and access rights to others for use of the parking areas on the
Property, provided that such grants do not reduce the number of parking spaces
allocated to Tenant in Article 1.
f.Signs
. Subject to the other terms and conditions of this Paragraph 4.6, Tenant, at
Tenant’s sole cost and expense, shall: (i) be entitled to the maximum pro-rata
share of monument signage, and (ii) on the exterior of Levels C and D, be
entitled to the maximum pro-rata share of Building signage (in the event Tenant
becomes the sole occupant of Levels A and/or B, such rights shall also extend to
the exterior of such additional levels that Tenant becomes the sole occupant
of), in each case (i) and (ii), to the extent
    8    


99090796v.12

--------------------------------------------------------------------------------



permitted by Laws and Restrictions and the Ground Lessor. However, any monument
sign can have no more than two (2) names on it. Such monument signage shall be
approximately as depicted on Exhibit E, to the extent approved by the City of
Palo Alto and the Ground Lessor. The cost to construct a new monument sign on
the Property, if applicable, shall be at Landlord’s sole cost and not a Property
Operating Expense. The size, location, and configuration of all signage shall be
subject to Landlord’s building standards and its prior written approval, which
shall not be unreasonably withheld, and shall be governed by and subject to the
rules, regulations and permit requirements of the City of Palo Alto and the
Ground Lessor. All of the foregoing rights set forth in this paragraph shall be
personal to Guardant Health, Inc. and if applicable, a Permitted Transferee (as
defined in Paragraph 7.9 below) and/or a subtenant of either Tenant or such
Permitted Transferee that occupies at least 50,000 rentable square feet, and no
other party shall have any such right; provided however, that in no event shall
Tenant, any such Permitted Transferee and any such subtenant occupying at least
50,000 rentable square feet be entitled in the aggregate to more than three (3)
names on the monument sign(s). Except as expressly allowed pursuant to this
Paragraph 4.6, Tenant shall not place or install on or within any portion of the
Leased Premises, the exterior of the Building, the Common Areas or the Property
any sign, advertisement, banner, placard, or picture which is visible from the
exterior of the Leased Premises. Tenant shall not place or install on or within
any portion of the Leased Premises, the exterior of the Building, the Common
Areas or the Property any business identification sign which is visible from the
exterior of the Leased Premises until Landlord shall have approved in writing
and in its reasonable discretion the location, size, content, design, method of
attachment and material to be used in the making of such sign; provided,
however, that so long as such signs are normal and customary business
directional or identification signs within the Building, Tenant shall not be
required to obtain Landlord’s approval. Any sign, once approved by Landlord,
shall be installed at Tenant’s sole cost and expense and only in strict
compliance with Landlord’s approval and any applicable Laws and Restrictions,
using a person reasonably approved by Landlord to install same. Landlord may
remove any signs (which have not been approved in writing by Landlord),
advertisements, banners, placards or pictures so placed by Tenant on or within
the Leased Premises, the exterior of the Building, the Common Areas or the
Property and charge to Tenant the cost of such removal, together with any costs
incurred by Landlord to repair any damage caused thereby, including any cost
incurred to restore the surface (upon which such sign was so affixed) to its
original condition. Tenant shall remove all of Tenant’s signs, repair any damage
caused thereby, and restore the surface upon which the sign was affixed to as
close to its original condition as is reasonably practicable, all to Landlord’s
reasonable satisfaction, upon the termination of this Lease. Subject to the
signage rights granted to Tenant pursuant to this Paragraph 4.6, Landlord
reserves and retains the right to place Landlord’s name and/or ownership
affiliation in or on the Building, the Common Areas or the Property, or on any
of the signs located thereon.
g.Compliance With Laws And Restrictions
. Subject to Landlord’s ADA Work referred to in Paragraph 2.4, above, Tenant
shall abide by and shall promptly observe and comply with, at its sole cost and
expense, all Laws and Restrictions respecting the use and occupancy of the
Leased Premises, the Building, the Common Areas or the Property including,
without limitation, Title 24, building codes, the Americans with Disabilities
Act and the rules and regulations promulgated thereunder, and all Laws governing
the use and/or disposal of hazardous materials, and shall defend with competent
counsel, indemnify and hold Landlord harmless from any claims, damages or
liability resulting from Tenant’s failure to so abide, observe, or comply.
Tenant’s obligations hereunder shall survive the expiration or sooner
termination of this Lease.
h.Compliance With Insurance Requirements
. With respect to any insurance policies required or permitted to be carried by
Landlord in accordance with the provisions of this Lease, Tenant shall not
conduct nor permit any other person to conduct any activities nor keep, store or
use (or allow any other person to keep, store or use) any item or thing within
the Leased Premises, the Building, the Common Areas or the Property which (i) is
prohibited under the terms of any such policies, (ii) could result in the
termination of the coverage afforded under any of such policies, (iii) could
give to the insurance carrier the right to cancel any of such policies, or (iv)
could cause an increase in the rates (over standard rates) charged for the
coverage afforded under any of such policies. Tenant shall comply with all
requirements of any insurance company, insurance underwriter, or Board of Fire
Underwriters which are necessary to maintain, at standard rates, the insurance
coverages carried by either Landlord or Tenant pursuant to this Lease.
i.Landlord’s Right To Enter
. Landlord and its agents shall have the right to enter the Leased Premises
during normal business hours after giving Tenant reasonable written notice and
subject to Tenant’s reasonable security measures for the purpose of (i)
inspecting the same; (ii) showing the Leased Premises to prospective purchasers,
mortgagees or, during the last nine (9) months of the Lease Term and/or during
any period that Tenant is
    9    


99090796v.12

--------------------------------------------------------------------------------



in monetary or material non-monetary default, tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so. Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall also
have the right, upon reasonable advance written notice to Tenant, to access the
Building’s vertical risers and the interstitial space above Tenant’s acoustical
ceiling to connect new utility and communications lines from other floors to the
base Building utility lines. Landlord shall have the right to enter the Common
Areas during normal business hours for purposes of (i) inspecting the exterior
of the Building and the Common Areas; (ii) posting notices of nonresponsibility
(and for such purposes Tenant shall provide Landlord at least ten (10) days’
prior written notice of any work to be performed on the Leased Premises, as well
as notice within one (1) day after the commencement of such work); and (iii)
supplying any services to be provided by Landlord. Any entry into the Leased
Premises or the Common Areas obtained by Landlord in accordance with this
paragraph shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Leased Premises, or an
eviction, actual or constructive of Tenant from the Leased Premises or any
portion thereof. Landlord agrees to exercise the foregoing rights in a manner to
attempt to minimize unreasonable interference with Tenant’s use and occupancy of
the Premises.
j.Use Of Common Areas
. Tenant, in its use of the Common Areas, shall at all times keep the Common
Areas in a safe condition free and clear of all materials, equipment, debris,
trash (except within existing enclosed trash areas), inoperable vehicles, and
other items which are not specifically permitted by Landlord to be stored or
located thereon by Tenant. If, in the opinion of Landlord, unauthorized persons
are using any of the Common Areas by reason of, or under claim of, the express
or implied authority or consent of Tenant, then Tenant, upon demand of Landlord,
shall restrain, to the fullest extent then allowed by Law, such unauthorized
use, and shall initiate such appropriate proceedings as may be required to so
restrain such use. Landlord reserves the right to grant easements and access
rights to others for use of the Common Areas and shall not be liable to Tenant
for any diminution in Tenant’s right to use the Common Areas as a result,
provided such easements do not reduce the number of parking spaces allocated to
Tenant in Article 1 or materially and negatively impact Tenant’s access to the
Leased Premises or rights to use the Common Area.
k.Environmental Protection
. Tenant’s obligations under this Paragraph 4.11 shall survive the expiration or
termination of this Lease.
(i)As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (l) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules. Hazardous
Materials shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable
    10    


99090796v.12

--------------------------------------------------------------------------------



explosives, (vi) urea formaldehyde, (vii) radioactive materials and waste, and
(viii) materials and wastes that are harmful to or may threaten human health,
ecology or the environment.
(ii)Notwithstanding anything to the contrary in this Lease, Tenant, at its sole
cost, shall comply with, and shall cause the Tenant Parties to comply with, all
Laws relating to its/their storage, use and disposal of Hazardous Materials at
the Property; provided, however, that Tenant shall not be responsible for
contamination of the Leased Premises and/or the Building or the Property unless
caused by Tenant or the Tenant Parties. Tenant shall not store, use or dispose
of any Hazardous Materials except for those Hazardous Materials listed in the
Hazardous Materials management plan (“HMMP”) attached hereto as Exhibit F which
Tenant shall update at least annually with Landlord if there are any changes to
such plan (“Permitted Materials”) which may be used, stored and disposed of
provided (i) such Permitted Materials are used, stored, transported, and
disposed of in strict compliance with applicable laws, (ii) such Permitted
Materials shall be limited to the materials listed on and may be used only in
the quantities specified in the HMMP, and (iii) Tenant shall provide Landlord
with copies of all material safety data sheets and other documentation required
under applicable Laws in connection with Tenant’s use of Permitted Materials as
and when such documentation is provided to any regulatory authority having
jurisdiction. In no event shall Tenant or any of the Tenant Parties conduct any
invasive or destructive environmental tests of the Leased Premises or cause or
permit to be discharged into the plumbing or sewage system of the Building or
onto the land underlying or adjacent to the Building any Hazardous Materials.
Tenant shall be solely responsible for and shall defend, indemnify, and hold
Landlord and its agents harmless from and against all claims, costs and
liabilities, including attorneys’ fees and costs, arising out of or in
connection with Tenant’s storage, use and/or disposal of Hazardous Materials. If
the presence of Hazardous Materials on the Leased Premises caused by Tenant or
any of the Tenant Parties results in contamination or deterioration of water or
soil, then Tenant shall promptly take any and all action necessary to clean up
such contamination, but the foregoing shall in no event be deemed to constitute
permission by Landlord to allow the presence of such Hazardous Materials. Tenant
shall further be solely responsible for, and shall defend, indemnify, and hold
Landlord and its agents harmless from and against all claims, costs and
liabilities, including attorneys’ fees and costs, arising out of or in
connection with any removal, cleanup and restoration work and materials required
hereunder to return the Leased Premises and any other property of whatever
nature to their condition existing prior to the appearance of the Hazardous
Materials, to the extent such Hazardous Materials were introduced to the
Property by Tenant or any of the Tenant Parties. Likewise, Landlord shall be
solely responsible for, and shall defend, indemnify, and hold Tenant and its
agents harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with any Hazardous
Materials, to the extent such Hazardous Materials were introduced to the
Property by Landlord or its employees, agents and/or contractors.
(iii)Upon termination or expiration of the Lease Term, Tenant at its sole
expense shall cause all Hazardous Materials placed in or about the Leased
Premises, the Building and/or the Property by Tenant or any of the Tenant
Parties, and all installations (whether interior or exterior) made by or on
behalf of Tenant or any of the Tenant Parties relating to the storage, use,
disposal or transportation of Hazardous Materials to be removed from the
property and transported for use, storage or disposal in accordance and
compliance with all Laws and other requirements respecting Hazardous Materials
used or permitted to be used by Tenant. Tenant shall apply for and shall obtain
from all appropriate regulatory authorities (including any applicable fire
department or regional water quality control board) all permits, approvals and
clearances necessary for the closure of the Property and shall take all other
actions as may be required to complete the closure of the Building and the
Property. In addition, if Landlord reasonably believes that Tenant has caused or
permitted contamination of the Leased Premises or Property, then at Landlord’s
request, prior to vacating the Leased Premises, Tenant shall undertake and
submit to Landlord an environmental site assessment from an environmental
consulting company reasonably acceptable to Landlord which site assessment shall
evidence Tenant’s compliance with this Paragraph 4.11.
(iv)At any time prior to expiration of the Lease Term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Tenant’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Tenant’s business at the Leased Premises, Landlord shall
have the right to enter in and upon the Property, Building and Leased Premises
in order to conduct appropriate tests of water and soil to determine whether
levels of any Hazardous Materials in excess of legally permissible levels has
occurred as a result of Tenant’s use thereof. Landlord shall furnish copies of
all such test results and reports to Tenant and, at Tenant’s option and cost,
shall permit split sampling for testing and analysis by Tenant. Such testing
shall be at Tenant’s expense if Landlord has a reasonable basis for suspecting
and confirms the presence of Hazardous Materials in the soil or surface or
ground water in, on, under, or about the Property, the Building or the Leased
Premises, which has been caused by or resulted from the activities of Tenant or
any of the Tenant Parties. Landlord agrees to exercise the foregoing rights in a
manner to attempt to minimize unreasonable interference with Tenant’s use and
occupancy of the Leased Premises.
    11    


99090796v.12

--------------------------------------------------------------------------------



(v)Landlord may voluntarily cooperate in a reasonable manner with the efforts of
all governmental agencies in reducing actual or potential environmental damage.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such voluntary cooperation, nor for any required
compliance so long as the same is exercised in a manner to attempt to minimize
unreasonable interference with Tenant’s use and occupancy of the Premises.
(vi)Tenant agrees at all times to cooperate fully and comply with the
requirements of governmental agencies regulating, or otherwise involved in, the
protection of the environment.
(vii)Landlord represents and warrants to Tenant that to Landlord’s actual
knowledge based solely on that certain “Phase 1 Environmental Site Assessment –
Final” for the Property dated December 19, 2018, prepared by WSP USA Corp., a
copy of which has been delivered to and reviewed by Tenant (the “Phase 1”), as
of the Delivery Date, except as otherwise disclosed by the Phase 1, there are no
Hazardous Materials on or about the Leased Premises, Building or Property in
violation of Laws. If any remediation work is required by governmental
authorities based on any release of Hazardous Materials which was not caused by
Tenant or any of the Tenant Parties, Landlord shall cause such work to be
performed by Landlord, and if such release occurred (a) prior to the Delivery
Date, Landlord shall do so at Landlord’s sole cost and expense and the same
shall not constitute a Property Operating Expense, or (b) after the Delivery
Date and the identity of the party that caused the release is unknown, Landlord
shall do so and the cost incurred by Landlord shall constitute a Property
Operating Expense but shall be only be passed through up to $50,000 per year.
l.Rules And Regulations
. Landlord shall have the right from time to time to establish reasonable
non-discriminatory rules and regulations and/or amendments or additions thereto
respecting the use of the Leased Premises and the Common Areas for the care and
orderly management of the Property. Upon delivery to Tenant of a copy of such
rules and regulations or any amendments or additions thereto, Tenant shall
comply with such rules and regulations. A violation by Tenant of any of such
rules and regulations shall constitute a default by Tenant under this Lease. If
there is a conflict between the rules and regulations and any of the provisions
of this Lease, the provisions of this Lease shall prevail. Landlord shall not be
responsible or liable to Tenant for the violation of such rules and regulations
by any other tenant of the Property, however, Landlord agrees to use
commercially reasonable efforts to enforce such rules and regulations against
all tenants.
m.Reservations
. Landlord reserves the right from time to time to grant, without the consent or
joinder of Tenant, such easements, rights of way and dedications that Landlord
deems necessary, and to cause the recordation of parcel maps and restrictions,
so long as such easements, rights of way and dedications do not unreasonably
interfere with the use of, or access to, the Leased Premises by Tenant. Tenant
agrees to execute any documents reasonably requested by Landlord to effectuate
any such easement rights, dedications, maps or restrictions.
n.Roof
. Notwithstanding any provision of this Lease to the contrary, Landlord hereby
reserves to itself and its designees all rights of access, use and occupancy of
the Building roof, and Tenant shall have no right of access, use or occupancy of
the Building roof except (if at all) the roof above Level C and Level D (and
Levels A and/or B, but only in the event and to the extent the Leased Premises
is expanded to include all of Level A and/or Level B, as applicable) to the
extent provided in this Paragraph 4.14 or as otherwise required in order to
enable Tenant to perform Tenant’s maintenance and repair obligations pursuant to
this Lease. Subject to Tenant’s restoration and repair obligations under
Paragraph 2.6, Tenant at its sole cost and expense shall have the right to
install on the roof above Level C and Level D, satellite dishes, television
antennas, and related receiving equipment and cable connections (collectively,
“Roof Communications Equipment”) required in connection with Tenant’s
communications and data transmission network, in an area to be designated by
Landlord, provided such installation does not impact the structural integrity of
the Building nor void or negatively impact any applicable warranties. Tenant
shall supply Landlord with detailed plans and specifications of the Roof
Communications Equipment prior to the installation thereof for Landlord’s review
and approval not to be unreasonably withheld, conditioned, or delayed.
Furthermore, Tenant shall have secured Landlord’s approval and the approval of
all governmental authorities and all permits required by governmental
authorities having jurisdiction over such approvals and permits for the Roof
Communications Equipment, and shall provide copies of such approvals and permits
to Landlord prior to commencing any work with respect to such Roof
Communications Equipment. Tenant shall pay for any and all costs and expenses in
connection with, and
    12    


99090796v.12

--------------------------------------------------------------------------------



shall repair all damage to the roof resulting from, the installation,
maintenance, use and removal of the Roof Communications Equipment.
a.Compliance with Ground Lease; Ground Lessor’s Consent to Sublease.

1.Tenant’s occupancy of the Leased Premises is subject to the terms, provisions,
and requirements of the Ground Lease. Tenant shall comply with such terms,
provisions, and requirements at all times and shall not conduct any activities
or permit any activities to be conducted which would constitute a breach of the
Ground Lease. Whenever in this Lease the consent or approval of Landlord or a
governmental agency is required, the consent of Ground Lessor shall also be
deemed required if and to the extent Ground Lessor’s consent would be required
under the Ground Lease if such actions were taken by Landlord, and there shall
be no “deemed consent” of Ground Lessor under this Lease, notwithstanding that
Landlord’s consent may be deemed given in certain circumstances expressly set
forth herein.
2.This Lease and the parties’ obligations hereunder are subject to the receipt
of the consent and nondisturbance agreement of the Ground Lessor (collectively,
the “Ground Lessor’s Consent”) within thirty (30) days after the Effective Date
of this Lease. The nondisturbance agreement shall provide that, so long as
Tenant is not in default under this Lease beyond any applicable cure period, its
right to possession and the other terms of the Lease shall remain in full force
and effect notwithstanding a default under, or termination of, the Ground
Lease(s). Within two (2) business days after full execution of this Lease by
Landlord and Tenant, Landlord will provide a fully executed copy to Ground
Lessor and use commercially reasonable efforts to obtain the Ground Lessor’s
Consent, and in connection therewith shall request and use diligent efforts to
have Ground Lessor include a nondisturbance agreement providing that, so long as
Tenant is not in default under this Lease beyond any applicable cure period, its
right to possession of the Leased Premises and the other terms of the Lease
shall remain in full force and effect notwithstanding a default by Landlord
under, or termination of, the Ground Lease. Without limiting the foregoing,
Tenant acknowledges and agrees that Ground Lessor is not obligated to provide
the foregoing nondisturbance protection and that Ground Lessor’s common practice
is to provide such protection only to Landlord’s lender, not to Landlord’s
sublessees. Landlord shall be solely responsible for any fees or costs charged
by the Ground Lessor in connection with the granting of the Ground Lessor’s
Consent. If Ground Lessor refuses to provide the Ground Lessor’s Consent within
such 30-day period in a form reasonably satisfactory to Landlord and Tenant,
Landlord and Tenant shall each have the ongoing right to terminate this Lease by
providing at least a ten (10) day written notice of termination after the
expiration of such 30-day period (unless the Ground Lessor’s Consent has been
delivered prior to Tenant’s or Landlord’s notice of termination). In the event
this Lease is so terminated, such termination shall be effective upon the
expiration of such written notice of termination, provided that any such written
notice of termination shall be deemed null and void in the event the Ground
Lessor’s Consent has been delivered prior to the expiration of such ten (10) day
written notice of termination. Tenant (a) acknowledges that as a condition to
obtaining the Ground Lessor’s Consent, Tenant will be required to release Ground
Lessor with respect to the environmental condition of the Property by signing
the Ground Lessor’s Consent, which will contain a release substantially in the
form of Exhibit G attached hereto, and (b) agrees to so release Ground Lessor.
If there is a conflict between the requirements of the Ground Lease and of this
Lease such that compliance with this Lease would result in a breach of the
Ground Lease or compliance with the Ground Lease would result in a breach of
this Lease, the Ground Lease shall be controlling; otherwise, as between
Landlord and Tenant, the terms of this Lease shall prevail over any inconsistent
terms of the Ground Lease. Landlord shall not terminate the Ground Lease, or
take any action or fail to take any action that would result in a termination of
the Ground Lease, during the Term of this Lease; and Landlord shall not enter
into any modification of the Ground Lease without first obtaining the prior
written consent of Tenant In the event any such modification of the Ground Lease
would materially interfere with the use or occupancy of the Leased Premises for
the conduct of Tenant’s business or materially increase Tenant’s costs under
this Lease or in connection with the use and occupancy of the Leased Premises.
b.Transportation Management
. Landlord and Tenant shall fully comply with all present and future programs
mandated by the City of Palo Alto, or the Ground Lessor (to the extent allowed
by the Ground Lease), intended to manage parking, transportation or traffic in
and around the Property, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all of
Tenant’s employees located at the Leased Premises by working directly with
Landlord, any governmental transportation management organization, or any other
transportation-related committees or entities. Landlord agrees that it will
provide notice of any such programs to Tenant and will not enforce these
obligations in a
    13    


99090796v.12

--------------------------------------------------------------------------------



discriminatory manner. To the extent required by Law, or the Ground Lessor (to
the extent allowed by the Ground Lease), such programs may include, without
limitation: (a) restrictions on the number of peak-hour vehicle trips and single
occupancy vehicle trips generated by Tenant; (b) increased vehicle occupancy;
(c) implementation of an in-house ridesharing program and an employee
transportation coordinator; (d) working with employees and any Property, the
Building, or area-wide ridesharing program manager; (e) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (f) utilizing flexible work shifts for employees.
Article 5.
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
a.Repair And Maintenance
. Except in the case of damage to or destruction of the Leased Premises, the
Building, the Common Areas or the Property caused by an act of God or other
peril, in which case the provisions of Article 10 shall control, the parties
shall have the following obligations and responsibilities with respect to the
repair and maintenance of the Leased Premises, the Building, the Common Areas,
and the Property.
3.Tenant’s Obligations
. Tenant shall, at all times during the Lease Term and at its sole cost and
expense, regularly clean and continuously keep and maintain in good order,
condition and repair the Leased Premises and every part thereof including,
without limiting the generality of the foregoing, (i) all interior walls, floors
and ceilings, (ii) all windows, doors and skylights, (iii) all electrical
wiring, conduits, connectors and fixtures within the Leased Premises and used in
connection with the Leased Premises (as opposed to such facilities passing
through the Leased Premises for other space within the Building), (iv) all
interior sinks, toilets, and faucets and, to the extent serving just the Leased
Premises, plumbing, pipes, and drains, (v) all interior lighting fixtures, bulbs
and lamps, (vi) any dedicated HVAC equipment installed by Tenant, and (vii) all
entranceways to the Leased Premises. Tenant shall, at its sole cost and expense,
repair all damage to the Leased Premises, the Building, the Common Areas or the
Property caused by the activities of Tenant or any of the Tenant Parties
promptly following written notice from Landlord to so repair such damages. If
Tenant shall fail to perform the required maintenance or fail to make repairs
required of it pursuant to this paragraph within a reasonable period of time
following notice from Landlord to do so, then Landlord may, at its election and
without waiving any other remedy it may otherwise have under this Lease or at
law, perform such maintenance or make such repairs and charge to Tenant, as
Additional Rent, the costs so incurred by Landlord for same. All glass within or
a part of the Leased Premises, both interior and exterior, is at the sole risk
of Tenant and any broken glass shall promptly be replaced by Tenant at Tenant’s
expense with glass of the same kind, size and quality. Notwithstanding the
foregoing, if any HVAC unit exclusively servicing the Leased Premises must be
replaced during the last five (5) years of the Lease Term (as the same may be
extended), and such replacement is not required or necessitated due to Tenant's
particular and unique use of the Leased Premises or the making by Tenant of any
alterations, additions, changes, substitutions or improvements of or to the
Leased Premises, then Landlord shall perform such replacement and the cost
incurred by Landlord in making such replacement, including interest at a rate
equal to the Standard Interest Rate, shall be amortized by Landlord over the
useful life of such replacement, as determined in accordance with generally
accepted accounting principles, and the monthly amortized cost of such
replacement as so amortized shall be considered a Property Maintenance Cost.
4.Landlord’s Obligation
. Landlord shall, at all times during the Lease Term, maintain in good condition
and repair the Common Areas, the foundation, slabs, roof structure and membrane,
load-bearing and exterior walls of the Building, HVAC equipment currently
existing in the Leased Premises or hereafter installed by Landlord pursuant to
the Work Letter, plumbing, pipes, and drains to the extent they serve both the
Leased Premises and other portions of the Property or to the extent the same are
located underground or are not located within the interior of the Leased
Premises, and the Building’s solar panel system. Landlord may hire a licensed
HVAC contractor to regularly and periodically inspect and perform required
maintenance on the HVAC equipment and systems serving the Leased Premises and/or
the Building. Landlord may also hire a licensed roofing contractor to regularly
and periodically inspect and perform required maintenance on the roof of the
Building. Landlord shall keep the Common Areas in a clean condition consistent
with other similar buildings and properties in the Stanford Research Park.
Landlord shall regularly and periodically sweep and clean the driveways and
parking areas. Landlord shall make any necessary (x) structural repairs or
structural replacements to the Leased Premises and (y) repairs or replacements
to (i) any fire alarm and communication system in or servicing the Leased
Premises, and (ii) any sprinkler system in or servicing the Leased Premises;
however, subject to the terms of Paragraph 9.3 below, if any of the foregoing
are necessitated by the acts or omissions of Tenant or any of the Tenant
    14    


99090796v.12

--------------------------------------------------------------------------------



Parties, Tenant shall reimburse to Landlord, promptly upon receipt of the
applicable invoices, the cost incurred by Landlord in connection therewith. The
provisions of this subparagraph (b) shall in no way limit the right of Landlord
to charge to Tenant, as Additional Rent pursuant to Article 3, the costs
incurred by Landlord in performing such maintenance and/or inspections, and/or
in making such repairs or replacements; provided, however, that the cost
incurred by Landlord in maintaining the foundation, slabs, roof structure, and
load-bearing and exterior walls of the Building (other than paint and sealant)
shall not constitute Property Operating Expenses and therefore shall not be
passed through to Tenant.
b.Utilities
.
5.Landlord will, pursuant to and in accordance with Paragraph 1 of the Work
Letter, as a part of the Landlord’s Work, cause the electric, gas and water
service to the Leased Premises to be separate from and independent of the
electric, gas and water service to the balance of the Building, either by
separate service or by sub-metering.
6.If separately metered, Tenant shall arrange at its sole cost and expense and
in its own name, for the supply of gas and electricity to the Leased Premises.
In the event that such services are not separately metered, Landlord shall, at
its sole expense, cause such sub-meters to be installed. Tenant shall be
responsible for determining if the local supplier of water, gas and electricity
can supply the needs of Tenant and whether or not the water, gas and electrical
distribution systems within the Building and the Leased Premises, after Landlord
has completed the Landlord’s Work, will be adequate for Tenant’s needs. Tenant
shall be responsible for determining if the existing sanitary and storm sewer
systems now servicing the Leased Premises and the Property are adequate for
Tenant’s needs. Tenant shall pay all charges for water, gas, electricity and
storm and sanitary sewer services as so supplied to the Leased Premises.
c.Security
. Tenant acknowledges that Landlord has not undertaken any duty whatsoever to
provide security for the Leased Premises, the Building, the Common Areas or the
Property and, accordingly, Landlord is not responsible for the security of same
or the protection of Tenant’s property or any of the Tenant Parties from any
cause whatsoever, including but not limited to criminal and/or terrorist acts.
To the extent Tenant determines that such security or protection services are
advisable or necessary, Tenant shall arrange for and pay the costs of providing
same. In the event Landlord in its sole and absolute discretion agrees to
provide any security services, whether it be guard service or access systems or
otherwise, Landlord shall do so strictly as an accommodation to Tenant and
Landlord shall have no liability whatsoever in connection therewith, whether it
be for failure to maintain the secure access system, or for failure of the guard
service to provide adequate security, or otherwise. Without limitation,
Paragraph 8.1 below is intended by Tenant and Landlord to apply to this
Paragraph 5.3.
d.Energy And Resource Consumption
.
7.Energy Consumption Reduction Efforts. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of utility suppliers (and shall comply with
the requirements of governmental agencies) in reducing energy or other resource
consumption within the Property. Tenant shall not be entitled to terminate this
Lease or to any reduction in or abatement of rent by reason of such cooperation
or compliance. Tenant agrees at all times to cooperate fully with Landlord and
to abide by all reasonable rules established by Landlord (i) in order to
maximize the efficient operation of the electrical, and HVAC systems and all
other energy or other resource consumption systems with the Property and/or (ii)
in order to comply with the recommendations of utility suppliers and
governmental agencies regulating the consumption of energy and/or other
resources.
8.Tenant Utility Usage Data Reporting. If Tenant is billed directly by a utility
company with respect to Tenant’s electricity and natural gas/propane usage at
the Leased Premises, then, promptly following Landlord’s written request, Tenant
shall provide its monthly electricity and natural gas/propane usage data for the
Leased Premises to Landlord for the period of time requested by Landlord (in
electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity and natural gas/propane usage data
with respect to the Leased Premises directly from the utility company.
e.Limitation Of Landlord’s Liability
    15    


99090796v.12

--------------------------------------------------------------------------------



. Landlord shall not be liable to Tenant for injury to Tenant or any of the
Tenant Parties, or damage to property of Tenant or any Tenant Parties, or loss
of Tenant’s or any Tenant Parties’ business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Common Areas, or the protection of Tenant’s property or any of the Tenant
Parties, or (ii) Landlord’s failure to perform any maintenance or repairs to the
Leased Premises, the Building, the Common Areas or the Property until Tenant
shall have first notified Landlord, in writing, of the need for such maintenance
or repairs, and then only after Landlord shall have had a reasonable period of
time following its receipt of such notice within which to perform such
maintenance or repairs, or (iii) any failure, interruption, rationing or other
curtailment in the supply of water, electric current, gas or other utility
service to the Leased Premises, the Building, the Common Areas or the Property
from whatever cause (other than Landlord’s or its employees’, agents’ and/or
contractors’ gross negligence or willful misconduct), or (iv) the unauthorized
intrusion or entry into the Leased Premises by third parties (other than
Landlord).
f.Emergency Power
a.. The existing diesel-fueled 450kW Standby life support generator shall remain
on the Property and each tenant of the Building (including Tenant) shall have
the right to use the same and shall pay its pro rata share (basis based on
occupied square footage) of the maintenance and repair costs incurred by
Landlord in connection therewith. Costs incurred by Landlord in connection with
the maintenance and repair of such generator will be Property Maintenance Costs.
In addition, Tenant shall have the right to install additional backup power for
its sole use at a mutually agreeable location proximate to Level C or Level D on
the exterior of the Leased Premises. If there are any existing UPS or generators
on site that are beyond the useful life or are in disrepair, Landlord, at
Tenant’s request, will remove the UPS at Landlord’s cost.
Article 6.
ALTERATIONS AND IMPROVEMENTS
a.By Tenant
. Tenant shall not make any alterations to or modifications of the Leased
Premises or construct any improvements within the Leased Premises until Landlord
shall have first approved, in writing, the plans and specifications therefor,
which approval may be withheld in Landlord’s reasonable discretion. Tenant
acknowledges and agrees that Tenant will be obligated to remove Non-Standard
Improvements as defined in and if required pursuant to Paragraph 2.6 above;
provided, however, for the avoidance of doubt, Tenant shall not be required to
remove any of the Tenant Improvements to be governed by the terms of the Work
Letter. All such modifications, alterations or improvements, once so approved,
shall be made, constructed or installed by Tenant at Tenant’s expense (including
all permit fees and governmental charges related thereto), using a licensed
contractor first approved by Landlord in its reasonable discretion, in
substantial compliance with the Landlord-approved plans and specifications
therefor. All work undertaken by Tenant shall be done in accordance with all
Laws and Restrictions and in a good and workmanlike manner using new materials
of good quality. Tenant shall not commence the making of any such modifications
or alterations or the construction of any such improvements until (i) any and
all required governmental approvals and permits shall have been obtained, (ii)
all requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant shall have given Landlord at least five (5) business days prior
written notice of its intention to commence such work so that Landlord may post
and file notices of non-responsibility, and (iv) if requested by Landlord,
Tenant shall have obtained contingent liability and broad form builder’s risk
insurance in an amount satisfactory to Landlord in its reasonable discretion to
cover any perils relating to the proposed work not covered by insurance carried
by Tenant pursuant to Article 9. Except as approved by Landlord as part of the
Tenant Improvements to be constructed by Tenant in accordance with the terms of
the Work Letter, Tenant shall not, without first obtaining Landlord’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned), make any modification, alterations or improvements whatsoever to
the Common Areas or the exterior or structural components of the Building
including, without limitation, any cuts or penetrations in the floor, roof, or
exterior or load-bearing walls of the Leased Premises. As used in this Article,
the term “modifications, alterations and/or improvements” shall include, without
limitation, the installation of additional electrical outlets, overhead lighting
fixtures, drains, sinks, partitions, doorways, or the like.
Notwithstanding the foregoing, Tenant, without Landlord’s prior written consent,
shall be permitted to make non-structural alterations to the Leased Premises
which do not affect any portion of the Building systems servicing both the
Leased Premises and other portions of the Property and are not visible from
outside the Leased Premises, provided that: (a) such alterations do not exceed
$200,000 individually or $2,000,000 in the aggregate over the Lease Term,
(b) Tenant shall timely provide
    16    


99090796v.12

--------------------------------------------------------------------------------



Landlord the notice required pursuant to Paragraph 4.9 above, (c) Tenant shall
have secured the approval of all governmental authorities and all permits
required by governmental authorities having jurisdiction over such approvals and
permits for such alterations, and shall provide copies of such approvals and
permits to Landlord prior to commencing any work with respect to such
alterations, (d) Tenant shall notify Landlord in writing within thirty (30) days
of completion of the alteration and deliver to Landlord a set of the plans and
specifications therefor, either “as built” or marked to show construction
changes made, and (e) Tenant shall not remove any of such alterations upon Lease
expiration or termination.
b.Ownership Of Improvements
. All modifications, alterations and improvements made or added to the Leased
Premises by Tenant (other than Tenant’s inventory, equipment, movable furniture,
wall decorations and trade fixtures) shall be deemed real property and a part of
the Leased Premises, but shall remain the property of Tenant during the Lease
Term, and Tenant hereby covenants and agrees not to grant a security interest in
any such items to any party other than Landlord. Any such modifications,
alterations or improvements, once completed, shall not be altered or removed
from the Leased Premises during the Lease Term without Landlord’s written
approval first obtained in accordance with the provisions of Paragraph 6.1
above. At the expiration or sooner termination of this Lease, all such
modifications, alterations and improvements other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures, shall
automatically become the property of Landlord and shall be surrendered to
Landlord as part of the Leased Premises as required pursuant to Article 2,
unless Landlord shall require Tenant to remove any of such modifications,
alterations or improvements in accordance with the provisions of Article 2 and
Paragraph 6.1 above, in which case Tenant shall so remove same. Landlord shall
have no obligations to reimburse Tenant for all or any portion of the cost or
value of any such modifications, alterations or improvements so surrendered to
Landlord. All modifications, alterations or improvements which are installed or
constructed on or attached to the Leased Premises by Landlord and/or at
Landlord’s expense shall be deemed real property and a part of the Leased
Premises and shall be property of Landlord. All lighting, plumbing, electrical,
HVAC fixtures, partitioning, window coverings, wall coverings and floor
coverings installed by Tenant shall be deemed improvements to the Leased
Premises and not trade fixtures of Tenant.
c.Alterations Required By Law
.
9.Subject to Landlord’s ADA Work referred to in Paragraph 2.4, above, Tenant at
its sole cost shall make all modifications, alterations and improvements to the
Leased Premises, the Building, the Common Areas or the Property that are
required by any Law because of (i) Tenant’s particular use of the Leased
Premises, the Building, the Common Areas or the Property, as opposed to general
research support offices, research and development, wet lab, sales and
marketing, and uses ancillary thereto, (ii) Tenant’s application for any permit
or governmental approval, or (iii) Tenant’s making of any modifications,
alterations or improvements to or within the Leased Premises.
10.Except to the extent Tenant’s obligation(s) under Paragraph 6.3(a) above and
except for Landlord’s ADA Work referred to in Paragraph 2.4 above, if Landlord
shall, at any time during the Lease Term, be required by any governmental
authority to make any modifications, alterations or improvements to the Building
or the Property, the cost incurred by Landlord in making such modifications,
alterations or improvements, including interest at a rate equal to the Standard
Interest Rate, shall be amortized by Landlord over the useful life of such
modifications, alterations or improvements, as determined in accordance with
generally accepted accounting principles, and the monthly amortized cost of such
modifications, alterations and improvements as so amortized shall be considered
a Property Maintenance Cost; provided, however, that any such costs incurred by
Landlord with respect to the foundation, slabs, roof structure, and load-bearing
and exterior walls of the Building (other than paint and sealant) shall not be
considered a Property Maintenance Cost and therefore shall not be passed through
to Tenant.
d.Liens
. Tenant shall keep the Property and every part thereof free from any lien, and
shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall bond against, discharge or otherwise cause such lien to be entirely
released within ten (10) days after Tenant receives notice or obtains knowledge
that the same has been recorded. Tenant’s failure to do so shall be conclusively
deemed a material default under the terms of this Lease.
    17    


99090796v.12

--------------------------------------------------------------------------------



Article 7.
ASSIGNMENT AND SUBLETTING BY TENANT
a.By Tenant
. Tenant shall not sublet the Leased Premises or any portion thereof or assign
its interest in this Lease, or permit the occupancy of the Premises by other
than Tenant, whether voluntarily or by operation of Law, without Landlord’s
prior written consent which shall not be unreasonably withheld. Any attempted
subletting or assignment, or occupancy of the Leased Premises by other than
Tenant, without Landlord’s prior written consent, at Landlord’s election, shall
constitute a default by Tenant under the terms of this Lease. The acceptance of
rent by Landlord from any person or entity other than Tenant, or the acceptance
of rent by Landlord from Tenant with knowledge of a violation of the provisions
of this paragraph, shall not be deemed to be a waiver by Landlord of any
provision of this Article or this Lease or to be a consent to any subletting by
Tenant or any assignment of Tenant’s interest in this Lease. Without limiting
the circumstances in which it may be reasonable for Landlord to withhold its
consent to an assignment or subletting, Landlord and Tenant acknowledge that it
shall be reasonable for Landlord to withhold its consent in the following
instances:
11.the proposed assignee or sublessee is a governmental agency;
12.in Landlord’s reasonable judgment, the use of the Leased Premises by the
proposed assignee or sublessee would involve occupancy other than for a
Permitted Use, would entail any alterations which would materially lessen the
value of the leasehold improvements in the Leased Premises, or would require
materially increased services by Landlord;
13.in Landlord’s or Landlord’s lender’s reasonable judgment, the proposed
assignee does not have a net worth that is sufficient to cover the obligations
and liabilities then remaining under the Lease;
14.the proposed assignee or sublessee (or any of its affiliates) has been in
material default under a lease, has been in litigation with a previous landlord,
or in the ten (10) years prior to the assignment or sublease has filed for
bankruptcy protection, has been the subject of an involuntary bankruptcy, or has
been adjudged insolvent;
15.Landlord (or any of its affiliates) has experienced a previous default by or
is in litigation with the proposed assignee or sublessee (or any of their
affiliates);
16.in Landlord’s reasonable judgment, the Leased Premises, or the relevant part
thereof, will be used in a manner that will violate any negative covenant as to
use contained in this Lease;
17.the use of the Leased Premises by the proposed assignee or sublessee will
violate any Law or Restriction;
18.the proposed assignee or sublessee is a tenant at the Property and Landlord
has sufficient space available at the Property for such proposed assignee or
sublessee;
19.the proposed assignment or sublease fails to include all of the terms and
provisions required to be included therein pursuant to this Article 7;
20.Tenant is in default of any obligation of Tenant under this Lease, or Tenant
has defaulted under this Lease on three or more occasions during the 12 months
preceding the date that Tenant shall request consent; or
21.in the case of a subletting of less than the entire Leased Premises, if the
subletting would result in the division of the Leased Premises into more than
two subparcels or would require improvements to be made outside of the Leased
Premises.
b.Merger, Reorganization, or Sale of Assets
. Any dissolution, merger, consolidation or other reorganization of Tenant, or
the sale or other transfer in the aggregate over the Lease Term of a controlling
percentage of the capital stock of, or a controlling percentage of other equity
interests in Tenant, or the sale or transfer of all or a substantial portion of
the assets of Tenant, shall be deemed a voluntary assignment of Tenant’s
interest in this Lease. The phrase “controlling percentage” means the direct or
indirect ownership of or right to vote (i) stock possessing more than fifty
percent of the total combined voting power of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the election of directors, or
(ii) equity interests possessing the ability to direct the management of Tenant.
If Tenant is a partnership, a withdrawal or
    18    


99090796v.12

--------------------------------------------------------------------------------



change, voluntary, involuntary or by operation of Law, of more than fifty
percent (50%) of the general partners, or the dissolution of the partnership,
shall be deemed a voluntary assignment of Tenant’s interest in this Lease. Upon
Landlord’s request from time to time, Tenant shall promptly provide Landlord
with a statement certified by the Tenant’s chief executive officer or chief
financial officer, which shall provide the following information: (a) the names
of all of Tenant’s shareholders and their ownership interests at the time
thereof, provided Tenant’s shares are not publicly traded; (b) the state in
which Tenant is incorporated; (c) the location of Tenant’s principal place of
business; (d) information regarding a material change in the corporate structure
of Tenant, including, without limitation, a merger or consolidation; and (e) any
other information regarding Tenant’s ownership that Landlord reasonably
requests. Subject to the final sentence of this Paragraph 7.2, in the event of
an acquisition by one entity of a controlling percentage of Tenant where this
Lease is not assigned to and assumed in full by such entity, it shall be a
condition to Landlord’s consent to such change in control that such entity
acquiring the controlling percentage assume, as a primary obligor, all rights
and obligations of Tenant under this Lease (and such entity shall execute all
documents reasonably required to effectuate such assumption). Notwithstanding
the foregoing, Landlord agrees that the foregoing provisions of this Paragraph
7.2 shall not be applicable as long as the common stock of Tenant and its
assigns permitted pursuant to this Lease or otherwise approved by Landlord in
writing are publicly-traded on a United States national stock exchange, and such
assigns have market capitalizations equal to or greater than that of Tenant and
operations histories equal to or longer than that of Tenant.
c.Landlord’s Election
. If Tenant shall desire to assign its interest under this Lease or to sublet
the Leased Premises, Tenant must first notify Landlord, in writing, of its
intent to so assign or sublet, at least thirty (30) days in advance of taking
any action with respect thereto. Once Tenant (or Landlord or both pursuant to
the joint marketing election described below) has identified a potential
assignee or sublessee, Tenant shall notify Landlord, in writing, of its intent
to so assign or sublet, at least thirty (30) days in advance of the date it
intends to so assign its interest in this Lease or sublet the Leased Premises
but not sooner than one hundred eighty (180) days in advance of such date,
specifying in detail the terms of such proposed assignment or subletting,
including the name of the proposed assignee or sublessee, the proposed
assignee’s or sublessee’s intended use of the Leased Premises, current financial
statements (including a balance sheet, income statement and statement of cash
flow, all prepared in accordance with generally accepted accounting principles)
of such proposed assignee or sublessee, the form of documents to be used in
effectuating such assignment or subletting and such other information as
Landlord may reasonably request within two (2) business days of Landlord’s
receipt of such notice of such intended transaction. Landlord shall have a
period of ten (10) business days following receipt of such notice and the
required information within which to do one of the following: (i) consent to
such requested assignment or subletting subject to Tenant’s compliance with the
conditions set forth in Paragraph 7.4 below, or (ii) refuse to so consent to
such requested assignment or subletting and the specific reasons therefor,
provided that such consent shall not be unreasonably refused, or (iii) terminate
this Lease as to the portion of the Leased Premises as is the subject of the
proposed assignment or subletting if the intended transaction was either a
proposed assignment of the entire Lease or a proposed subletting for a term that
is equal to all or substantially all of the then remaining Lease Term which,
when aggregated with all other subleases then in effect, would cover more than
fifty percent (50%) of the Leased Premises (such termination to be effective
either (A) on the date specified in Tenant’s notice as the intended effective
date of the assignment or subletting, or (B) on such tenth (10th) business day
after receipt of Tenant’s notice, at Landlord’s option). During such ten (10)
business day period, Tenant covenants and agrees to supply to Landlord, upon
request, all necessary or relevant information which Landlord may reasonably
request respecting such proposed assignment or subletting and/or the proposed
assignee or sublessee. In the event of an election by Landlord under clause
(iii) above, Landlord shall have the right to enter into a direct lease with the
proposed assignee or sublessee without payment of any consideration to Tenant;
provided, however, within ten (10) days of Tenant’s receipt of any notice by
Landlord under clause (iii) above electing to terminate this Lease, Tenant may
withdraw its request for the assignment or subletting by written notice to
Landlord. In addition, in the event Tenant desires to sublease all or a portion
of the Leased Premises, Landlord shall have the right to elect to jointly market
with Tenant the applicable portion (including all if applicable) of the Leased
Premises for subleasing and/or direct leasing, such joint marketing election to
be made, if at all, in writing and delivered to Tenant during the thirty (30)
day period described in the first sentence of this Paragraph 7.3.
d.Conditions To Landlord’s Consent
. If Landlord elects to consent, or shall have been ordered to so consent by a
court of competent jurisdiction, to such requested assignment or subletting,
such consent shall be expressly conditioned upon the occurrence of each of the
conditions below set forth, and any purported assignment or subletting made or
ordered prior to the full and complete satisfaction of each of the following
conditions shall be void and, at the election of Landlord, which election may be
exercised at any time following such a purported
    19    


99090796v.12

--------------------------------------------------------------------------------



assignment or subletting but prior to the satisfaction of each of the stated
conditions, shall constitute a material default by Tenant under this Lease until
cured by satisfying in full each such condition by the assignee or sublessee.
The conditions are as follows:
22.Landlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents which approval shall not be unreasonably
withheld by Landlord if the requirements of this Article 7 are otherwise
complied with.
23.Each such sublessee or assignee having agreed, in writing satisfactory to
Landlord and its counsel and for the benefit of Landlord, to assume, to be bound
by, and to perform the obligations of this Lease to be performed by Tenant which
relate to space being subleased from and after the date of such sublease or
assignment.
24.Tenant having fully and completely performed all of its obligations under the
terms of this Lease through and including the date of such assignment or
subletting.
25.Tenant having reimbursed to Landlord all reasonable costs and reasonable
attorneys’ fees incurred by Landlord in conjunction with the processing and
documentation of any such requested subletting or assignment. Tenant shall be
obligated to so reimburse Landlord whether or not such subletting or assignment
is completed.
26.Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement or assignment agreement (as applicable) and
all related agreements.
27.Tenant having paid, or having agreed in writing to pay as to future payments,
to Landlord fifty percent (50%) of all assignment consideration or excess
rentals to be paid to Tenant or to any other on Tenant’s behalf or for Tenant’s
benefit for such assignment or subletting as follows:
i.If Tenant assigns its interest under this Lease and if all or a portion of the
consideration for such assignment is to be paid by the assignee at the time of
the assignment, that Tenant shall have paid to Landlord and Landlord shall have
received an amount equal to fifty percent (50%) of the assignment consideration
actually paid by the assignee; or
ii.If Tenant assigns its interest under this Lease and if Tenant is to receive
all or a portion of the consideration for such assignment in future
installments, that Tenant and Tenant’s assignee shall have entered into a
written agreement with and for the benefit of Landlord satisfactory to Landlord
and its counsel whereby Tenant and Tenant’s assignee jointly agree to pay to
Landlord an amount equal to fifty percent (50%) of all such future assignment
consideration installments to be paid by such assignee as and when such
assignment consideration is so paid; or
iii.If Tenant subleases the Leased Premises, that Tenant and Tenant’s sublessee
shall have entered into a written agreement with and for the benefit of Landlord
satisfactory to Landlord and its counsel whereby Tenant and Tenant’s sublessee
jointly agree to pay to Landlord fifty percent (50%) of all excess rentals as
and when such excess rentals are so paid.
e.Assignment Consideration And Excess Rentals Defined
. For purposes of this Article, including any amendment to this Article by way
of addendum or other writing: (i) the term “assignment consideration” shall mean
all consideration to be paid by the assignee to Tenant or to any other party on
Tenant’s behalf or for Tenant’s benefit as consideration for such assignment,
without deduction for any costs or expenses incurred by Tenant in connection
with such assignment, except that Tenant may first deduct reasonable third
party, market rate leasing commissions and attorneys’ fees paid in connection
with the assignment, as well as construction costs and related design and permit
fees incurred directly in connection with the assignment, and (ii) the term
“excess rentals” shall mean all consideration to be paid by the sublessee to
Tenant or to any other party on Tenant’s behalf or for Tenant’s benefit for the
sublease of all or any part of the Leased Premises in excess of the rent due to
Landlord under the terms of this Lease for the portion subleased for the same
period, without deduction for any costs or expenses (including, without
limitation, tenant improvements, capital improvements, building upgrades, permit
fees, attorneys’ fees, and other consultants’ fees) incurred by Tenant in
connection with such sublease, except that Tenant may first deduct reasonable
third party, market rate leasing commissions and attorneys’ fees paid in
connection with the sublease, as well as construction costs and related design
and permit fees incurred directly in connection with the sublease. Tenant agrees
that the portion of any assignment consideration and/or excess rentals arising
from any assignment or subletting by Tenant which is to be paid to Landlord
pursuant to this Article now is and shall then be the property of Landlord and
not the property of Tenant.
    20    


99090796v.12

--------------------------------------------------------------------------------



f.Payments
. All payments required by this Article to be made to Landlord shall be made in
cash in full as and when they become due. At the time Tenant, Tenant’s assignee
or sublessee makes each such payment to Landlord, Tenant or Tenant’s assignee or
sublessee, as the case may be, shall deliver to Landlord an itemized statement
in reasonable detail showing the method by which the amount due Landlord was
calculated and certified by the party making such payment as true and correct.
g.Good Faith
. The rights granted to Tenant by this Article are granted in consideration of
Tenant’s express covenant, which Tenant hereby makes, that all pertinent
allocations which are made by Tenant between the rental value of the Leased
Premises and the value of any of Tenant’s personal property which may be
conveyed or leased (or services provided) generally concurrently with and which
may reasonably be considered a part of the same transaction as the permitted
assignment or subletting shall be made fairly, honestly and in good faith. If
Tenant shall breach this covenant, Landlord may immediately declare Tenant to be
in default under the terms of this Lease and terminate this Lease and/or
exercise any other rights and remedies Landlord would have under the terms of
this Lease in the case of a material default by Tenant under this Lease.
h.Effect Of Landlord’s Consent
. No subletting or assignment, even with the consent of Landlord, shall relieve
Tenant of its personal and primary obligation to pay rent and to perform all of
the other obligations to be performed by Tenant hereunder, and Tenant hereby
agrees as follows in connection with any assignment of this Lease:
28.The liability of Tenant under this Lease shall be primary, and in any right
of action which shall accrue to Landlord under this Lease, Landlord may, at its
option, proceed against Tenant without having commenced any action or obtained
any judgment against an assignee. Tenant further agrees that it may be joined in
any action against an assignee in connection with the said obligations of
assignee and recovery may be had against Tenant in any such action. Tenant
hereby expressly waives the benefits and defenses under California Civil Code
Sections 2821, 2839, 2847, 2848, 2849 and 2855 to the fullest extent permitted
by applicable law.
29.If an assignee is in default of its obligations under this Lease, Landlord
may proceed against either Tenant or the assignee, or both, or Landlord may
enforce against Tenant or the assignee any rights that Landlord has under this
Lease, in equity or under applicable law. If this Lease terminates due to an
assignee’s default or bankruptcy or similar debtor protection law, Landlord may
enforce this Lease against Tenant, even if Landlord would be unable to enforce
it against the assignee. Tenant specifically agrees and understands that
Landlord may proceed forthwith and immediately against an assignee or against
Tenant following any default by an assignee. Tenant hereby waives all benefits
and defenses under California Civil Code Sections 2845, 2848, 2849 and 2850,
including without limitation: (i) the right to require Landlord to proceed
against an assignee, proceed against or exhaust any security that Landlord holds
from an assignee or pursue any other remedy in Landlord’s power; (ii) any
defense to its obligations hereunder based on the termination or limitation of
an assignee’s liability; and (iii) all notices of the existence, creation, or
incurring of new or additional obligations. Landlord shall have the right to
enforce this Lease regardless of the release or discharge of an assignee by
Landlord or by operation of any law relating to protection of debtors,
bankruptcy, assignments for the benefit of creditors, or insolvency.
30.The obligations of Tenant under this Lease shall remain in full force and
effect and Tenant shall not be discharged or limited by any of the following
events with respect to an assignee or Tenant: (i) insolvency, bankruptcy,
reorganization arrangement, adjustment, composition, assignment for the benefits
of creditors, liquidation, winding up or dissolution (each a “Financial
Proceeding”); of (ii) any merger, acquisition, consolidation or change in entity
structure, or any sale, lease, transfer, or other disposition of any entity’s
assets, or any sale or other transfer of interests in the entity (each an “Event
of Reorganization”); or (iii) any sale, exchange, assignment, hypothecation or
other transfer, in whole or in part, of Landlord’s interest in the Leased
Premises or this Lease. Without limiting the foregoing, Tenant hereby expressly
waives the benefits and defenses under any statute or judicial decision
(including but not limited to the case styled In Re Arden, 176 F. 3d 1226 (9th
Cir. 1999)) that would otherwise (i.e., were it not for such waiver) permit
Tenant to claim or obtain the benefit of any so called “capped claim” available
to an assignee in any Financial Proceeding. If all or any portion of the
obligations guaranteed hereunder are paid or performed and all or any part of
such payment or performance is avoided or recovered, directly or indirectly,
from Landlord as a preference, fraudulent transfer or otherwise, then Tenant’s
obligations hereunder shall continue and remain in full force and effect as to
any such avoided or recovered payment or performance.
    21    


99090796v.12

--------------------------------------------------------------------------------



31.The provisions of this Lease may be changed by agreement between Landlord and
an assignee without the consent of or notice to Tenant, but Tenant shall not be
liable to the extent such changes without its consent increase the Term of this
Lease or increase the monetary obligations of such assignee. This Lease may be
assigned by Landlord or an assignee, and the Leased Premises, or a portion
thereof, may be sublet by an assignee, all in accordance with the provisions of
this Lease, without the consent of or notice to Tenant. Tenant shall remain
primarily liable for the performance of the Lease so assigned. Without limiting
the generality of the foregoing, Tenant waives the rights and benefits of
California Civil Code Sections 2819 and 2820 with respect to any change to the
Lease between Landlord and an assignee, and agrees that by doing so Tenant’s
liability shall continue even if (i) Landlord and an assignee alter any Lease
obligations, or (ii) Tenant’s remedies or rights against an assignee are
impaired or suspended without Tenant’s consent by such alteration of Lease
obligations.
Consent by Landlord to one or more assignments of Tenant’s interest in this
Lease or to one or more sublettings of the Leased Premises shall not be deemed
to be a consent to any subsequent assignment or subletting. No subtenant shall
have any right to assign its sublease or to further sublet any portion of the
sublet premises or to permit any portion of the sublet premises to be used or
occupied by any other party. No sublease may be terminated or modified without
Landlord’s prior written consent. If Landlord shall have been ordered by a court
of competent jurisdiction to consent to a requested assignment or subletting, or
such an assignment or subletting shall have been ordered by a court of competent
jurisdiction over the objection of Landlord, such assignment or subletting shall
not be binding between the assignee (or sublessee) and Landlord until such time
as all conditions set forth in Paragraph 7.4 above have been fully satisfied (to
the extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed assignment considerations
and/or excess rentals then due Landlord. Upon a default while a sublease is in
effect, Landlord may collect directly from the sublessee all sums becoming due
to Tenant under the sublease and apply this amount against any sums due Landlord
by Tenant, and Tenant authorizes and directs any sublessee to make payments
directly to Landlord upon notice from Landlord. No direct collection by Landlord
from any sublessee shall constitute a novation or release of Tenant or any
guarantor, a consent to the sublease or a waiver of the covenant prohibiting
subleases. Landlord, as Tenant’s agent, may endorse any check, draft or other
instrument payable to Tenant for sums due under a sublease, and apply the
proceeds in accordance with this Lease; this agency is coupled with an interest
and is irrevocable.
i.Permitted Transfers
. Notwithstanding anything to the contrary contained in this Lease, the
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent of Tenant or a subsidiary of Tenant or Tenant’s parent,
or (ii) any entity which is controlled and managed by Tenant or a parent of
Tenant, or (iii) any entity which purchases all or substantially all of the
assets, stock or other ownership interests of Tenant or Tenant’s parent, or (iv)
any entity into which Tenant or Tenant’s parent is merged or consolidated (all
such persons or entities described in clauses (i), (ii), (iii) and (iv) being or
"Permitted Transferees" and such transactions sometimes herein referred to as a
“Permitted Transfer” or “Permitted Transfers”) shall not be deemed an
assignment, subletting or other transaction under this Article 7 requiring
consent (hence, the aforesaid events shall not be subject to obtaining
Landlord's prior consent); provided in all cases (i), (ii), (iii), and (iv) that
the successor entity, assignee or purchaser (a) has a net worth (calculated
based on total liquid assets minus total liabilities) equal to or greater than
the greater of (1) net worth of Tenant as of the effective date of the Permitted
Transfer (also calculated based on total liquid assets minus total liabilities),
or (2) the remaining Base Monthly Rent and estimated Property Operating Expenses
payable over the remainder of the Lease Term multiplied by four (4), and (b)
except in the case of an Permitted Transferee resulting from a merger or
consolidation as described above where Tenant remains the surviving entity
thereafter, assumes in writing, for the benefit of Landlord, this Lease and all
of Tenant’s obligations under this Lease; provided, however, it is agreed that
the foregoing net worth requirement, and the foregoing requirement to assume all
of Tenant’s obligations under this Lease, shall not be applicable to a Permitted
Transferee that is a subtenant. If any assignment occurs without such an
assumption and/or if any assignment or subleasing occurs without Landlord’s
consent in violation of the terms of this Article 7, Tenant shall be deemed for
all purposes to be in material default under this Lease and the successor
entity, assignee or purchaser (but not a subtenant) shall for all purposes be
deemed to have unconditionally assumed in writing for the benefit of Landlord,
this Lease and all of Tenant’s obligations under this Lease. In all events,
Tenant shall remain fully liable under this Lease. Landlord shall not have any
right to receive any assignment consideration or excess rentals in connection
with a Permitted Transfer, nor shall Landlord shall have the
recapture/termination rights described above. Additionally, notwithstanding
anything to the contrary contained in this Article 7, none of the following
shall be considered an assignment, subletting or other transaction under this
Article 7 requiring consent or be considered in determining whether a transfer
of a controlling percentage has occurred: (i) any change in the ownership
interests in Tenant resulting from the infusion of additional equity capital in
Tenant, or an initial public offering of equity securities of Tenant that
results in Tenant's
    22    


99090796v.12

--------------------------------------------------------------------------------



stock being traded on a national securities or over the counter market; (ii) any
transfer or sale of the ownership interests in Tenant (whether voting or
non-voting) (1) to the spouse(s) and/or children of a shareholder/member/partner
of Tenant or Tenant’s parent, or (2) to any trust, the beneficiary(ies) of which
are a shareholder/member/partner of Tenant or Tenant’s parent; and (iii) a
transfer of stock or ownership interests among shareholders/members/partners of
Tenant or Tenant’s parent existing as of the date of this Lease.
Article 8.
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
a.Limitation On Landlord’s Liability And Release
. Landlord shall not be liable to Tenant for, and Tenant hereby releases and
waives all claims and rights of recovery against Landlord and its partners,
principals, members, managers, officers, agents, employees, lenders, attorneys,
contractors, invitees, consultants, predecessors, successors and assigns
(including without limitation prior and subsequent owners of the Property or
portions thereof) (collectively, the “Landlord Indemnitees”) from, any and all
liability, whether in contract, tort or on any other basis, for any injury to or
any damage sustained by Tenant or any of the Tenant Parties, any damage to
property of Tenant or any of the Tenant Parties, or any loss to business, loss
of profits or other financial loss of Tenant or any of the Tenant Parties
resulting from or attributable to the condition of, the management of, the
repair or maintenance of, the protection of, the supply of services or utilities
to, the damage in or destruction of the Leased Premises, the Building, the
Property or the Common Areas, including without limitation (i) the failure,
interruption, rationing or other curtailment or cessation in the supply of
electricity, water, gas or other utility service to the Property, the Building
or the Leased Premises; (ii) the vandalism or forcible entry into the Building
or the Leased Premises; (iii) the penetration of water into or onto any portion
of the Leased Premises; (iv) the failure to provide security and/or adequate
lighting in or about the Property, the Building or the Leased Premises, (v) the
existence of any design or construction defects within the Property, the
Building or the Leased Premises; (vi) the failure of any mechanical systems to
function properly (such as the HVAC systems); (vii) the blockage of access to
any portion of the Property, the Building or the Leased Premises, except that
Tenant does not so release Landlord from such liability to the extent such
damage was proximately caused by Landlord’s or its employees’, agents’ and/or
contractors’ gross negligence, willful misconduct, or Landlord’s failure to
perform an obligation expressly undertaken by Landlord pursuant to this Lease
after a reasonable period of time shall have lapsed following receipt of written
notice from Tenant to so perform such obligation. In this regard, Tenant
acknowledges that it is fully apprised of the provisions of Law relating to
releases, and particularly to those provisions contained in Section 1542 of the
California Civil Code which reads as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.


b.Tenant’s Indemnification Of Landlord
. Tenant shall defend with competent counsel satisfactory to Landlord any claims
made or legal actions filed or threatened against the Landlord Indemnitees with
respect to the violation of any Law, or the death, bodily injury, personal
injury, property damage, or interference with contractual or property rights
suffered by any third party occurring within the Leased Premises or resulting
from the use or occupancy by Tenant or any of the Tenant Parties of the Leased
Premises, the Building or the Common Areas, or resulting from the activities of
Tenant or any of the Tenant Parties in or about the Leased Premises, the
Building, the Common Areas or the Property, and Tenant shall indemnify and hold
the Landlord Indemnitees harmless from any loss liability, penalties, or expense
whatsoever (including any loss attributable to vacant space which otherwise
would have been leased, but for such activities) resulting therefrom, except to
the extent proximately caused by the negligence or willful misconduct of
Landlord or its employees, agents and/or contractors. This indemnity agreement
shall survive the expiration or sooner termination of this Lease.
    23    


99090796v.12

--------------------------------------------------------------------------------



Article 9.
INSURANCE
a.Tenant’s Insurance
. Tenant shall maintain insurance complying with all of the following:
32.Tenant shall procure, pay for and keep in full force and effect, at all times
commencing on the Delivery Date and continuing during the Lease Term, the
following:
iv.Commercial general liability insurance insuring Tenant against liability for
personal injury, bodily injury, death and damage to property occurring within
the Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises, the Building, the Common Areas or the Property, or resulting from
Tenant’s activities in or about the Leased Premises or the Property, with
coverage in an amount equal to Tenant’s Required Liability Coverage (as set
forth in Article 1), which insurance shall contain “contractual liability” and
“broad form property damage” endorsements insuring Tenant’s performance of
Tenant’s obligations to indemnify Landlord as contained in this Lease.
v.Fire and property damage insurance in “special form” coverage insuring Tenant
against loss from physical damage to Tenant’s personal property, inventory,
trade fixtures and improvements installed by Tenant within the Leased Premises
with coverage for the full actual replacement cost thereof;
vi.Business income/extra expense insurance sufficient to pay Base Monthly Rent
and Additional Rent for a period of not less than twelve (12) months;
vii.Plate glass insurance, at actual replacement cost;
viii.[Reserved]
ix.Product liability insurance (including, without limitation, if food and/or
beverages are distributed, sold and/or consumed within the Leased Premises, to
the extent obtainable, coverage for liability arising out of the distribution,
sale, use or consumption of food and/or beverages (including alcoholic
beverages, if applicable) at the Leased Premises for not less than Tenant’s
Required Liability Coverage (as set forth in Article 1);
x.Workers’ compensation insurance (statutory coverage) with employer’s liability
in amounts not less than $1,000,000 insurance sufficient to comply with all
laws; and
xi.With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, Tenant’s
contractor shall be required to have insurance as set forth on Schedule 1 to the
Work Letter attached hereto.
33.Each policy of insurance required to be carried by Tenant pursuant to this
paragraph or actually carried by Tenant with respect to the Leased Premises or
the Property: (i) shall, with respect to Commercial General and Umbrella
Liability only, name Landlord, and such others as are designated by Landlord, as
additional insureds; (ii) shall, with respect to insurance required for Tenant
Improvements only by subparagraph (a)(ii) above, name Tenant, Landlord, and such
others as are designated by Landlord, as loss payees according to their
respective interests; (iii) shall, with respect to Commercial General and
Umbrella Liability only, be primary insurance providing that the insurer shall
be liable for the full amount of the loss, up to and including the total amount
of liability set forth in the declaration of coverage, without the right of
contribution from or prior payment by any other insurance coverage of Landlord;
(iv) shall be in a form reasonably satisfactory to Landlord; (v) shall be
carried with companies reasonably acceptable to Landlord with Best’s ratings of
at least A and XI; and (vi) shall, with respect to Commercial General and
Umbrella Liability only, contain a so-called “severability” or “cross liability”
endorsement. Tenant will provide Landlord with not less than ten (10) days’
prior written prior to any cancellation or lapse of the Commercial General and
Umbrella Liability policy or the insurance required by subparagraph (a)(ii)
above. Each policy of property insurance maintained by Tenant with respect to
the Leased Premises or the Property or any property therein shall contain a
waiver and/or a permission to waive by the insurer of any right of subrogation
against Landlord, its partners, principals, members, managers, officers,
employees, agents, which might arise by reason of any payment under such policy
or by reason of any act or omission of Landlord, its partners, principals,
members, managers, officers, employees, agents.
34.Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant
    24    


99090796v.12

--------------------------------------------------------------------------------



pursuant to this Article, a certificate of the insurer certifying in standard
ACORD format that a policy has been issued, providing the coverage required by
this Paragraph and containing the provisions specified herein. With respect to
each renewal or replacement of any such insurance, the requirements of this
Paragraph must be complied with not less than ten (10) days prior to the
expiration or cancellation of the policies being renewed or replaced. If
Landlord or Landlord’s Lender reasonably determines at any time that the amount
of coverage set forth in Paragraph 9.1(a) for any policy of insurance Tenant is
required to carry pursuant to this Article is not adequate, then Tenant shall
increase the amount of coverage for such insurance to such greater amount as
Landlord or Landlord’s Lender reasonably deems adequate but not to exceed that
required by landlords of similar properties in the area of the Property. In the
event Tenant does not maintain said insurance, Landlord may, in its sole
discretion and without waiving any other remedies hereunder, procure said
insurance and Tenant shall pay to Landlord as additional rent the cost of said
insurance plus a ten percent (10%) administrative fee.
b.Landlord’s Insurance
. With respect to insurance maintained by Landlord:
35.Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Building with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof and against loss of
rents for a period of not less than six months. Such fire and property damage
insurance: (i) shall be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) shall provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months. Landlord shall not be required to cause such insurance to cover
any of Tenant’s personal property, inventory, and trade fixtures, or any
modifications, alterations or improvements made or constructed by Tenant to or
within the Leased Premises. Landlord shall use commercially reasonable efforts
to obtain such insurance at competitive rates.
36.Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Ten Million Dollars
($10,000,000). Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker, advisor or counsel may from time to time
determine is reasonably necessary for the adequate protection of Landlord and
the Property.
37.Landlord may maintain boiler and machinery insurance to limits sufficient to
restore the Building.
38.Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent to carry under the given
circumstances, provided such insurance is commonly carried by owners of property
similarly situated and operating under similar circumstances.
c.Mutual Waiver
. Landlord hereby releases Tenant, and Tenant hereby releases Landlord and its
respective partners, principals, members, managers, officers, agents, employees
and servants, from any and all liability for loss, damage or injury to the
property of the other in or about the Leased Premises or the Property which is
caused by or results from a peril or event or happening which is covered by
insurance actually carried and in force at the time of the loss by the party
sustaining such loss.
Article 10.
DAMAGE TO LEASED PREMISES
a.Landlord’s Duty To Restore
. If the Leased Premises, the Building or the Common Area are damaged by any
peril after the Effective Date of this Lease, Landlord shall restore the same,
as and when required by this paragraph, unless this Lease is terminated by
Landlord pursuant to Paragraph 10.3 or by Tenant pursuant to Paragraph 10.4. If
this Lease is not so terminated, then upon the issuance of all necessary
governmental permits, Landlord shall commence and diligently prosecute to
completion the restoration of the Leased
    25    


99090796v.12

--------------------------------------------------------------------------------



Premises, the Building or the Common Area, as the case may be, to the extent
then allowed by law, to substantially the same condition in which it existed as
of the Lease Commencement Date. Landlord’s obligation to restore shall not
include any improvements, alterations, or modifications constructed by or on
behalf of Tenant. Landlord shall have no obligation to restore any alterations,
modifications or improvements made by Tenant to the Leased Premises or any of
Tenant’s personal property, inventory or trade fixtures. Upon completion of the
restoration by Landlord, Tenant shall forthwith replace or fully repair all of
Tenant’s personal property, inventory, trade fixtures and other improvements
constructed by Tenant to like or similar conditions as existed at the time
immediately prior to such damage or destruction.
b.Insurance Proceeds
. All insurance proceeds available from the fire and property damage insurance
carried by Landlord shall be paid to and become the property of Landlord. If
this Lease is terminated pursuant to either Paragraph 10.3 or 10.4, all
insurance proceeds available from insurance carried by Tenant which cover loss
of property that is Landlord’s property or would become Landlord’s property on
termination of this Lease shall be paid to and become the property of Landlord,
and the remainder of such proceeds shall be paid to and become the property of
Tenant. If this Lease is not terminated pursuant to either Paragraph 10.3 or
10.4, all insurance proceeds available from insurance carried by Tenant which
cover loss to property that is Landlord’s property shall be paid to and become
the property of Landlord, and all proceeds available from such insurance which
cover loss to property which would only become the property of Landlord upon the
termination of this Lease shall be paid to and remain the property of Tenant.
The determination of Landlord’s property and Tenant’s property shall be made
pursuant to Paragraph 6.2.
c.Landlord’s Right To Terminate
. Landlord shall have the option to terminate this Lease in the event any of the
following occurs, which option may be exercised only by delivery to Tenant of a
written notice of election to terminate within thirty (30) days after the date
of such damage or destruction:
39.The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction to such an extent that the estimated cost to restore the Building
exceeds fifty percent of the then actual replacement cost thereof or cannot
reasonably be substantially completed within twelve (12) months from and after
the date the architect’s or construction consultant’s written opinion of the
time to restore;
40.The Building is damaged by an uninsured peril, which peril Landlord was not
required to insure against pursuant to the provisions of Article 9 of this
Lease, and the cost to restore the Building exceeds ten (10) percent of the then
actual replacement cost of the Building; or
41.The Building is damaged by any peril and, because of the Laws or Restrictions
then in force, the Building cannot be used for the Permitted Use.
d.Tenant’s Right To Terminate
. If the Leased Premises, the Building or the Common Area are damaged by any
peril and Landlord does not elect to terminate this Lease or is not entitled to
terminate this Lease pursuant to this Article, then as soon as reasonably
practicable, Landlord shall furnish Tenant with the written opinion of
Landlord’s architect or construction consultant as to when the restoration work
required of Landlord with respect to the Leased Premises may be complete. Tenant
shall have the option to terminate this Lease (if Tenant is not then in default)
in the event any of the following occurs, which option may be exercised only by
delivery to Landlord of a written notice of election to terminate within twenty
(20) days after Tenant receives from Landlord the estimate of the time needed to
complete such restoration:
42.If the time estimated to substantially complete the restoration exceeds
twelve months from and after the date the architect’s or construction
consultant’s written opinion is delivered; or
43.If the damage occurred within twelve months of the last day of the Lease Term
and the time estimated to substantially complete the restoration exceeds ¼ of
the remaining Term of the Lease from and after the date of such damage; or
44.The Building is damaged by any peril and, because of the Laws or Restrictions
then in force, the Leased Premises cannot be used for the Permitted Use
hereunder.
e.Tenant’s Waiver
    26    


99090796v.12

--------------------------------------------------------------------------------



. Landlord and Tenant agree that the provisions of Paragraph 10.4 above,
captioned “Tenant’s Right To Terminate”, are intended to supersede and replace
the provisions contained in California Civil Code, Section 1932, Subdivision 2,
and California Civil Code, Section 1933, and accordingly, Tenant hereby waives
the provisions of such Civil Code Sections and the provisions of any successor
Civil Code Sections or similar laws hereinafter enacted.
f.Abatement Of Rent
. In the event of damage to the Leased Premises which does not result in the
termination of this Lease, then the Base Monthly Rent (and any Additional Rent)
shall be temporarily abated during the period of Landlord’s and/or Tenant’s (as
applicable) restoration, in proportion in the degree to which Tenant’s use of
the Leased Premises (during the restoration period) is impaired by such damage.
Article 11.
CONDEMNATION
a.Tenant’s Right To Terminate
. Except as otherwise provided in Paragraph 11.4 below regarding temporary
takings, Tenant shall have the option to terminate this Lease if, as a result of
any taking, (i) all of the Leased Premises is taken, (ii) twenty-five percent
(25%) or more of the Leased Premises is taken and the part of the Leased
Premises that remains cannot, within a reasonable period of time, be made
reasonably suitable for the continued operation of Tenant’s business, (iii)
fifteen percent (15%) or more of the parking area is taken or so much of the
parking area is taken that renders Tenant’s ongoing use of the Leased Premises
illegal, or (iv) because of the Laws or Restrictions then in force, the Leased
Premises may not be used for the Permitted Use. Tenant must exercise such option
within a reasonable period of time, to be effective on the later to occur of (x)
the date that possession of that portion of the Leased Premises that is
condemned is taken by the condemnor or (y) the date Tenant vacated the Leased
Premises.
b.Landlord’s Right To Terminate
. Except as otherwise provided in Paragraph 11.4 below regarding temporary
takings, Landlord shall have the option to terminate this Lease if, as a result
of any taking, (i) all of the Leased Premises is taken, (ii) twenty-five percent
(25%) or more of the Leased Premises is taken and the part of the Leased
Premises that remains cannot, within a reasonable period of time, be made
reasonably suitable for the continued operation of Tenant’s business, or (iii)
because of the Laws or Restrictions then in force, the Leased Premises may not
be used for the same use being made before such taking, whether or not restored
as required by Paragraph 11.3 below. Any such option to terminate by Landlord
must be exercised within a reasonable period of time, to be effective as of the
date possession is taken by the condemnor.
c.Restoration
. If any part of the Leased Premises or the Building is taken and this Lease is
not terminated, then Landlord shall, to the extent not prohibited by Laws or
Restrictions then in force, repair any damage occasioned thereby to the
remainder thereof to a condition reasonably suitable for Tenant’s continued
operations and otherwise, to the extent practicable, in the manner and to the
extent provided in Paragraph 10.1.
d.Temporary Taking
. If a material portion of the Leased Premises is temporarily taken for a period
of one year or less and such period does not extend beyond the Lease Expiration
Date, this Lease shall remain in effect. If any material portion of the Leased
Premises is temporarily taken for a period which exceeds one year or which
extends beyond the Lease Expiration Date, then the rights of Landlord and Tenant
shall be determined in accordance with Paragraphs 11.1 and 11.2 above.
e.Division Of Condemnation Award
. Any award made for any taking of the Property, the Building, or the Leased
Premises, or any portion thereof, shall belong to and be paid to Landlord, and
Tenant hereby assigns to Landlord all of its right, title and interest in any
such award; provided, however, that Tenant shall be entitled to receive any
portion of the award that is made specifically (i) for the taking of personal
property, inventory or trade fixtures belonging to Tenant, (ii) for the
interruption of Tenant’s business or its moving costs, or (iii) for the value of
any leasehold improvements installed and paid for by Tenant. The rights of
Landlord and Tenant regarding any condemnation shall be determined as provided
in this Article, and each party hereby
    27    


99090796v.12

--------------------------------------------------------------------------------



waives the provisions of Section 1265.130 of the California Code of Civil
Procedure, and the provisions of any similar law hereinafter enacted, allowing
either party to petition the Supreme Court to terminate this Lease and/or
otherwise allocate condemnation awards between Landlord and Tenant in the event
of a taking of the Leased Premises.
f.Abatement Of Rent
. In the event of a taking of the Leased Premises which does not result in a
termination of this Lease (other than a temporary taking), then, as of the date
possession is taken by the condemning authority, the Base Monthly Rent shall be
reduced in the same proportion that the area of that part of the Leased Premises
so taken (less any addition to the area of the Leased Premises by reason of any
reconstruction) bears to the area of the Leased Premises immediately prior to
such taking.
g.Taking Defined
. The term “taking” or “taken” as used in this Article 11 shall mean any
transfer or conveyance of all or any portion of the Property to a public or
quasi-public agency or other entity having the power of eminent domain pursuant
to or as a result of the exercise of such power by such an agency, including any
inverse condemnation and/or any sale or transfer by Landlord of all or any
portion of the Property to such an agency under threat of condemnation or the
exercise of such power.
Article 12.
DEFAULT AND REMEDIES
a.Events Of Tenant’s Default
. Tenant shall be in default of its obligations under this Lease if any of the
following events occur:
45.Tenant shall have failed to pay Base Monthly Rent or any Additional Rent when
due; or
46.Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises or the Building or the
Common Areas which is prohibited by the terms of this Lease; or
47.Tenant shall have failed to perform any term, covenant or condition of this
Lease (except those requiring the payment of Base Monthly Rent or Additional
Rent, which failures shall be governed by subparagraph (a) above) within the
shorter of (i) any specific time period expressly provided under this Lease for
the performance of such term, covenant or condition, or (ii) thirty (30) days
after written notice from Landlord to Tenant specifying the nature of such
failure and requesting Tenant to perform same, or within such longer period as
is reasonably required in the event such default is curable but not within such
thirty (30) day period, provided such cure is promptly commenced within such
thirty (30) day period and is thereafter diligently prosecuted to completion; or
48.(i) Tenant shall have sublet the Leased Premises or assigned or encumbered
its interest in this Lease in violation of the provisions contained in Article
7, or (ii) any guarantor shall have assigned or delegated its rights or
obligations under the applicable guaranty without first obtaining Landlord’s
written consent if and as required by the terms of the applicable guaranty, in
either case (i) or (ii), whether voluntarily or by operation of law; or
49.Tenant shall have abandoned the Leased Premises; or
50.Tenant or any guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such guarantor) or any property or asset
essential to the conduct of Tenant’s (or such guarantor’s) business, and Tenant
(or such guarantor) shall have failed to obtain a return or release of the same
within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or
51.Tenant or any guarantor of this Lease shall have made a general assignment of
all or a substantial part of its assets for the benefit of its creditors; or
52.Tenant or any guarantor of this Lease shall have allowed (or sought) to have
entered against it a decree or order which: (i) grants or constitutes an order
for relief, appointment of a trustee, or condemnation or a reorganization plan
under the bankruptcy laws of the United States; (ii) approves as properly filed
a petition seeking liquidation or reorganization under said bankruptcy laws or
    28    


99090796v.12

--------------------------------------------------------------------------------



any other debtor’s relief law or similar statute of the United States or any
state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subparagraph if such decree or order is rescinded or reversed
within thirty (30) days after its original entry; or
53.Tenant or any guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.
b.Landlord’s Remedies
. In the event of any default by Tenant, and without limiting Landlord’s right
to indemnification as provided in Article 8.2, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
otherwise provided in this Lease, to which Landlord may resort cumulatively, or
in the alternative:
54.Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at a rate equal to the Default
Interest Rate from the date the sum is paid by Landlord until Landlord is
reimbursed by Tenant, and (iii) the remedies of injunctive relief and specific
performance to prevent Tenant from violating the terms of this Lease and/or to
compel Tenant to perform its obligations under this Lease, as the case may be.
55.Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other person who may be occupying
the Leased Premises or any part thereof, without being liable for prosecution or
any claim for damages therefor. Any termination under this subparagraph shall
not relieve Tenant from its obligation to pay to Landlord all Base Monthly Rent
and Additional Rent then or thereafter due, or any other sums due or thereafter
accruing to Landlord, or from any claim against Tenant for damages previously
accrued or then or thereafter accruing. In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate this Lease constitute a termination of this Lease:
xii.Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;
xiii.Consent to any subletting of the Leased Premises or assignment of this
Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or
xiv.Any action taken by Landlord or its partners, principals, members, officers,
agents, employees, or servants, which is intended to mitigate the adverse
effects of any breach of this Lease by Tenant, including, without limitation,
any action taken to maintain and preserve the Leased Premises on any action
taken to relet the Leased Premises or any portion thereof for the account at
Tenant and in the name of Tenant.
56.In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.
57.In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to the rights and remedies provided in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the Default Interest Rate shall be used. Such damages shall include, without
limitation:
    29    


99090796v.12

--------------------------------------------------------------------------------



xv.The worth at the time of the award of the unpaid rent which had been earned
at the time of termination; plus
xvi.The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
xvii.The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; plus
xviii.Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise), (iii) broker’s fees allocable to the remainder of the
term of this Lease, advertising costs and other expenses of reletting the Leased
Premises; (iv) costs of carrying and maintaining the Leased Premises, such as
taxes, insurance premiums, utility charges and security precautions (although
the foregoing shall not in any way modify Paragraph 5.3 above), (v) expenses
incurred in removing, disposing of and/or storing any of Tenant’s personal
property, inventory or trade fixtures remaining therein; (vi) reasonable
attorney’s fees, expert witness fees, court costs and other reasonable expenses
incurred by Landlord (but not limited to taxable costs) in retaking possession
of the Leased Premises, establishing damages hereunder, and releasing the Leased
Premises; and (vii) any other expenses, costs or damages otherwise incurred or
suffered as a result of Tenant’s default; plus
xix.The unamortized amount of any tenant improvement or similar allowance paid
or credited by Landlord to Tenant pursuant to this Lease or the Work Letter, to
the extent not in duplication of any other recovery by Landlord under this
Paragraph 12.2; plus
xx.In addition, Tenant acknowledges that an event of default under this Lease
may cause Landlord to incur damages under its mortgage and related financing
documents, including, but not limited to, the payment of default interest, legal
fees, late charges, collection costs, and sums necessary to maintain Lender’s
yield on the loaned amounts. Accordingly, Tenant agrees that Landlord has the
right to add such loan-related damages to the damages for which Tenant is
responsible hereunder as a result of an event of default, to the extent not in
duplication of any other recovery by Landlord under this Paragraph 12.2.
58.Pursuant to California Code of Civil Procedure Section 1161.1, Landlord may
accept a partial payment of Rent after serving a notice pursuant to California
Code of Civil Procedure Section 1161, and may without further notice to the
Tenant, commence and pursue an action to recover the difference between the
amount demanded in that notice and the payment actually received. This
acceptance of such a partial payment of Rent does not constitute a waiver of any
rights, including any right the Landlord may have to recover possession of the
Leased Premises. Further, Tenant agrees that any notice given by Landlord
pursuant to Paragraph 12.1 of this Lease shall satisfy the requirements for
notice under California Code of Civil Procedure Section 1161, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.
c.Landlord’s Default And Tenant’s Remedies
. In the event Landlord fails to perform its obligations under this Lease,
Landlord shall nevertheless not be in default under the terms of this Lease
until such time as Tenant shall have first given Landlord written notice
specifying the nature of such failure to perform its obligations, and then only
after Landlord shall have had thirty (30) days following its receipt of such
notice within which to perform such obligations; provided that, if longer than
thirty (30) days is reasonably required in order to perform such obligations,
Landlord shall have such longer period. In the event of Landlord’s default as
above set forth, then, and only then, Tenant may then proceed in equity or at
law to compel Landlord to perform its obligations and/or to recover damages
proximately caused by such failure to perform (except as and to the extent
Tenant has waived its right to damages as provided in this Lease).
d.Limitation Of Tenant’s Recourse
    30    


99090796v.12

--------------------------------------------------------------------------------



. Tenant’s sole recourse against Landlord shall be to Landlord’s assets. If
Landlord is a corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity, Tenant
agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, or other principals of
such business entity, and (ii) Tenant shall have recourse only to the interest
of such corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity in the
Property for the satisfaction of such obligations and not against the assets of
such officers, directors, trustees, partners, joint venturers, members,
managers, owners, stockholders or principals. Additionally, if Landlord is a
partnership or limited liability company, then Tenant covenants and agrees:
59.No partner, manager, or member of Landlord shall be sued or named as a party
in any suit or action brought by Tenant with respect to any alleged breach of
this Lease (except to the extent necessary to secure jurisdiction over the
partnership or limited liability company and then only for that sole purpose);
60.No service of process shall be made against any partner, manager, or member
of Landlord except for the sole purpose of securing jurisdiction over the
partnership; and
61.No writ of execution will ever be levied against the assets of any partner,
manager, or member of Landlord other than to the extent of his or her interest
in the assets of the partnership or limited liability company constituting
Landlord.
Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or manager or member of Landlord
and shall be applicable to any actual or alleged misrepresentation or
nondisclosure made regarding this Lease or the Leased Premises or any actual or
alleged failure, default or breach of any covenant or agreement either expressly
or implicitly contained in this Lease or imposed by statute or at common law.
e.Tenant’s Waiver
. Landlord and Tenant agree that the provisions of Paragraph 12.3 above are
intended to supersede and replace the provisions of California Civil Code
Sections 1932(1), 1941 and 1942, and accordingly, Tenant hereby waives the
provisions of California Civil Code Sections 1932(1), 1941 and 1942 and/or any
similar or successor law regarding Tenant’s right to terminate this Lease or to
make repairs and deduct the expenses of such repairs from the rent due under
this Lease.
Article 13.
GENERAL PROVISIONS
a.Taxes On Tenant’s Property
.
62.Tenant shall pay before delinquency any and all taxes, assessments, license
fees, use fees, permit fees and public charges of whatever nature or description
levied, assessed or imposed against Tenant or Landlord by a governmental agency
arising out of, caused by reason of or based upon Tenant’s estate in this Lease,
Tenant’s ownership of property, improvements made by Tenant to the Leased
Premises or the Common Areas, improvements made by Landlord for Tenant’s use
within the Leased Premises or the Common Areas to the extent the cost thereof
constitutes Excess TI Amount (defined in subparagraph (d) below), Tenant’s use
(or estimated use) of public facilities or services or Tenant’s consumption (or
estimated consumption) of public utilities, energy, water or other resources
(collectively, “Tenant’s Interest”). Upon demand by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of these payments.
63.If any such taxes, assessments, fees or public charges are levied against
Landlord, Landlord’s property, the Building or the Property, or if the assessed
value of the Building or the Property is increased by the inclusion therein of a
value placed upon Tenant’s Interest or on the Excess TI Amount, regardless of
the validity thereof, Landlord shall have the right to require Tenant to pay
such taxes, and if not paid and satisfactory evidence of payment delivered to
Landlord at least ten (10) days prior to delinquency, then Landlord shall have
the right to pay such taxes on Tenant’s behalf and to invoice Tenant for the
same, in either case whether before or after the expiration or earlier
termination of the Lease Term. Tenant shall, within the earlier to occur of (a)
thirty (30) days of the date it receives an invoice from Landlord setting forth
the amount of such taxes, assessments, fees, or public charge so
    31    


99090796v.12

--------------------------------------------------------------------------------



levied, or (b) the due date of such invoice, pay to Landlord, as Additional
Rent, the amount set forth in such invoice. Failure by Tenant to pay the amount
so invoiced within such time period shall be conclusively deemed a default by
Tenant under this Lease. Tenant shall have the right to bring suit in any court
of competent jurisdiction to recover from the taxing authority the amount of any
such taxes, assessments, fees or public charges so paid.
64.Tenant shall not be obligated to pay or reimburse Landlord for any taxes,
assessments, license fees, use fees, permit fees and public charges of whatever
nature or description levied, assessed or imposed against any other tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon any other tenant’s lease, any other tenant’s ownership of property,
improvements made by any other tenant to any leased premises or the Common
Areas, improvements made by Landlord for any other tenant’s use within its
leased premises or the Common Areas, any other tenant’s use (or estimated use)
of public facilities or services or any other tenant’s consumption (or estimated
consumption) of public utilities, energy, water or other resources.
65.Notwithstanding the foregoing subparagraphs (a) and (b) above, it is the
intent of the parties that any increase in real property taxes resulting from
the improvements made by Landlord pursuant to Paragraph 1 of the Work Letter, or
made by Tenant pursuant to Paragraph 2 of the Work Letter up to but not in
excess of $27,450,390, shall be deemed Real Property Taxes pursuant to Paragraph
13.12(a) below. The cost of the Tenant Improvements in excess of $27,450,390
shall be defined as the “Excess TI Amount.” If it is not clear from the real
property tax bill(s) that the assessor did not include any portion of the Excess
TI Amount in the real property assessment, or if it is not clear from the
personal property tax bill(s) that they do not include any portion of the cost
of the Tenant Improvements below the Excess TI Amount, then Landlord shall have
the right to re-allocate amounts from Tenant’s Interest to Real Property Taxes,
and vice versa, in order to accomplish the intent of the parties as described
above, such re-allocation to be made substantially as hereinafter described, and
the parties shall cooperate in providing reasonable documentation supporting the
cost data required: (1) the hard and soft costs incurred by Landlord in
performing the improvements pursuant to Paragraph 1 of the Work Letter (the
“Cost of Landlord’s Work”) shall be determined; (2) the hard and soft costs
incurred by Tenant, inclusive of the Tenant Improvement Allowance, in performing
the improvements pursuant to Paragraph 2 of the Work Letter (the “Cost of the
TIs”) shall be determined; (3) in addition to the other components of Real
Property Taxes (including but not limited to the real property taxes based on
the most current property tax bills), Real Property Taxes would include real
property taxes attributable to the increase in the assessed value of the
Building resulting from the Cost of the Landlord’s Work and the Cost of the TIs
(the “Increased Assessment”) multiplied by a fraction, the numerator of which is
$27,450,390 plus the Cost of Landlord’s Work, and the denominator of which is
the Cost of the Landlord’s Work plus the Cost of the TIs; and (4) Tenant’s
Interest would include real property taxes attributable to the balance of the
Increased Assessment.
66.If the Property is further reassessed for property tax purposes due to
another tenant’s improvements and real property taxes are increased as a result,
Tenant will not be responsible for more in the way of Real Property Taxes by
virtue of the increased assessment resulting from such other tenant’s
improvements than it would have been had such increase been treated using the
same methodology as described in subparagraph (d) above.
b.Holding Over
. This Lease shall terminate without further notice on the Lease Expiration Date
(as set forth in Article 1). Any holding over by Tenant after expiration of the
Lease Term shall neither constitute a renewal nor extension of this Lease nor
give Tenant any rights in or to the Leased Premises except as expressly provided
in this Paragraph. Any such holding over to which Landlord has consented shall
be construed to be a tenancy from month to month, on the same terms and
conditions herein specified insofar as applicable, except that the Base Monthly
Rent shall be increased to an amount equal to one hundred fifty percent (150%)
of the Base Monthly Rent payable during the last full month immediately
preceding such holding over. Without limiting the foregoing, in the event of a
holding over to which Landlord has consented, any rights of Landlord or
obligations of Tenant set forth in this Lease and purporting to apply during the
term of this Lease, shall nonetheless also be deemed to apply during any such
hold over period. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to enter into new leases with prospective tenants regarding
the Leased Premises. Therefore, if Tenant fails to surrender the Leased Premises
upon the expiration or termination of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims resulting
    32    


99090796v.12

--------------------------------------------------------------------------------



from such failure, including, without limiting the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender, and any losses
suffered by Landlord, including lost profits, resulting from such failure to
surrender.
c.Subordination To Mortgages
. This Lease is subject to and subordinate to the Ground Lease and any mortgages
and deeds of trust which affect the Building or the Property and which are of
public record as of the Effective Date of this Lease, and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding the foregoing, if requested by Landlord, Tenant agrees, within
ten (10) days after Landlord’s written request therefor, to execute, acknowledge
and deliver to Landlord any and all commercially reasonable documents or
instruments requested by Landlord or by the existing lessor or lender to assure
the subordination of this Lease to such ground lease, mortgage or deed of trust.
However, if the lessor under any such ground lease or any lender holding any
such mortgage or deed of trust shall advise Landlord that it desires or requires
this Lease to be made prior and superior thereto, then, upon written request of
Landlord to Tenant, Tenant shall promptly execute, acknowledge and deliver any
and all customary or reasonable documents or instruments which Landlord and such
lessor or lender deems necessary or desirable to make this Lease prior thereto.
Tenant hereby consents to Landlord’s ground leasing the land underlying the
Building or the Property and/or encumbering the Building or the Property as
security for future loans on such terms as Landlord shall desire, all of which
future ground leases, mortgages or deeds of trust shall be subject to and
subordinate to this Lease. However, if any lessor under any such future ground
lease or any lender holding such future mortgage or deed of trust shall desire
or require that this Lease be made subject to and subordinate to such future
ground lease, mortgage or deed of trust, then Tenant agrees, within ten (10)
business days after Landlord’s written request therefor, to execute, acknowledge
and deliver to Landlord any and all commercially reasonable documents or
instruments requested by Landlord or by such lessor or lender to assure the
subordination of this Lease to such future ground lease, mortgage or deed of
trust, but only if such lessor or lender agrees not to disturb Tenant’s quiet
possession of the Leased Premises so long as Tenant is not in default under this
Lease. Tenant’s failure to execute and deliver such documents or instruments
within ten (10) business days after Landlord’s request therefor shall be a
material default by Tenant under this Lease in the event such failure is not
cured within three (3) business days of Tenant’s receipt of written notice of
such failure from Landlord, and no further notice shall be required under
Paragraph 12.1(c) or any other provision of this Lease, and Landlord shall have
all of the rights and remedies available to Landlord as Landlord would otherwise
have in the case of any other material default by Tenant, it being agreed and
understood by Tenant that Tenant’s failure to so deliver such documents or
instruments in a timely manner could result in Landlord being unable to perform
committed obligations to other third parties which were made by Landlord in
reliance upon this covenant of Tenant.
If Landlord assigns this Lease as security for a loan, Tenant agrees to execute
such documents as are reasonably requested by the lender and to provide
reasonable provisions in this Lease protecting such lender’s security interest
which are customarily required by institutional lenders making loans secured by
a deed of trust, provided that any such documentation includes a provision that
Tenant’s possession and interest in this Lease will not be disturbed so long as
Tenant is not in default and attorns to the record owner of the ground leasehold
interest in the Leased Premises.
With respect to the existing Ground Lease, pursuant to Paragraph 4.15, above,
Landlord is to use commercially reasonable efforts to obtain a nondisturbance
agreement from the Ground Lessor concurrently with requesting the Ground
Lessor’s Consent.
d.Tenant’s Attornment Upon Foreclosure
. Tenant shall, upon request, attorn (i) to any purchaser of the Building or the
Property at any foreclosure sale or private sale conducted pursuant to any
security instruments encumbering the Building or the Property, (ii) to any
grantee or transferee designated in any deed given in lieu of foreclosure of any
security interest encumbering the Building or the Property, or (iii) to the
lessor under an underlying ground lease of the land underlying the Building or
the Property, should such ground lease be terminated; provided that such
purchaser, grantee or lessor recognizes Tenant’s rights under this Lease,
subject in all cases to the terms and provisions of the Ground Lessor’s Consent
(as defined in Paragraph 4.15 above).
e.Mortgagee Protection
. In the event of any default on the part of Landlord, Tenant will give notice
by registered mail to any Lender or lessor under any underlying ground lease who
shall have requested, in writing, to Tenant that it be provided with such
notice, and Tenant shall offer such Lender or lessor a reasonable opportunity
    33    


99090796v.12

--------------------------------------------------------------------------------



to cure the default, including time to obtain possession of the Leased Premises
by power of sale or judicial foreclosure or other appropriate legal proceedings
if reasonably necessary to effect a cure.
f.Estoppel Certificate
. Tenant will, following any request by Landlord, promptly execute and deliver
to Landlord an estoppel certificate substantially in form attached as Exhibit I,
(i) certifying that this Lease is unmodified and in full force and effect, or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect, (ii) stating the date to
which the rent and other charges are paid in advance, if any, (iii)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
and (iv) certifying such other information about this Lease as may be reasonably
requested by Landlord, its Lender or prospective lenders, investors or
purchasers of the Building or the Property. Tenant’s failure to execute and
deliver such estoppel certificate within ten (10) business days after Landlord’s
request therefor shall be a material default by Tenant under this Lease if such
failure is not cured within three (3) business days following Tenant’s receipt
of written notice of such failure from Landlord, and no further notice shall be
required under Paragraph 12.1(c) or any other provision of this Lease, and
Landlord shall have all of the rights and remedies available to Landlord as
Landlord would otherwise have in the case of any other material default by
Tenant, it being agreed and understood by Tenant that Tenant’s failure to so
deliver such estoppel certificate in a timely manner could result in Landlord
being unable to perform committed obligations to other third parties which were
made by Landlord in reliance upon this covenant of Tenant. Landlord and Tenant
intend that any statement delivered pursuant to this paragraph may be relied
upon by any Lender or purchaser or prospective Lender or purchaser of the
Building, the Property, or any interest in them.
g.Tenant’s Financial Information
. Tenant shall, within twenty (20) days after Landlord’s request therefor,
deliver to Landlord a copy of Tenant’s (and any guarantor’s) current audited
financial statements (including a balance sheet, income statement and statement
of cash flow, all prepared in accordance with generally accepted accounting
principles), and any such other information reasonably requested by Landlord
regarding Tenant’s financial condition; provided, however, that as long as the
common stock of Tenant (or its assigns permitted pursuant to this Lease or
otherwise approved by Landlord in writing) is publicly-traded on a United States
national stock exchange, and such information is available as part of Tenant’s
or such Permitted Transferee’s 10-K or 10-Q report filings on the SEC’s Edgar
website, and such materials are current per SEC filing requirements, then such
requirement shall be fulfilled by such filings. Landlord may make such request
and Tenant shall be obligated to comply therewith: (a) once in any twelve (12)
month period, or (b) in connection a prospective sale or refinancing of
Landlord’s interest in the Ground Lease, or (c) in connection a prospective
recapitalization of Landlord, or (d) at any time Tenant is in monetary or
material non-monetary default under this Lease. Landlord shall be entitled to
disclose such financial statements or other information to its Lender, to any
present or prospective principal of or investor in Landlord, or to any
prospective Lender or purchaser of the Building, the Property, or any portion
thereof or interest therein. Any such financial statement or other information
which is marked “confidential” or “company secrets” (or is otherwise similarly
marked by Tenant) shall be confidential and shall not be disclosed by Landlord
to any third party except as specifically provided in this paragraph, unless the
same becomes a part of the public domain without the fault of Landlord.
h.Transfer By Landlord
. Landlord and its successors in interest shall have the right to transfer their
interest in the Building, the Property, or any portion thereof at any time and
to any person or entity. In the event of any such transfer of Landlord’s entire
interest in the Property, the Landlord originally named herein (and in the case
of any subsequent transfer, the transferor), from the date of such transfer,
shall be automatically relieved, without any further act by any person or
entity, of all liability for (i) the performance of the obligations of the
Landlord hereunder which may accrue after the date of such transfer if its
transferee agrees to assume and perform all such obligations of the Landlord
hereunder, and (ii) repayment of any unapplied portion of the Security Deposit
(upon transferring or crediting the same to the transferee), and (iii) the
performance of the obligations of the Landlord hereunder which have accrued
before the date of transfer if its transferee agrees to assume and perform all
such prior obligations of the Landlord hereunder. Tenant shall attorn to any
such transferee. After the date of any such transfer, the term “Landlord” as
used herein shall mean the transferee of such interest in the Building or the
Property.
i.Force Majeure
. Any prevention, delay or stoppage due to strikes, lockouts, labor disputes,
acts of God, acts of war, terrorist acts, inability to obtain services, labor,
or materials or reasonable substitutes therefor,
    34    


99090796v.12

--------------------------------------------------------------------------------



governmental actions including without limitation shelter in place or similar
mandates, civil commotions, fire or other casualty, delay in obtaining
approvals, building permits and certificates of occupancy within normal time
frames, and other causes beyond the reasonable control of the party obligated to
perform, except with respect to the obligations imposed with regard to Rent and
other charges to be paid pursuant to this Lease (other than the potential delay
in the Lease Commencement Date as provided in Paragraph 1.1 above, and except
where any governmental mandates due to public health emergencies make it such
that Tenant is legally prohibited from operating Tenant’s business upon the
Leased Premises) (collectively, a “Force Majeure”), notwithstanding anything to
the contrary contained in this Lease, shall excuse the performance of such party
for a period equal to any such prevention, delay or stoppage and, therefore, if
this Lease specifies a time period for performance of an obligation of either
party, that time period shall be extended by the period of any delay in such
party’s performance caused by a Force Majeure.
j.Notices
. Any notice required or permitted to be given under this Lease other than
statutory notices shall be in writing and (i) personally delivered, (ii) sent by
United States mail, registered or certified mail, postage prepaid, return
receipt requested, (iii) sent by Federal Express or similar nationally
recognized overnight courier service, or (iv) transmitted by email with a hard
copy sent within one (1) business day by any of the foregoing means, and in all
cases addressed as follows, and such notice shall be deemed to have been given
upon the date of actual receipt or delivery (or refusal to accept delivery) at
the address specified below (or such other addresses as may be specified by
notice in the foregoing manner) as indicated on the return receipt or air bill:
If to Landlord:            3000 Hanover, LLC
c/o Sand Hill Property Company
965 Page Mill Road
Palo Alto, California 94304
Attention: Peter Pau and Jason Chow
Email: ppau@shpco.com and jchow@shpco.com


with a copy to:    Mintz Levin Cohn Ferris Glovsky and Popeo PC
    44 Montgomery Street
    36th Floor
    San Francisco, California 94104
    Attention: Paul Churchill
    Email: pchurchill@mintz.com


If to Tenant:            Guardant Health, Inc.
    505 Penobscot
    Redwood City, CA 94063
    Attention: Joe Hodges
    Email: jhodges@guardanthealth.com


with a copy to:            Guardant Health, Inc.
505 Penobscot
    Redwood City, CA 94063
Attention: John Saia, SVP, General Counsel, and Corporate Secretary
Email: jsaia@guardanthealth.com


Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery. Any notice required by statute and
not waived in this Lease shall be given and deemed received in accordance with
the applicable statute or as otherwise provided by law.
k.Attorneys’ Fees and Costs
. In the event any party shall bring any action, arbitration, or other
proceeding alleging a breach of any provision of this Lease, or a right to
recover rent, to terminate this Lease, or to enforce, protect, interpret,
determine, or establish any provision of this Lease or the rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and reasonable disbursements, made or incurred by the prevailing party.
    35    


99090796v.12

--------------------------------------------------------------------------------



l.Definitions
. Any term that is given a special meaning by any provision in this Lease shall,
unless otherwise specifically stated, have such meaning wherever used in this
Lease or in any Addenda or amendment hereto. In addition to the terms defined in
Article 1, the following terms shall have the following meanings:
67.Real Property Taxes
. The term “Real Property Tax” or “Real Property Taxes” shall each mean Tenant’s
Expense Share of the following (to the extent applicable to any portion of the
Lease Term, regardless of when the same are imposed, assessed, levied, or
otherwise charged): (i) all taxes, assessments, levies and other charges of any
kind or nature whatsoever, general and special, foreseen and unforeseen
(including all installments of principal and interest required to pay any
general or special assessments for public improvements and any increases
resulting from reassessments caused by any change in ownership or new
construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power to tax or levy assessments, which are levied or assessed for whatever
reason against the Property or any portion thereof, or Landlord’s interest
herein, or the fixtures, equipment and other property of Landlord that is an
integral part of the Property and located thereon, or Landlord’s business of
owning, leasing or managing the Property or the gross receipts, income or
rentals from the Property, (ii) all charges, levies or fees imposed by any
governmental authority against Landlord by reason of or based upon the use of or
number of parking spaces within the Property, the amount of public services or
public utilities used or consumed (e.g. water, gas, electricity, sewage or waste
water disposal) at the Property, the number of persons employed by tenants of
the Property, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Property, or the type of use or uses conducted
within the Property, and all costs and fees (including attorneys’ fees)
reasonably incurred by Landlord in contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. If, at any time
during the Lease Term, the taxation or assessment of the Property prevailing as
of the Effective Date of this Lease shall be altered so that in lieu of or in
addition to any the Real Property Tax described above there shall be levied,
awarded or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional use or charge (i) on the value, size, use or occupancy
of the Property or Landlord’s interest therein or (ii) on or measured by the
gross receipts, income or rentals from the Property, or on Landlord’s business
of owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Lease. Notwithstanding the
foregoing, the terms “Real Property Tax” or “Real Property Taxes” shall not
include estate, inheritance, transfer, gift or franchise taxes of Landlord or
the federal, state, or local income tax imposed on Landlord’s income from all
sources.
68.Landlord’s Insurance Costs
. The term “Landlord’s Insurance Costs” shall mean Tenant’s Expense Share of the
following (to the extent applicable to any portion of the Lease Term, regardless
of when the same are incurred): the costs to Landlord to carry and maintain the
policies of fire and property damage insurance for the Building and the Property
and general liability and any other insurance required or permitted to be
carried by Landlord pursuant to Article 9, together with any deductible amounts
paid by Landlord upon the occurrence of any insured casualty or loss.
Notwithstanding the foregoing, the amount of any insurance deductibles or
self-insured retentions otherwise payable by Tenant in excess of $25,000 per
year shall be amortized by Landlord over the useful life of the associated
repair or replacement.
69.Property Maintenance Costs
70.. The term “Property Maintenance Costs” shall mean professional management
fees equal to two percent (2%) of Base Monthly Rent; plus Tenant’s Expense Share
of all other costs and expenses (except Landlord’s Insurance Costs and Real
Property Taxes) paid or incurred by Landlord in protecting, operating,
maintaining, repairing and preserving the Property and all parts thereof,
including without limitation, (i) the amortizing portion of any costs incurred
by Landlord in the making of any modifications, alterations or improvements
required by any governmental authority as set forth in Article 6, which are so
amortized during the Lease Term pursuant to the terms of Article 6, (ii) costs
of required employee shuttles and other required transportation management
efforts, and (iii) such other costs as may be paid or incurred with respect to
operating, maintaining, and preserving the Property, such as repairing and
resurfacing the exterior surfaces of the Building (including roofs), repairing
and resurfacing paved areas, repairing and replacing structural parts of the
Building, and repairing and replacing, when necessary, electrical, plumbing, and
HVAC systems serving the Building.
    36    


99090796v.12

--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of this Paragraph 13.12(c), the
following are specifically excluded from the definition of Property Maintenance
Costs and Tenant shall have no obligation to pay directly or reimburse Landlord
for all or any portion of the following except to the extent any of the
following are caused by the actions or inactions of Tenant (for the avoidance of
doubt, such exclusion is not intended to allow Landlord to include as part of
Property Maintenance Costs any costs incurred by Landlord in connection with
negotiation and execution of this Lease (including, but not limited to,
attorney’s fees and/or brokerage commissions) or in connection with Landlord’s
design and/or construction of the Landlord Improvements), or result from the
failure of Tenant to comply with the terms of this Lease:
(i)costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for other tenants within the Property, constructing new buildings within
the Property or expanding existing buildings within the Property;
(ii)legal and auditing fees (other than those fees reasonably incurred in
connection with the ownership and operation of all or any portion the Property);
(iii)leasing commissions, advertising expenses, and other costs incurred in
connection with the leasing of the Property;
(iv)depreciation of the Building or any other improvements situated within the
Property;
(v)any items for which Landlord is actually and directly reimbursed by any other
tenant of the Property;
(vi)costs of repairs or other work necessitated by fire, windstorm or other
casualty (excluding any deductibles) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain, to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes;
(vii)other than any interest charges as expressly provided for in this Lease,
any interest or payments on any financing for any portion of the Property,
interest and penalties incurred as a result of Landlord’s late payment of any
invoice, and any bad debt loss, rent loss or reserves for same;
(viii)any payments under any ground lease;
(ix)costs incurred in connection with the sale, financing or refinancing of all
or any portion of the Property;
(x)any penalties or damages that Landlord pays to other tenants in the Property
under their respective leases;
(xi)any fines or penalties incurred due to violations by Landlord of any
governmental rule or authority unless the same is caused by Tenant;
(xii)costs associated with damage or repairs to the Property or Common Areas to
the extent caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, contractors or authorized agents;
(xiii)legal fees, accountant fees and other expenses incurred in disputes with
other former, current or future tenants or occupants of the Property, or
associated with the enforcement of any other leases of space in the Property, or
the defense of Landlord’s title to or interest in the Property or any part
thereof;
(xiv)services or installations furnished to any tenant in the Property that are
not also available to Tenant;
(xv)any costs charged to another tenant of the Property that such tenant fails
to pay;
(xvi)any cost or expense occasioned by, or resulting from, any violation of law
by any other tenant or occupant of the Property or their respective employees,
agents, contractors and invitees, or by any person or entity other than Tenant
or any of the Tenant Parties;
(xvii)any cost or expense payable to any employee or agent of Landlord, or to
any of Landlord’s affiliates or divisions, to the extent that such cost or
expense is materially in excess of that which would be charged by a reputable
third party person or firm for the same service;
(xviii)any costs incurred prior to the Lease Commencement Date (including any
amortization thereof); and
(xix)the cost of any capital expenditure (as determined in accordance with
generally accepted accounting principles), except that the monthly amortized
cost of such capital expenditure (which amortized cost will include interest at
a rate equal to the Standard Interest Rate, and which amortization period shall
be over the useful life of such capital expenditure as determined in accordance
with generally accepted accounting principles) shall constitute a Property
Maintenance Cost.
    37    


99090796v.12

--------------------------------------------------------------------------------



71.Property Operating Expenses
. The term “Property Operating Expenses” shall mean and include all Real
Property Taxes, plus all Landlord’s Insurance Costs, plus all Property
Maintenance Costs.
72.Law
. The term “Law” or “Laws” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, code, administrative
order, condition of approval, or other requirements of any municipal, county,
state, federal, or other governmental agency or authority having jurisdiction
over the parties to this Lease, the Leased Premises, the Building or the
Property, or any of them, in effect either at the Effective Date of this Lease
or at any time during the Lease Term, including, without limitation, any
regulation, order, or policy of any quasi-official entity or body (e.g. a board
of fire examiners or a public utility or special district). Except to the extent
otherwise expressly provided in this Lease, to the extent any Law or Restriction
places limits on the Building or any portion thereof, or on the Property or any
portion thereof, such limits shall be equitably allocated to the Leased Premises
pro rata in the same proportion that the rentable square footage of the Leased
Premises bears to the rentable square footage of the applicable Building or
portion thereof, or the Property or portion thereof, as applicable.
73.Lender
. The term “Lender” shall mean the holder of any promissory note or other
evidence of indebtedness secured by the Property or any portion thereof.
74.Rent
. The term “Rent” shall mean collectively Base Monthly Rent and all Additional
Rent.
75.Restrictions
. The term “Restrictions” shall mean the covenants, conditions and restrictions,
private agreements, easements, and any other recorded documents or instruments
affecting the use of the Property, Building 4, the Leased Premises, or the
Common Areas as of the Effective Date of this Lease and any future covenants,
conditions and restrictions, private agreements, easements, and any other
recorded documents or instruments which (i) are created or caused by an act or
neglect or Tenant, or (ii) are consented to in writing by Tenant, which consent
shall not be unreasonably withheld, or (iii) are imposed by the Ground Lessor or
another governmental or quasi-governmental (e.g., assessment district) entity
with the power to impose same, or (iv) do not materially interfere with the use
or occupancy of the Leased Premises for the conduct of Tenant’s business,
materially increase Tenant’s costs under this Lease or in connection with the
use and occupancy of the Leased Premises.
m.General Waivers
. One party’s consent to or approval of any act by the other party requiring the
first party’s consent or approval shall not be deemed to waive or render
unnecessary the first party’s consent to or approval of any subsequent similar
act by the other party. No waiver of any provision hereof, or any waiver of any
breach of any provision hereof, shall be effective unless in writing and signed
by the waiving party. The receipt by Landlord of any rent or payment with or
without knowledge of the breach of any other provision hereof shall not be
deemed a waiver of any such breach. No waiver of any provision of this Lease
shall be deemed a continuing waiver unless such waiver specifically states so in
writing and is signed by both Landlord and Tenant. No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring. The waiver
by either party of any breach of any provision of this Lease shall not be deemed
to be a waiver of any subsequent breach of the same or any other provisions
herein contained.
n.Miscellaneous
. Should any provisions of this Lease prove to be invalid or illegal, such
invalidity or illegality shall in no way affect, impair or invalidate any other
provisions hereof, and such remaining provisions shall remain in full force and
effect. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor. Any copy of
this Lease which is executed by the parties shall be deemed an original for all
purposes. This Lease shall, subject to the provisions regarding assignment,
apply to and bind the respective heirs, successors, executors, administrators
and assigns of Landlord and Tenant. The benefit of each indemnity obligation of
Tenant
    38    


99090796v.12

--------------------------------------------------------------------------------



under this Lease is assignable in whole or in part by Landlord. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. If this Lease is signed by an individual "doing
business as " or "dba" another person or entity or entity name, the individual
who signs this Lease will be deemed to be the Tenant hereunder for all purposes.
Submission of this Lease for review, examination or signature by Tenant or
Landlord does not constitute an offer to lease, a reservation of or an option
for lease, or a binding agreement of any kind, and notwithstanding any
inconsistent language contained in any other document, this Lease is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant, and prior to such mutual execution and delivery, neither party shall
have any obligation to negotiate and may discontinue discussions and
negotiations at any time for any reason or no reason. This Lease shall be
construed and enforced in accordance with the Laws of the State in which the
Leased Premises are located. The headings and captions in this Lease are for
convenience only and shall not be construed in the construction or
interpretation of any provision hereof. When the context of this Lease requires,
the neuter gender includes the masculine, the feminine, a partnership,
corporation, limited liability company, joint venture, or other form of business
entity, and the singular includes the plural. The terms “must,” “shall,” “will,”
and “agree” are mandatory. The term “may” is permissive. The term “governmental
agency” or “governmental authority” or similar terms shall include, without
limitation, all federal, state, city, local and other governmental and
quasi-governmental agencies, authorities, bodies, boards, etc., and any party or
parties having enforcement rights under any Restrictions. When a party is
required to do something by this Lease, it shall do so at its sole cost and
expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Landlord’s consent is required hereunder, it
shall be reasonable for any such consent to be withheld until Landlord’s receipt
of the consent of any Lender, if and to the extent Landlord is required to
obtain such Lender’s consent. Landlord and Tenant shall both be deemed to have
drafted this Lease, and the rule of construction that a document is to be
construed against the drafting party shall not be employed in the construction
or interpretation of this Lease. Where Tenant is obligated not to perform any
act or is not permitted to perform any act, Tenant is also obligated to restrain
any others reasonably within its control, including agents, invitees,
contractors, subcontractors and employees, from performing such act. Landlord
shall not become or be deemed a partner or a joint venturer with Tenant by
reason of any of the provisions of this Lease.
o.Patriot Act Compliance.
76.Tenant will use its good faith and commercially reasonable efforts to comply
with the Patriot Act (as defined below) and all applicable requirements of
governmental authorities having jurisdiction over Tenant or the Property,
including those relating to money laundering and terrorism. Landlord shall have
the right to audit Tenant’s compliance with the Patriot Act and all applicable
requirements of governmental authorities having jurisdiction over Tenant or the
Property, including those relating to money laundering and terrorism. In the
event that Tenant fails to comply with the Patriot Act or any such requirements
of governmental authorities, then Landlord may, at its option, cause Tenant to
comply therewith and any and all reasonable costs and expenses incurred by
Landlord in connection therewith shall be deemed Additional Charges and Rent and
shall be immediately due and payable. For purposes hereof, the term “Patriot
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.
77.Neither Tenant nor any partner in Tenant or member of such partner nor any
owner of a direct or indirect interest in Tenant (a) is listed on any Government
Lists (as defined below), (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC (as defined below) or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (c) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense (as defined below), or
(d) is currently under investigation by any governmental authority for alleged
criminal activity. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (a) the criminal laws against terrorism; (b) the criminal laws
against money laundering, (c) the Bank Secrecy Act, as amended, (d) the Money
Laundering Control Act of 1986, as amended, or the (e) Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
“Government Lists” means (i) the Specially Designated Nationals and Blocked
Persons Lists maintained by Office of Foreign Assets Control (“OFAC”), (ii) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC or pursuant to
any Executive Order of the President of the United States of America.
    39    


99090796v.12

--------------------------------------------------------------------------------



p.Landlord’s Lien Waiver. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall have the right, at any time during the Term, to
encumber or grant a security or other interest in any unattached furnishings,
fixtures, equipment or other personal property which Tenant may install in the
Leased Premises to a bona fide lender or secured creditor. Upon Tenant’s written
request, Landlord shall provide Tenant with a waiver of Landlord’s lien rights
in such property in the form of Exhibit J attached hereto. Landlord shall
execute, acknowledge and deliver such form within thirty (30) days from the date
of Landlord’s receipt of Tenant’s written request for the same.
q.Counterparts and Electronic Signatures. This Lease may be signed in two or
more counterparts. When at least one such counterpart has been signed by each
party, this Lease shall be deemed to have been fully executed and each
counterpart shall be deemed to be an original and all counterparts taken
together shall be one and the same Lease. This Lease may be signed by faxed,
e-mailed or other electronic signatures (e.g., Docusign) and faxed, e-mail, or
such other electronic signatures hereon shall be deemed originals for all
purposes.
Article 14.
LEGAL AUTHORITY
BROKERS AND ENTIRE AGREEMENT
a.Legal Authority
. If Tenant or any entity constituting Tenant is a corporation, limited
partnership, limited liability company, or other legal entity, each individual
executing this Lease on behalf of such corporation, limited partnership, limited
liability company, or other legal entity, represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms. Tenant represents and warrants that Tenant is validly
formed and duly authorized and existing, that Tenant is qualified to do business
in the State in which the Leased Premises are located, that Tenant has the full
right and legal authority to enter into this Lease. Tenant shall, within fifteen
(15) business days after written request by Landlord, deliver to Landlord a
certified copy of the resolution of its board of directors (if a corporation),
members and manager(s) (if a limited liability company), or partners (if a
limited partnership), authorizing or ratifying the execution of this Lease, as
well as a certified copy of binding resolutions of any guarantor in form
reasonably acceptable to Landlord, authorizing or ratifying the execution of the
applicable guaranty, and if Tenant or any entity constituting Tenant fails to do
so, the same shall be a material default on the part of Tenant permitting
Landlord at its sole election to terminate this Lease.
b.Brokerage Commissions
. Each of Landlord and Tenant represents, warrants and agrees that it has not
had any dealings with any real estate broker(s), leasing agent(s), finder(s) or
salesmen, other than the Brokers (as named in Article I) with respect to the
lease by it of the Leased Premises pursuant to this Lease, and that it will
indemnify, defend with competent counsel, and hold the other harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
its agreement or promise (implied or otherwise) to pay (or to have the other
party pay) such a commission or finder’s fee by reason of Tenant’s leasing the
Leased Premises pursuant to this Lease. Landlord shall be responsible for the
payment of commissions to both Landlord’s Broker and Tenant’s Broker, to the
extent, and when, as, and if, the same are earned, due, and payable pursuant to
the terms of separate written agreements entered into by Landlord and each of
such Brokers. Brokers are hereby notified that, notwithstanding any provision of
this Lease to the contrary, except to the extent otherwise provided in the
Tenant’s broker commission agreement, or subsequent written agreements entered
into by any such brokers and the party to this Lease to which such brokers are
seeking payment, neither Landlord nor Tenant shall pay any leasing commission or
compensation of any kind or type in connection with an extension of the term of
this Lease, an expansion of the Leased Premises, a lease or sublease of any
other premises leased by Tenant pursuant to any right of first offer or right of
first refusal or other similar right granted to Tenant. Neither of the Brokers
is an intended beneficiary of this Lease, and such separate written agreements
referred to above are the only agreements between Landlord and each of the
Brokers with respect to the Property or this Lease.
c.Entire Agreement
. This Lease and the Exhibits (as described in Article 1), which Exhibits are by
this reference incorporated herein, constitute the entire agreement between the
parties, and there are no other agreements, understandings or representations
between the parties relating to the lease by Landlord of the Leased Premises to
Tenant, except as expressed herein. No subsequent changes, modifications or
    40    


99090796v.12

--------------------------------------------------------------------------------



additions to this Lease shall be binding upon the parties unless in writing and
signed by both Landlord and Tenant.
d.Landlord’s Representations
. Tenant acknowledges that neither Landlord nor any of its agents made any
representations or warranties respecting the Property, the Building or the
Leased Premises, upon which Tenant relied in entering into this Lease, which are
not expressly set forth in this Lease. Tenant further acknowledges that neither
Landlord nor any of its agents made any representations as to (i) whether the
Leased Premises may be used for Tenant’s intended use under existing Law, or
(ii) the suitability of the Leased Premises for the conduct of Tenant’s
business, or (iii) the exact square footage of the Leased Premises or the
Building, and that Tenant relies solely upon its own investigations with respect
to such matters. Tenant expressly waives any and all claims for damage by reason
of any statement, representation, warranty, promise or other agreement of
Landlord or Landlord’s agent(s), if any, not contained in this Lease or in any
Exhibit attached hereto.
Article 15.
OPTIONS TO EXTEND
a.Option to Extend
. So long as Guardant Health, Inc. or if applicable, a Permitted Transferee (as
defined in Paragraph 7.9 above) which is an assignee of Tenant’s rights and
obligations under this Lease (a “Permitted Assignee”), is the Tenant hereunder
and occupies at least sixty percent (60%) of the Leased Premises, and subject to
the conditions set forth in clauses (a) through (c) below, Tenant or the
Permitted Assignee shall have one (1) option to extend the term of this Lease
(the “Extension Option”) with respect to the entirety of the Leased Premises,
for a period of ten (10) years (the “Extension Period”), subject to the
following conditions:
78.The effectiveness of the Extension Option is conditioned upon Landlord and
Ground Lessor extending the term of the Ground Lease by at least ten (10) years,
without any condition or requirement by the Ground Lessor for Landlord to
redevelop the Building within the 10 year period. Tenant hereby acknowledges
that Ground Lessor can refuse to extend for any reason or no reason;
79.The Extension Option shall be exercised, if at all, by notice of exercise
given to Landlord by Tenant not earlier than fifteen months prior to the
expiration of the initial Lease Term, and not later than the later of (i) twelve
months prior to the expiration of the initial Lease Term or (ii) five (5) days
after Tenant has been notified in writing that Landlord has extended the Ground
Lease by at least ten (10) years as set forth in Paragraph 15.1(a) above ; and
80.Anything herein to the contrary notwithstanding, if Tenant is in default
under any of the terms, covenants or conditions of this Lease, either at the
time Tenant exercises the Extension Option or on the commencement date of the
Extension Period, Landlord shall have, in addition to all of Landlord’s other
rights and remedies provided in this Lease, the right to terminate the Extension
Option upon notice to Tenant.
b.Fair Market Rent
. In the event the Extension Option is exercised in a timely fashion, this Lease
shall be extended for the Extension Period upon all of the terms and conditions
of this Lease, provided that the Base Monthly Rent for the Extension Period
shall be the Fair Market Rent for the Leased Premises. For purposes hereof,
“Fair Market Rent” shall mean the Base Monthly Rent (including 3% annual
increases) determined pursuant to the process described below. In no event,
however, shall any adjustment of Base Monthly Rent pursuant to this paragraph
result in a decrease of the Base Monthly Rent for the Leased Premises below the
amount due from Tenant for the preceding portion of the initial Lease Term for
which Base Monthly Rent had been fixed.
No leasing commissions shall be due or payable to any broker retained by Tenant
with regard to this Lease for the Extension Period.
c.Tenant’s Election
. Within thirty (30) days after receipt of Tenant’s notice of exercise, Landlord
shall notify Tenant in writing of Landlord’s estimate of the Base Monthly Rent
for the Extension Period, based on the provisions of Paragraph 15.2 above.
Within thirty (30) days after receipt of such notice from Landlord, Tenant shall
have the right either to (i) accept Landlord’s statement of Base Monthly Rent as
the Base
    41    


99090796v.12

--------------------------------------------------------------------------------



Monthly Rent for the Extension Period; or (ii) elect to arbitrate Landlord’s
estimate of Fair Market Rent, such arbitration to be conducted pursuant to the
provisions hereof. Failure on the part of Tenant to require arbitration of Fair
Market Rent within such 30day period shall be deemed Tenant’s election to
arbitrate. If Tenant elects arbitration, the arbitration shall be concluded
within 90 days after the date of Tenant’s election, subject to extension for an
additional 30day period if a third arbitrator is required and does not act in a
timely manner. To the extent that arbitration has not been completed prior to
the expiration of the initial Lease Term, Tenant shall pay Base Monthly Rent at
the lower of (a) the rate calculated by Landlord, or (b) 110% of the last Base
Monthly Rent in effect, with the potential for an adjustment to be made once
Fair Market Rent is ultimately determined by arbitration.
d.Rent Arbitration
. In the event of arbitration, the judgment or the award rendered in any such
arbitration may be entered in any court having jurisdiction and shall be final
and binding between the parties. The arbitration shall be conducted and
determined in the City and County of San Francisco in accordance with the
procedure set forth below. Arbitration as described herein shall mean a
proceeding as described below utilizing real estate professionals meeting the
below criteria who resolve the matter among themselves as described below, and
is not intended to refer to an arbitration as used in the context of litigation
or requiring the involvement of JAMS or AAA.
81.Tenant shall make demand for arbitration in writing within thirty (30) days
after service of Landlord’s determination of Fair Market Rent given under
Paragraph 15.3 above, specifying therein the name and address of the person to
act as the arbitrator on its behalf. The arbitrator shall be qualified as a
licensed California real estate broker with at least ten (10) years of leasing
experience in in Palo Alto who is familiar with the Fair Market Rent of similar
space in Palo Alto and who would qualify as an expert witness over objection to
give opinion testimony addressed to the issue in a court of competent
jurisdiction. Failure on the part of Tenant to make a proper demand in a timely
manner for such arbitration shall be deemed an election to arbitrate. Within
fifteen (15) days after the service of the demand for arbitration (or deemed
demand as set forth above), Landlord shall give notice to Tenant, specifying the
name and address of the person designated by Landlord to act as arbitrator on
its behalf who shall be similarly qualified. If Landlord fails to notify Tenant
of the appointment of its arbitrator, within or by the time above specified,
then the arbitrator appointed by Tenant shall be the arbitrator to determine the
issue.
82.In the event that two arbitrators are chosen pursuant to Paragraph 15.4(a)
above, the arbitrators so chosen shall, within fifteen (15) days after the
second arbitrator is appointed determine the Fair Market Rent. If the two
arbitrators shall be unable to agree upon a determination of Fair Market Rent
within such fifteen (15) day period, they, themselves, shall appoint a third
arbitrator, who shall be a competent and impartial person with qualifications
similar to those required of the first two arbitrators pursuant to Paragraph
15.4(a). In the event they are unable to agree upon such appointment within
seven (7) days after expiration of such fifteen (15) day period, the third
arbitrator shall be selected by the parties themselves, if they can agree
thereon, within a further period of fifteen (15) days. If the parties do not so
agree, then either party, on behalf of both, may request appointment of such a
qualified person by the then Presiding Judge of the California Superior Court
having jurisdiction over the County of Santa Clara, and the other party shall
not raise any question as to such Judge’s full power and jurisdiction to
entertain the application for and make the appointment. The three arbitrators
shall decide the dispute if it has not previously been resolved by following the
procedure set forth below.
83.Where an issue cannot be resolved by agreement between the two arbitrators
selected by Landlord and Tenant or settlement between the parties during the
course of arbitration, the issue shall be resolved by the three arbitrators
within fifteen (15) days of the appointment of the third arbitrator in
accordance with the following procedure. The arbitrator selected by each of the
parties shall state in writing his determination of the Fair Market Rent
supported by the reasons therefor with counterpart copies to each party. The
arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his determination of Fair
Market Rent. The third arbitrator shall have no right to propose a middle ground
or any modification of either of the two proposed resolutions. The resolution he
chooses as most closely approximating his determination shall constitute the
decision of the arbitrators and be final and binding upon the parties.
84.In the event of a failure, refusal or inability of any arbitrator to act, his
successor shall be appointed by him, but in the case of the third arbitrator,
his successor shall be appointed in the same manner as provided for appointment
of the third arbitrator. The arbitrators shall decide the issue within fifteen
(15) days after the appointment of the third arbitrator. Any decision in which
the arbitrator appointed by Landlord and the arbitrator appointed by Tenant
concur shall be binding and conclusive upon the parties. Each party shall pay
the fee and expenses of its respective arbitrator and both shall share
    42    


99090796v.12

--------------------------------------------------------------------------------



the fee and expenses of the third arbitrator, if any, and the attorneys’ fees
and expenses of counsel for the respective parties and of witnesses shall be
paid by the respective party engaging such counsel or calling such witnesses.
85.The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease.
Article 16.
TELECOMMUNICATIONS SERVICE
a.Telecommunications Service. Notwithstanding any other provision of this Lease
to the contrary: (a) except as may otherwise be provided in the Work Letter,
Landlord shall have no responsibility for providing to Tenant any
telecommunications equipment of any kind, including but not limited to wiring
and cabling, within the Leased Premises or for providing telephone, internet, or
other telecommunications service or connections from the utility to the Leased
Premises; and (b) Landlord makes no warranty as to the quality, continuity or
availability of the telecommunications services in the Building, and Tenant
hereby waives any claim against Landlord for any actual or consequential damages
(including damages for loss of business) in the event Tenant’s
telecommunications services in any way are interrupted, damaged or rendered less
effective, except to the extent caused by the negligence or willful misconduct
of Landlord, its agents, employees, or contractors. Tenant accepts the
telecommunications equipment in its “AS-IS” condition, and Tenant shall be
solely responsible for contracting with a reliable third party vendor to assume
responsibility for the maintenance and repair thereof (which contract shall
contain provisions requiring such vendor to meet local and federal requirements
for telecommunications material and workmanship).
Article 17.
Right of First Offer to Lease; Right of First Refusal to Lease; Purchase Option.
a.Right of First Offer to Lease.
(a)    Provided that Guardant Health, Inc. or a Permitted Assignee is then the
Tenant hereunder, and occupies at least sixty percent (60%) of the Leased
Premises or is the tenant of the entire Property, and is not in monetary or
material non-monetary default beyond any notice and cure period expressly set
forth in this Lease, then at any time after the balance of the space within the
Building has been leased to other tenants (“Level A and B Tenants”), prior to
entering into a lease with a third party for space which thereafter becomes
available in the Building (the “ROFO Space”), Landlord shall deliver a written
notice (the “Landlord’s ROFO Notice”) to Tenant setting forth the material terms
upon which Landlord is willing to lease the ROFO Space to such third party.
Tenant shall notify Landlord in writing within twenty (20) days after receipt of
the Landlord’s ROFO Notice of Tenant’s election to lease the ROFO Space on the
terms set forth in the Landlord’s ROFO Notice (“Tenant’s ROFO Election Notice”).
In the event Tenant delivers Tenant’s ROFO Election Notice within the time
period required herein, then the parties shall within an additional period of
ten (10) business days, negotiate and enter into an amendment of this Lease
reflecting the terms set forth in the Landlord’s ROFO Notice and containing such
conforming changes as are agreed to by Tenant and Landlord (the “ROFO
Amendment”), each agreeing to be reasonable.
(b)    Failure of Tenant to deliver Tenant’s ROFO Election Notice within the
forgoing twenty (20) day period shall be deemed an election by Tenant to not
lease the ROFO Space.
(c)    Failure of Tenant to enter into the ROFO Amendment within the forgoing
ten (10) business day period shall be deemed an election by Tenant to not lease
the ROFO Space except solely in the event Landlord failed to negotiate
reasonably and in good faith.
(d)    If Tenant elects or is deemed to have elected not to lease the ROFO
Space, then Landlord shall be free to lease all or a portion of the ROFO Space
to a third party on such terms as shall be agreed upon by Landlord and such
third party. In the event that Landlord proposes to do so at a Net Effective
Rental Rate that is less (on a per rentable square foot basis) than ninety
percent (90%) of the Net Effective Rental Rate specified in Landlord’s ROFO
Notice, or Landlord does not lease the ROFO Space within 270 days after the date
of the ROFO Notice, Tenant’s rights under Paragraph 17.1 shall be revived and
Landlord shall deliver a revised ROFO Notice (the “Revised ROFO Notice”)
offering to lease the ROFO Space to Tenant at such proposed lower rate and
Tenant shall have the right to lease the ROFO Space on the terms set forth in
such Revised ROFO Notice, by notice to Landlord given within ten (10)
    43    


99090796v.12

--------------------------------------------------------------------------------



business days after Tenant’s receipt thereof. As used in this Lease, the term
“Net Effective Rental Rate” shall mean the net present value of the rent and
additional rent payable under the terms of Landlord’s ROFO Notice, taking into
account any allowances and the fair market value of any work to be performed by
Landlord at its sole expense in connection with any such proposed transaction
using a discount rate equal to the sum of that rate quoted by Wells Fargo Bank,
N.T. & S. A., from time to time as its prime rate, plus two percent (2%).
(e)    Anything in this Lease to the contrary notwithstanding, Tenant shall not
have the right to deliver Tenant’s ROFO Election Notice during any period that
Tenant is in in monetary or material non-monetary default under any of the
terms, covenants or conditions of this Lease with respect to which it has
received a written notice from Landlord if such default remains uncured, and the
time periods provided for herein shall not be tolled or extended during Tenant’s
cure thereof, but the foregoing shall not be read to prevent Tenant from curing
the applicable default and then delivering Tenant’s ROFO Election Notice once
the default is cured if such cure is completed within the applicable cure
period, if any, expressly set forth in this Lease, and Tenant’s ROFO Election
Notice is delivered within the time periods provided above.
(f)    Tenant’s rights under this Paragraph 17.1 shall for all purposes be
subordinate to the rights (including but not limited to extension, renewal,
expansion, and purchase rights) of any of the Level A and B Tenants.
b.Right of First Refusal to Lease.
(a)    Provided that Guardant Health, Inc. or a Permitted Assignee is then the
Tenant hereunder, occupies at least sixty percent (60%) of the Leased Premises
or is the tenant of the entire Property, and is not in monetary or material
non-monetary default beyond any notice and cure period expressly set forth in
this Lease, then at any time from the Effective Date of this Lease until
December 31, 2021 (the “ROFR Period”), in the event Landlord receives an offer
which Landlord desires to accept (an “Acceptable Offer”), from another
prospective tenant to lease designated space the balance of the Building (the
“ROFO Space”), then prior to entering into a lease with such prospective tenant
for the ROFO Space, Landlord shall deliver a written notice (the “Landlord’s
ROFR Notice”) to Tenant setting forth the material terms of the Acceptable Offer
upon which Landlord is willing to lease the ROFR Space to such prospective
tenant. Tenant shall notify Landlord in writing within ten (10) business days
after receipt of the Landlord’s ROFR Notice of Tenant’s election to lease the
ROFR Space on the terms set forth in the Acceptable Offer (“Tenant’s ROFR
Election Notice”). In the event Tenant delivers Tenant’s ROFR Election Notice
within the time period required herein, then the parties shall within an
additional period of ten (10) business days, negotiate and enter into an
amendment of this Lease reflecting the terms set forth in the Landlord’s ROFR
Notice and containing such conforming changes as are agreed to by Tenant and
Landlord (the “ROFR Amendment”), each agreeing to be reasonable.
(b)    Failure of Tenant to deliver Tenant’s ROFR Election Notice within the
forgoing ten (10) business day period shall be deemed an election by Tenant to
not lease the ROFR Space.
(c)    Failure of Tenant to enter into the ROFR Amendment within the forgoing
ten (10) business day period shall be deemed an election by Tenant to not lease
the ROFR Space except solely in the event Landlord failed to negotiate
reasonably and in good faith.
(d)    If Tenant elects or is deemed to have elected not to lease the ROFR
Space, then Landlord shall be free to lease all or a portion of the ROFR Space
to a third party on such terms as shall be agreed upon by Landlord and such
third party. In the event that Landlord proposes to do so at a Net Effective
Rental Rate that is less (on a per rentable square foot basis) than ninety
percent (90%) of the Net Effective Rental Rate specified in Landlord’s ROFR
Notice, or Landlord does not lease the ROFR Space within 270 days after the date
of the ROFR Notice, Tenant’s rights under Paragraph 17.1 shall be revived and
Landlord shall deliver a revised ROFR Notice (the “Revised ROFR Notice”)
offering to lease the ROFR Space to Tenant at such proposed lower rate and
Tenant shall have the right to lease the ROFR Space on the terms set forth in
such Revised ROFR Notice, by notice to Landlord given within ten (10) business
days after Tenant’s receipt thereof.
(e)    Anything in this Lease to the contrary notwithstanding, Tenant shall not
have the right to deliver Tenant’s ROFR Election Notice during any period that
Tenant is in in monetary or material non-monetary default under any of the
terms, covenants or conditions of this Lease with respect to which it has
received a written notice from Landlord if such default remains uncured, and the
time periods provided for herein shall not be tolled or extended during Tenant’s
cure thereof, but the foregoing shall not be read to prevent Tenant from curing
the applicable default and then delivering Tenant’s ROFR Election Notice once
the default is cured if such cure is completed within the applicable cure
period, if
    44    


99090796v.12

--------------------------------------------------------------------------------



any, expressly set forth in this Lease, and Tenant’s ROFR Election Notice is
delivered within the time periods provided above.
(f)    This Paragraph 17.2 shall be void and of no force or effect upon the
expiration of the time for Tenant to lease the ROFR Space as set forth above.
c.Purchase Option.
(a)    Provided that Guardant Health, Inc. or a Permitted Assignee is then the
Tenant hereunder, occupies at least sixty percent (60%) of the Leased Premises
or is the tenant of the entire Property, and is not in monetary or material
non-monetary default beyond any notice and cure period expressly set forth in
this Lease, then prior to entering into a purchase and sale agreement with a
third party for Landlord’s ground leasehold interest in the Property (the
“Ground Lessee’s Interest”), Landlord shall deliver a written notice (the
“Landlord’s Sale Notice”) to Tenant setting forth the material terms upon which
Landlord is willing to so sell the Ground Lessee’s Interest to such third party.
Tenant shall notify Landlord in writing within ten (10) business days after
receipt of the Landlord’s Sale Notice of Tenant’s election to purchase the
Ground Lessee’s Interest on the terms set forth in the Landlord’s Sale Notice
(“Tenant’s Purchase Election Notice”). In the event Tenant delivers Tenant’s
Purchase Election Notice within the time period required herein, then the
parties shall within an additional period of ten (10) business days, enter into
a purchase and sale agreement reflecting the terms set forth in the Landlord’s
Sale Notice and otherwise substantially in the form of Exhibit K attached hereto
(the “PSA”).
(b)    Failure of Tenant to deliver Tenant’s Purchase Election Notice within the
forgoing ten (10) business day period shall be deemed an election by Tenant to
not acquire the Ground Lessee’s Interest.
(c)    Failure of Tenant to enter into the PSA within the forgoing ten (10)
business day period shall be deemed an election by Tenant to not acquire the
Ground Lessee’s Interest except solely in the event Landlord failed to negotiate
in good faith.
(d)    If Tenant elects or is deemed to have elected not to acquire the Ground
Lessee’s Interest, then Landlord shall be free to sell the Ground Lessee’s
Interest to a third party to a third party on such terms as shall be agreed upon
by Landlord and such third party. In the event that Landlord proposes to do so
at a net purchase price that is less than ninety percent (90%) of the purchase
price specified in Landlord’s Sale Notice, or Landlord does sell the Ground
Lessee’s Interest within 270 days after the date of Landlord’s Sale Notice,
Tenant’s rights under Paragraph 17.3 shall be revived and Landlord shall deliver
a revised Landlord’s Sale Notice (the “Revised Landlord’s Sale Notice”) offering
to sell the Ground Lessee’s Interest to Tenant at such proposed lower price and
Tenant shall have the right to purchase the Ground Lessee’s Interest on the
terms set forth in such Revised Landlord’s Sale Notice, by notice to Landlord
given within ten (10) business days after Tenant’s receipt thereof.
(e)    Anything in this Lease to the contrary notwithstanding, Tenant shall not
have the right to deliver Tenant’s Purchase Election Notice during any period
that Tenant is in in monetary or material non-monetary default under any of the
terms, covenants or conditions of this Lease with respect to which it has
received a written notice from Landlord if such default remains uncured, and the
time periods provided for herein shall not be tolled or extended during Tenant’s
cure thereof, but the foregoing shall not be read to prevent Tenant from curing
the applicable default and then delivering Tenant’s Purchase Election Notice
once the default is cured if such cure is completed within the applicable cure
period, if any, expressly set forth in this Lease, and Tenant’s Purchase
Election Notice is delivered within the time periods provided above.
[Signatures on next page]


    45    


99090796v.12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.
LANDLORD:
3000 Hanover, LLC,
a Delaware limited liability company




By: /s/ Peter Pau     Dated: August 3, 2020
Printed Name: Peter Pau
Title: Manager


TENANT:
Guardant health, Inc.,
a Delaware corporation


By: /s/ Helmy Eltoukhy        Dated: August 3, 2020
Printed Name: Helmy Eltoukhy
Title: Chief Executive Officer






    46    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT A
SITE PLAN
image_01.jpg [image_01.jpg]


    Exhibit 1    


99090796v.12

--------------------------------------------------------------------------------



EXHIBIT A-1
COLOR-CODED RENDERING OF LEVELS C AND D
image_11.jpg [image_11.jpg]




    Exhibit 2    


99090796v.12


--------------------------------------------------------------------------------





EXHIBIT B
FLOOR PLAN
image_21.jpg [image_21.jpg]image_31.jpg [image_31.jpg]




    Exhibit B    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT C
LEASE COMMENCEMENT DATE CERTIFICATE
This LEASE COMMENCEMENT CERTIFICATE (“Certificate”) is made this ____________
day of ____________________, 202_, by and between _____________ LLC, a
_____________ limited liability company (“Landlord”), and ________________, a
_______________ (“Tenant”), and is attached to and made a part of that certain
Lease dated as of ______________, 201_, by and between Landlord and Tenant (the
“Lease”).
Landlord and Tenant hereby acknowledge and agree for all purposes of the Lease
that the Lease Commencement Date as defined in Paragraph 2.3 of the Lease is
__________, 202_.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate on the
date first above written.
LANDLORD:
__________________________________LLC,
a ___________________ limited liability company
By:    _____________________________________,
Printed name:    _______________________________
Title:    ______________________________________
TENANT:
_______________________,
a ______________________
By:    _____________________________________,
Printed name:    _______________________________
Title:    ______________________________________




Exhibit C
99090796v.12


--------------------------------------------------------------------------------



EXHIBIT D


WORK LETTER
THIS TENANT WORK LETTER (“Work Letter”) sets forth the agreement of Landlord and
Tenant with respect to the improvements to be constructed in the Leased
Premises, as defined in the Lease to which this Work Letter is attached as an
exhibit. In the event of any inconsistency between the terms of this Work Letter
and the terms of the Lease, the terms of the Lease shall control. All defined
terms used herein shall have the meanings set forth in the Lease, unless
otherwise defined in this Work Letter.
1.    Landlord’s Work. Landlord’s contractor will cause the improvements listed
on Exhibit A attached hereto (the “Landlord’s Work”) to be constructed no later
than October 1, 2021, subject to Tenant Delays (as hereinafter defined) or
delays caused by Force Majeure.
2.    Tenant Improvements. Tenant shall construct, furnish or install all
improvements, equipment or fixtures, that are necessary for Tenant’s use and
occupancy of the entirety of the Leased Premises (collectively, the “Tenant
Improvements”). Tenant shall complete construction of the Tenant Improvements
for the entirety of the Leased Premises. Tenant shall also be responsible for
the cost of any alterations to the Building required as a result of the Tenant
Improvements (but only if required as a result of the Tenant Improvements and
not if they would have been required notwithstanding the Tenant Improvements).
Tenant will engage a consultant reasonably approved by Landlord (who may be
employed by Tenant’s Contractor or Architect) to manage the design and
construction of the Tenant Improvements (“Tenant Improvement Project Manager”).
Landlord hereby approves Joe Hodges, Tenant’s employee in charge of facilities,
as the Tenant Improvement Project Manager. Tenant shall cause all drawings and
specifications for the Tenant Improvements to be prepared by an architect
selected by Tenant and reasonably approved by Landlord (“Tenant Improvement
Architect”) and to be constructed by a general contractor licensed in
California, selected by Tenant, and reasonably approved by Landlord (“Tenant
Improvement Contractor”). Landlord’s prior written consent, which shall not be
unreasonably withheld, shall be required if Tenant desires to change its Tenant
Improvement Architect, Tenant Improvement Contractor or Tenant Improvement
Project Manager. Landlord approves of any and/or all of the following as a
Tenant Improvement Architect: DES, DGA and/or Gensler; and Landlord approves of
any and/or all of the following as a Tenant Improvement Contractor: Landmark
Builders, and/or South Bay Construction. Tenant shall furnish to Landlord a copy
of the executed contracts between Tenant and Tenant Improvement Architect, and
Tenant and Tenant Improvement Contractor, covering all of Tenant’s obligations
under this Work Letter.
The Tenant Improvements shall be in conformity with drawings and specifications
submitted to and approved by Landlord, which approval shall not be unreasonably
withheld or delayed, and shall be performed in accordance with the following
provisions:
Tenant Improvement Space Plans: Tenant shall prepare and submit to Landlord for
its approval Tenant Improvement space plans (the “Tenant Improvement Space
Plans”). Within five (5) business days after receipt of Tenant’s drawings
Landlord shall return one set of prints thereof with Landlord’s approval and/or
suggested modifications noted thereon. Landlord shall not object to improvements
that are consistent with the space plan attached hereto as Exhibit B-1 and the
description of improvements attached hereto as Exhibit B-2. If Landlord has
approved Tenant’s drawings subject to modifications, such modifications shall be
deemed to be acceptable to and approved by Tenant unless Tenant shall prepare
and resubmit revised drawings for further consideration by Landlord. If Landlord
has suggested modifications without approving Tenant’s drawings Tenant shall
prepare and resubmit revised drawings within five (5) business days (subject to
the availability of the Tenant Improvement Architect) for consideration by
Landlord. All revised drawings shall be submitted, with changes highlighted, to
Landlord within five (5) business days following Landlord’s return to Tenant of
the drawings originally submitted (subject to the availability of the Tenant
Improvement Architect), and Landlord shall approve or disapprove such revised
drawings within five (5) business days following receipt of the same. Landlord
shall be provided with a copy of Tenant’s preliminary floor plan and associated
CAD files as a condition to receiving reimbursement.
Tenant Improvement Design Development Plans: Tenant shall prepare and submit to
Landlord for its approval Tenant Improvement design development plans (“Tenant
Improvement Design Development Plans”). Within five (5) business days after
receipt of Tenant’s drawings Landlord shall return one set of prints thereof
with Landlord’s approval and/or suggested modifications noted thereon. If
Landlord has approved Tenant’s drawings subject to modifications, such
modifications shall be deemed to be acceptable to and approved by Tenant unless
Tenant shall prepare and resubmit revised drawings for further consideration by
Landlord. If Landlord has
Exhibit D
99090796v.12

--------------------------------------------------------------------------------



suggested modifications without approving Tenant’s drawings Tenant shall prepare
and resubmit revised drawings within five (5) business days (subject to the
availability of the Tenant Improvement Architect) for consideration by Landlord.
All revised drawings shall be submitted, with changes highlighted, to Landlord
within five (5) business days following Landlord’s return to Tenant of the
drawings originally submitted (subject to the availability of the Tenant
Improvement Architect), and Landlord shall approve or disapprove such revised
drawings within five (5) business days following receipt of the same.
Tenant Improvement Working Drawings: Tenant shall prepare and submit to Landlord
for its approval Tenant Improvement working drawings (“Tenant Improvement
Working Drawings”) including mechanical, electrical, and plumbing plans (“MEP”).
Within five (5) business days after receipt of Tenant’s drawings Landlord shall
return one set of prints thereof with Landlord’s approval and/or suggested
modifications noted thereon. If Landlord has approved Tenant’s drawings subject
to modifications, such modifications shall be deemed to be acceptable to and
approved by Tenant unless Tenant shall prepare and resubmit revised drawings for
further consideration by Landlord. If Landlord has suggested modifications
without approving Tenant’s drawings Tenant shall prepare and resubmit revised
drawings within seven (7) business days for consideration by Landlord (subject
to the availability of the Tenant Improvement Architect). All revised drawings
shall be submitted, with changes highlighted, to Landlord within seven (7)
business days following Landlord’s return to Tenant of the drawings originally
submitted (subject to the availability of the Tenant Improvement Architect), and
Landlord shall approve or disapprove such revised drawings within five (5)
business days following receipt of the same.
Final Tenant Improvement Plans: Tenant shall submit the approved Tenant
Improvement Working Drawings to the Palo Alto Building Department for a Tenant
Improvement building permit prior to the commencement of such work. The Tenant
Improvement Working Drawings as modified by the City of Palo Alto are defined
herein as the “Final Tenant Improvement Plans.” Prior to commencing
construction, Tenant shall deliver to Landlord a copy of the City of Palo Alto
building permit for the Final Tenant Improvement Plans.
Any material changes to the Final Tenant Improvement Plans shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld. Any
material deviation in construction from the design specifications and criteria
set forth in the Final Tenant Improvement Plans, other than as approved in
writing by Landlord (such approval not to be unreasonably withheld or delayed),
shall constitute a default for which Landlord may, within ten (10) business days
after giving written notice to Tenant, elect to exercise the remedies available
in the event of default under the provisions of this Lease, unless such default
is cured within such ten (10) business day period, or, if the cure reasonably
requires more than ten (10) business days, unless such default is cured as soon
as reasonably practicable but in no event later than sixty (60) days after
Landlord’s notice to Tenant. Only new materials shall be used in the
construction of the Tenant Improvements, except with the written consent of
Landlord.
Tenant acknowledges that it will engage the Tenant Improvement Architect, the
Tenant Improvement Project Manager, and the Tenant Improvement Contractor, and
shall be solely responsible for the actions and omissions of its architects,
engineers, contractors, and project/construction managers and for any loss,
liability, claim, cost, damage or expense suffered by Landlord or any other
entity or person as a result of the acts or omissions of its architect,
engineers or project/construction managers. Landlord’s approval of any of
Tenant’s architects, engineers or project/construction managers and of any
documents prepared by any of them shall not be for the benefit of Tenant or any
third party, and Landlord shall have no duty to Tenant or to any third parties
for the actions or omissions of Tenant’s architects, engineers or
project/construction managers. Tenant shall indemnify and hold harmless Landlord
from and against any and all losses, costs, damages, claims and liabilities
arising from the negligent acts or omissions of Tenant’s architects, engineers
and project/construction managers.
The Tenant Improvements shall be constructed by Tenant Improvement Contractor in
accordance with the Final Tenant Improvement Plans, in compliance with all of
the terms and conditions of this Work Letter and the Lease, and with all
applicable Laws and Restrictions. The Tenant Improvement Contractor shall obtain
and maintain the insurance coverages set forth on Schedule 1 attached to this
Exhibit.
Tenant shall notify Landlord of its intention to commence construction ten (10)
days prior to commencement and shall again notify Landlord of actual
commencement within one (1) business day thereafter. Landlord shall have the
right to post in a conspicuous location on the Building or the Leased Premises,
as well as record with the County of Santa Clara, a Notice of Nonresponsibility.
Tenant shall provide Landlord with a copy of the City of Palo Alto building
permit allowing for the construction of the Final Tenant Improvement Plans prior
to commencement of construction of the Tenant Improvements.
    2


99090796v.12

--------------------------------------------------------------------------------



Tenant shall, and shall cause Tenant’s Project Manager to, use commercially
reasonable efforts to cause construction of the Final Tenant Improvement Plans
to be performed in as efficient a manner as is commercially reasonable. All work
to be performed inside or outside of the Building shall be coordinated with
Landlord. Tenant and the Tenant Improvement Contractor shall conduct their work
and employ labor in such manner as to maintain harmonious labor relations.
Landlord does not require Tenant to use union labor.
Tenant, at Tenant’s sole cost and expense, shall clear debris resulting from the
Tenant Improvement construction as necessary so as not to interfere with the
construction of the Landlord’s Work. No trash, or other debris, or other waste
may be deposited at any time outside the Building except in containers
reasonably approved by Landlord. If so, Landlord may, after written notice to
Tenant, remove it at Tenant’s expense, which expense shall equal the cost of
removal plus ten percent (10%) of such costs as a management fee. Storage of
Tenant Improvement construction materials, tools and equipment shall be
coordinated with Landlord’s contractor. Tenant shall reimburse Landlord on
demand for the cost of repairing any damage to the Building caused by Tenant
Improvement Contractor and its subcontractors during the construction of the
Tenant Improvements. Upon completion of the Tenant Improvements, Tenant shall
cause the Building and the Common Areas to be clean and free from construction
debris resulting from Tenant’s Tenant Improvement construction.
Tenant shall submit to Landlord on or before the Lease Commencement Date (as
defined in the Lease) or at the earliest reasonable date thereafter, a
Certificate of Substantial Completion, AIA Document G704, by its Tenant
Improvement Architect for the Final Tenant Improvement Plans, a copy of all
final inspection cards for the Tenant Improvements signed by the appropriate
City of Palo Alto inspector and the Temporary Certificate of Occupancy from the
City of Palo Alto.
Tenant shall submit to Landlord two CDs containing copies of all Tenant
Improvement as-built plans and specifications, warranties, and operating manuals
covering all of the work in the Final Tenant Improvement Plans. Tenant hereby
assigns to Landlord on a non-exclusive basis any and all rights Tenant may have
under such warranties, without in any way obligating Landlord to pursue or
prosecute such rights. Tenant shall retain the right to pursue or prosecute any
such rights to the extent that Landlord does not do so.
Any minor work required for Tenant’s occupancy of the Leased Premises but not
included in the Final Tenant Improvement Plans such as the procurement and
installation of furniture, fixtures, equipment, interior artwork and signage,
shall not require Landlord approval but shall be installed in a good and
workmanlike manner by Tenant.
3.    Project Costs. The costs and expenses of the development and construction
of the Landlord’s Work and the Tenant Improvements (“Project Costs”) shall be
paid in accordance with this Paragraph 3.
(a)    Landlord’s Work. The costs and expenses of the development and
construction of the Landlord’s Work shall be paid by Landlord.
(b)    Tenant Improvements. Unless specified otherwise herein, Tenant shall bear
and pay the cost of the Tenant Improvements (which cost shall include, without
limitation, the costs of construction as provided for in the Tenant Improvement
Contractor’s contract, the cost of permits, and all architectural, design, space
planning, and engineering services obtained by Tenant in connection with Tenant
Improvements, including, without limitation, laboratory and office improvements,
break room with appropriate sinks/cabinetry, wiring and cabling costs, and
cubicle costs); provided that so long as Tenant is not in default under the
Lease, Landlord shall contribute a maximum of $99.00 per rentable square foot,
for an aggregate maximum of $24,705,350 based on 249,549 rentable square feet
(the “Tenant Improvement Allowance”), which shall be utilized only for building
improvements to the Leased Premises and the Building, and not for any other
purpose, and shall be available to Tenant only until the expiration of the 27th
month following completion of Landlord’s Work and delivery of the Leased
Premises to Tenant with Landlord’s Work completed, after which Landlord shall
have no further obligation to provide any portion of the Tenant Improvement
Allowance. Subject to such deadline, and based upon applications for payment
prepared, certified and submitted by Tenant as described below, Landlord shall
make progress payments from the Tenant Improvement Allowance to Tenant in
accordance with the provisions of this Paragraph 3, as follows:
(i)    Not later than the 25th day of each month Tenant shall submit
applications for payment to Landlord in a form reasonably acceptable to
Landlord, including Tenant Improvement Contractor’s Application and
Certification for Payment AIA G702 certified by Tenant Improvement Architect,
certified as correct by an officer of Tenant and by Tenant’s architect, for
payment of that portion of the cost of the Tenant Improvements allocable to
labor, materials and equipment incorporated
    3


99090796v.12

--------------------------------------------------------------------------------



in the Building during the period from the first day of the same month projected
through the last day of the month and for the cost of all professional services,
fees and permits incurred to date. Each application for payment shall include
the following:
(A)    Invoices and canceled checks or wire transfer confirmations as
applicable.
(B)    Fully executed conditional lien releases in the form prescribed by law
from the Tenant Improvement Contractor and all subcontractors and suppliers
furnishing labor or materials during such period and fully executed
unconditional lien releases from all such entities covering the prior payment
period.
(C)    Tenant Improvement Contractor’s worksheets showing percentages of
completion.
(D)    Tenant Improvement Contractor’s certification as follows:
“There are no known mechanics’ or materialmen’s liens outstanding at the date of
this application for payment, all due and payable bills with respect to the
Building have been paid to date or shall be paid from the proceeds of this
application for payment, and there is no known basis for the filing of any
mechanics’ or materialmen’s liens against the Building or the Property, and, to
the best of our knowledge, waivers from all subcontractors are valid and
constitute an effective waiver of lien under applicable law to the extent of
payments that have been made or shall be made concurrently herewith.”
(ii)    On or before the 45th day following submission of the application for
payment, so long as Tenant is not in default under the terms of this Work Letter
or the Lease, Landlord shall pay a share of such payment determined by
multiplying the amount of such payment by a fraction, the numerator of which is
the amount of the Tenant Improvement Allowance, and the denominator of which is
the sum of (i) estimated construction cost of all Tenant Improvement work and
materials for the entire Leased Premises, and (ii) the estimated cost of all
professional services, fees and permits in connection therewith. Tenant shall
pay the balance of such payment, provided that at such time as Landlord has paid
the entire Tenant Improvement Allowance on account of such Tenant Improvement
work, all billings shall be paid entirely by Tenant. If upon completion of the
Tenant Improvement Work and payment in full to the Tenant Improvement
Contractor, the architect and engineer, and payment in full of all fees and
permits, the portion of the cost of the Tenant Improvement Work, architects’ and
engineers’ fees, permits and fees theretofore paid by Landlord is less than the
Tenant Improvement Allowance, Landlord shall reimburse Tenant for costs expended
by Tenant for Tenant Improvement work up to the amount by which the Tenant
Improvement Allowance exceeds the portion of such cost theretofore paid by
Landlord. Landlord shall have no obligation to advance the Tenant Improvement
Allowance to the extent it exceeds the total cost of the Tenant Improvement
Work. In no event shall Landlord have any responsibility for the cost of the
Tenant Improvement Work in excess of the Improvement Allowance. Landlord shall
have no obligation to make any payments to Tenant Improvement Contractor’s
material suppliers or subcontractors or to determine whether amounts due them
from Tenant Improvement Contractor in connection with the Tenant Improvement
work have, in fact, been paid.
(c)    Evidence of Completion of Improvement Work. Upon the completion of the
Improvement Work, Tenant shall:
(i)    Submit to Landlord a detailed breakdown of Tenant’s final and total
construction costs, together with receipted evidence showing payment thereof,
satisfactory to Landlord.
(ii)    Submit to Landlord reasonable evidence showing compliance with any and
all other laws, orders and regulations of any and all governmental authorities
having jurisdiction over the Building, including, without limitation, the
building permit for the Tenant Improvements signed off by the applicable
governmental authorities and authorization for physical occupancy of the
Building.
(iii)    Submit to Landlord the as-built plans and specifications referred to
above.
4.    Additional Tenant Improvement Allowance. At Tenant’s election, Landlord
shall provide an additional allowance (the “Additional TI Allowance”) of up to
$80 per rentable square foot (i.e., $19,963,920 based on 249,549 rentable square
feet). In no event shall the Additional Allowance exceed $80 per rentable square
foot. Tenant covenants and agrees: (i) in order to afford Landlord adequate time
in which to fund the Additional TI Allowance, Tenant shall notify Landlord in
writing of the anticipated amount of the Additional TI Allowance which Tenant
will request Landlord to pay, no later than eighteen (18) months following
completion of Landlord’s Work and delivery of the Leased
    4


99090796v.12

--------------------------------------------------------------------------------



Premises to Tenant with Landlord’s Work completed; and (ii) Base Monthly Rent
due under the Lease shall be increased by $0.10 per rentable square foot for
each $10 of Additional TI Allowance (prorated if applicable) so provided to
Tenant; and (iii) the parties shall enter into an amendment of the Lease to
modify the schedule of Base Monthly Rent set forth in Article I by an updated
schedule reflecting the increase in Base Monthly Rent, (iv) the Additional TI
Allowance shall otherwise constitute a part of the Tenant Improvement Allowance,
shall be disbursed in the same manner as the Tenant Improvement Allowance, and
shall be subject to the restrictions and conditions on such Tenant Improvement
Allowance provided in this Work Letter, and (v) in lieu of providing the
Additional TI Allowance, Landlord may elect to provide Tenant with a credit, in
the amount of the Additional TI Allowance, against the next payments of Base
Monthly Rent and Additional Rent coming due, in which case the increase in the
Base Monthly Rent described in clause (ii) above shall not be effective until
such rent credit has been fully exhausted.
5.    Assignment of Rights Against Architect, Contractor, etc. Tenant hereby
assigns to Landlord on a non-exclusive basis any and all rights Tenant may have
against the Tenant Improvement Contractor, the Tenant Improvement Architect, the
Tenant Improvement Project Manager, and any other of Tenant’s consultants,
subcontractors, agents, etc., relating to the Tenant Improvements, without in
any way obligating Landlord to pursue or prosecute such rights. Tenant shall
retain the right to pursue or prosecute any such rights to the extent that
Landlord does not do so. Tenant shall promptly cause the Tenant Improvement
Contractor, the Tenant Improvement Architect, the Tenant Improvement Project
Manager, and any other of Tenant’s consultants, subcontractors, agents, etc.
(once each such person has been engaged) to execute and deliver to Landlord a
consent in the form of Exhibit C hereto, consenting to the foregoing assignment.
6.    Completion; Tenant Delay. If Landlord shall be delayed in substantially
completing the Landlord’s Work as a result any of the following (collectively,
“Tenant Delays”):
1.    Any entry into the Building by Tenant, or any of Tenant’s agents,
employees, licensees, contractors or subcontractors, which delays substantial
completion of the Landlord’s Work; or
2.    Any matters specifically identified elsewhere in this Work Letter or in
the Lease as Tenant Delays; or
3.    Any other negligent act or omission of Tenant, its agents, employees or
contractors,
then the date upon which Substantial Completion of the Landlord’s Work is deemed
to have occurred shall be advanced day for day by the actual number of days of
such Tenant Delays that cause a delay in the completion of the Landlord’s Work,
and the date upon which the Building is delivered to Tenant in the condition
called for by the Lease and this Work Letter shall be deemed to have occurred in
advance of the actual delivery date by the number of days of such Tenant Delays.
Notwithstanding the foregoing, in order for a Tenant Delay to occur, Landlord
must give written notice to Tenant within five (5) days of the occurrence of a
Tenant Delay which notice must set forth the reasonably expected number of days
of delay caused by the Tenant Delay.



    5


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT A TO WORK LETTER


LANDLORD’S WORK


BASE BUILDING


Levels C and D of the original 1985 building are constructed of steel and
concrete-framed structure supported on a conventional spread footing foundation.
The roofs consist of concreted composite decks supported by steel framing, and
the elevated floors consist of concrete waffles slabs supported by concrete
columns and walls. Lateral loads are resisted by a combination of steel brace
frames and concrete shear walls.


(A) Utilities:


a.Water- The building is served by a 6” service with two parallel backflow
preventers, separate irrigation system with backflow preventer.
b.Electrical- The building is served by incoming power at 3-phase, 4-wire, 12.47
KV, to three separate 1,200-amps MSBs, with property-owned transformers
converting to 480 volts. A total of three substations are located on the
property. Overall electrical capacity for the entire site is approximately 22
watts per square foot.
c.Gas – Natural gas is provided to the building by 2-1/2” Medium Pressure steel
pipe from meter (Hanover St.) to 2” Automatic Earthquake Valve (Loading dock)
and splits to (1) 2” and (1) 1-1/2” Medium pressure lines to serve (1) Pressure
Regulator to serve Boilers and (1) Pressure Regulator to serve Cafeteria. After
Regulators gas is Low Pressure.
d.Utility Services are provided by City of Palo Alto Utilities. Landlord to
provide submeter for water, electricity and gas and will bill back Tenant.


(B)Mechanical:


a.Conditioned air is generally provided by VAV and air handling units. The AHU’s
are provided with centrifugal supply and return fans, filter banks, chilled
water-cooling coils and hot water reheat coils. Air volume at the AHU’s is
generally controlled by variable frequency (VFD) to regulate fan speed. Various
other fan-coil units distribute air to the facility.
b.Chilled water from the central plant is provided by three Trane-brand, water
cooled chillers with variable speed centrifugal compressors. Chilled water is
circulated by six centrifugal pumps of varying capacity in a primary/secondary
loop configuration. Heat from chillers is rejected to atmosphere by two
Baltimore Air coil open loop cooling towers.
c.Heating is generally provided by hot water reheat coils at perimeter zone VAV
boxes, although areas with substantial window areas on levels C&D are heated by
hot water baseboard circulators instead.
d.Heating- Hot water provided by hot water reheat coils at perimeter zone VAV
boxes, areas of C&D with substantial window areas are heated by hot water
baseboard circulators. Heating water is provided by two natural gas-fired,
condensing type boilers each with a rated heat pump of 3,000,000 BTU/hr. and
output capacity of 2,640,000 BTU/hr. Hot water is circulated by two
10-horsepower centrifugal pumps serving the primary heating loop and 12
fractional horsepower pumps serving the secondary loop.
e.Ventilation: Ventilation is provided by outside air ducts connected to the
return air section of each AHU. Outdoor louvers at ground level generally serve
multiple systems. The AHU’s are generally capable of full economizer mode, which
entails using 100% of outside air to reduce cooling or heating energy when
weather conditions allow.
f.Building Management Systems is comprised of multiple Siemens Apogee control
panels located in various equipment rooms. The panels are interconnected over
the building network, allowing for energy management capabilities such as
scheduling, temperature reset, system trending and alarming.
g. Landlord shall designate an on-site building engineer to maintain the
building systems and bill back Tenant as part of CAM.
h.Emergency Power – Emergency (shared) power provided by a pad-mounted, package
diesel-fueled standby generator (Cummins Onan) with a rated capacity of 450 kW.


(C)Fire Protection Systems:
    Exhibit D    


99090796v.12

--------------------------------------------------------------------------------





a.Fire Alarm System – Control Panel Model 4100ES manufactured by Simplex (JCI).
The fire alarm monitors the fire sprinkler system for water flow, valve tamper
switches, manual pull stations, smoke detectors, and heat detectors. Horns and
strobes are located throughout the facility. A public address system is located
in the cafeteria.
b.Fire Sprinkler System – Protected by a wet-pipe fire sprinkler system
consisting of eight 8” main risers with flow control valves and inspector’s
test/system drains. The systems are fed by an 8” water service connection via
meter and backflow preventer to the municipal water system. The cafeteria
kitchen is protected by stand-alone- dry chemical fire suppression system in the
grease hoods.


(D)Roof:
a.Roof -Consists of a 60-mil polyvinyl chloride (PV) membrane installed on roof
boards mechanically fastened over the original modified bitumen roof membrane.
The Sika Sarnafil membrane was installed in 2013. The original modified bitumen
roof membranes are installed over one layer of rigid insulation over concrete
composite decks. Roof penetrations consist of interior drains vent stacks,
curbed mechanical units, exhaust vents and interior drains.
b.Solar Panels on Level C are part of a lease agreement with Solar City (Tesla).



LANDLORD WORK:


Landlord shall deliver the Leased Premises to the Tenant at Landlords full costs
and expense the following “Landlord Work”:


A.Update the façade of the Leased Premises and construct new lobby entrance on
Level D. Modernize Level D courtyard. Regarding the courtyard, Landlord's
landscape specialist will make selected changes to the hardscape, update the
soft landscape, and add furnishings to make the courtyard function as an outdoor
living and conference room. Regarding the Lobby entry, Landlord will remove
approximately 75’ of the existing building’s facade at the center of the South
elevation to construct a new Lobby facade.  The new facade will be per the
attached image and constructed of clear glass, aluminum frame with a
“Silversmith” finish and Trespa “wood” panels or similar. The interior space
behind the new facade will not be finished so that it can be designed with the
Tenant’s interior design style and palette. The higher volume that is created
with the new facade will measure +/- 20 deep’ x 50 wide’. The balance of the
South elevation will remain as is except that the metal facade panels will be
overlain with new aluminum panels to match the new lobby facade. The work will
terminate at the inside corner of the two masonry blocks that bookend the South
elevation. Other than the facade above, the arcade of the South elevation
flanking the new lobby will remain unchanged.
image_41.jpg [image_41.jpg]
B.As designed and approved build new entry/egress driveway with direct path of
travel from Hanover with turnabout.
    Exhibit D    


99090796v.12

--------------------------------------------------------------------------------



image_51.jpg [image_51.jpg]
C.Physically demise Leased Premises from the remainder of the building as
indicated in the plans attached hereto as Exhibit D, including ADA, path of
travel, existing life safety, mechanical, electrical and plumbing aspects of
demise. To include submetering of shared building systems.
D.Re-striping of parking lot on levels C&D to maximize parking density. Tenant
shall have a right of reasonable review and approval of the re-striping plans.










    Exhibit D    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT B-1 TO WORK LETTER
PRELIMINARY SPACE PLAN


    Exhibit D    


99090796v.12

--------------------------------------------------------------------------------



EXHIBIT B-2 TO WORK LETTER
PRELIMINARY NARRATIVE DESCRIPTION OF TENANT IMPROVEMENTS








    Exhibit D    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT C TO WORK LETTER
FORM OF CONSENT TO ASSIGNMENT
This Consent to Assignment (“Consent”) is dated as of this __ day of
___________, 202_, by __________________, a ______________ ([“Tenant Improvement
Architect”/“Tenant Improvement Contractor”/“Tenant Improvement Project
Manager”/Other Consultant]), in favor of ____________________________, LLC, a
________________ limited liability company (“Landlord”).
Recitals
A.    Landlord and __________________, a _______________ (“Tenant”) entered into
that certain Lease Agreement dated as of July 31, 2020 (the “Lease”) for
premises located in the City of __________, County of ___________, State of
California, commonly known as or otherwise described as _________________ Road,
Suite __, ___________, California; and
B.    Exhibit D to the Lease is a Work Letter pursuant to which Tenant has
retained [Tenant Improvement Architect/Tenant Improvement Contractor/Tenant
Improvement Project Manager/Other Consultant].
Agreement
Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [Tenant Improvement Architect/Tenant
Improvement Contractor/Tenant Improvement Project Manager/Other Consultant]
hereby consents to the assignment effected by Paragraph 5 of the Work Letter.
In Witness Whereof, [Tenant Improvement Architect/Tenant Improvement
Contractor/Tenant Improvement Project Manager/Other Consultant] has executed
this Consent as of the date first written above.
[Tenant Improvement Architect/Tenant Improvement Contractor/Tenant Improvement
Project Manager/Other Consultant]
•
•By: _______________________________________________
•Title: ______________________________________________
•
•By: _______________________________________________
•Title: ______________________________________________





    Exhibit D    


99090796v.12

--------------------------------------------------------------------------------



EXHIBIT D TO WORK LETTER
PHYSICAL DEMISING PLANS
image_61.jpg [image_61.jpg]




    Exhibit D    


99090796v.12


--------------------------------------------------------------------------------



SCHEDULE 1
TO WORK LETTER
CONSTRUCTION INSURANCE REQUIREMENTS


Before commencing work, the contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.


A.    Workers' Compensation in statutory amounts and Employers Liability
Insurance in the minimum amounts of $1,000,000 each accident for bodily injury
by accident and $1,000,000 each employee for bodily injury by disease with a
$1,000,000 policy limit, covering each and every worker used in connection with
the contract work.


B.    Comprehensive General Liability Insurance on an occurrence basis
including, but not limited to, protection for Premises/Operations Liability,
Broad Form Contractual Liability, Owner's and Contractor's Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.


    Bodily Injury, Property Damage, and
    Personal Injury Liability        $1,000,000/each occurrence
                        $5,000,000/aggregate


    *Products/Completed Operations Liability Insurance is to be provided for a
period of at least three (3) year after completion of work.


    Coverage shall include protection for Explosion, Collapse and Underground
Damage.


C.    Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.


    Bodily Injury and Property        $1,000,000/each occurrence
    Damage Liability            $5,000,000/aggregate


    This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.


D.    Equipment and Installation coverages in the broadest form available but
excluding coverage for Contractor's tools and equipment and material not
accepted by Tenant. Tenant will provide Builders Risk Insurance on all accepted
and installed materials.


All policies of insurance, duplicates thereof, or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall include Landlord, Landlord’s mortgagees, and such other parties as
Landlord may require in writing, as additional insureds. The certificates shall
show contractor’s insurance is primary and noncontributory. All policies of
insurance shall contain a waiver of subrogation for all lines of coverage in A.,
B., and C. above.




    Exhibit D    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT E
MONUMENT SIGNAGE1
image_71.jpg [image_71.jpg]





1 So long as Tenant leases the entirety of Level C and Level D, the monument
sign located on Hanover Street at the driveway entrance to the Leased Premises
shall be exclusive to Tenant. Regarding the monument sign to be located at the
Page Mill Road/Hanover Street intersection, sign position will be determined by
the amount of space leased, such that the tenant leasing the largest amount of
rentable square footage in the Building from time to time shall be entitled to
the top-most position on such sign and the smallest tenant would have the lowest
position; in any event, each of the top and bottom positions shall be of equal
size.
    Exhibit E    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT F
HAZARDOUS MATERIALS MANAGEMENT PLAN


[Follows this page]




    Exhibit G    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT G
RELEASE OF GROUND LESSOR
Tenant hereby represents to Ground Lessor that Tenant is aware that detectable
amounts of hazardous substances and groundwater contaminants have come to be
located beneath and/or in the vicinity of the Property. Tenant has made such
investigations and inquiries as it deems appropriate to ascertain the effects,
if any, of such substances and contaminants on its operations and persons using
the Property. Ground Lessor makes no representation or warranty with regard to
the environmental condition of the Property. Tenant, on behalf of itself and its
affiliated entities and their respective partners, employees, successors and
assigns (collectively, “Releasors”), hereby covenants and agrees not to sue and
forever releases and discharges Ground Lessor, and its trustees, officers,
directors, agents and employees for and from any and all claims, losses,
damages, causes of action and liabilities, arising out of hazardous substances
or groundwater contamination presently existing on, under, or emanating from or
to the Property. In connection with the above release, Releasors understand and
expressly waive any rights or benefits available under Section 1542 of the Civil
Code of California or any similar provision in any other jurisdiction. Section
1542 provides substantially as follows:




“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”






    Exhibit G    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT H
RESERVED
    Exhibit H    


99090796v.12


--------------------------------------------------------------------------------



EXHIBIT I
FORM OF ESTOPPEL CERTIFICATE
__________________, 20____




_____________________________
_____________________________
_____________________________
_____________________________


Re    ______________________
    ______________, California


Ladies and Gentlemen:
Reference is made to that certain Lease, dated as of July 31, 2020, between
_____________ LLC, a ____________limited liability company (“Landlord”), and the
undersigned (herein referred to as the “Lease”). A copy of the Lease [and all
amendment thereto] is[are] attached hereto as Exhibit A. At the request of
Landlord in connection with [____________ State reasons for request for estoppel
certificate ____________], the undersigned hereby certifies to Landlord and to
[state names of other parties requiring certification (e.g., lender, purchaser,
investor)] (“Lender”/ “Purchaser”/ “Investor”) and each of your respective
successors and assigns as follows:
1.The undersigned is the tenant under the Lease.


2.The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as indicated in Exhibit A.


3.There is no defense, offset, claim or counterclaim by or in favor of the
undersigned against Landlord under the Lease or against the obligations of the
undersigned under the Lease. The undersigned has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.


4.All improvements to be constructed in the Leased Premises by Landlord, if any,
have been completed and accepted by Tenant, and any tenant construction or other
allowances have been paid in full[, except as follows:
________________________________].


5.The undersigned is not aware of any default now existing of the undersigned or
of Landlord under the Lease, nor of any event which with notice or the passage
of time or both would constitute a default of the undersigned or of Landlord
under the Lease.


6.The undersigned has not received notice of a prior transfer, assignment,
hypothecation or pledge by Landlord of any of Landlord’s interest in the Lease.


7.The monthly rent due under the Lease is $____________ and has been paid
through __________________, and all additional rent due and payable under the
Lease has been paid through _________________.


8.The term of the Lease commenced on __________________, and expires on
___________________, unless sooner terminated pursuant to the provisions of the
Lease.


9.The undersigned has deposited the sum of $____________ with Landlord as
security for the performance of its obligations as tenant under the Lease, and
to the best of the undersigned’s knowledge, no portion of such deposit has been
applied by Landlord to any obligation under the Lease.


10.There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution[, except as follows: ________________________________].


The above certifications are made to Landlord and [Lender/ Purchaser/ Investor]
knowing that Landlord and [Lender/ Purchaser/ Investor] will rely thereon in
[making a loan secured in part by an assignment of the Lease/ accepting an
assignment of the Lease/ investing in Landlord/other].
Exhibit I


99090796v.12

--------------------------------------------------------------------------------





Exhibit I


99090796v.12

--------------------------------------------------------------------------------



Very truly yours,






__________________________
By:     
Name:     
Title:     


Exhibit I


99090796v.12


--------------------------------------------------------------------------------



Exhibit J
LANDLORD WAIVER AND AGREEMENT
This Landlord Waiver and Agreement (this “Waiver”) dated _________, 202_, is
entered into by and between ____________ LLC, a __________ limited liability
company (“Landlord”), and _____________, a _______________ (“Secured Party”).
Recitals
Whereas, Landlord is the record owner and landlord of the premises located at
________________, __________, California (the “Property”); and
Whereas, Landlord and _____________, a _______________ (“Tenant”), have entered
into that certain [Lease] dated July 31, 2020 (as previously and/or hereafter
amended, the “Real Property Lease”) pursuant to which Tenant has leases space at
the Property (the “Premises”); and
Whereas, Tenant has entered into an equipment lease and/or financing agreement
pursuant to which Tenant has granted a security interest in the personal
property described on Schedule 1 attached hereto (the “Personal Property”) to
Secured Party under that certain [Equipment Financing Agreement] between Tenant
and Secured Party dated __________, 202_ (the “Financing Agreement”); and
Whereas, Secured Party and Landlord desire to establish their respective rights
regarding the Personal Property and Secured Party’s access to the Premises;
Agreement
Now, Therefore, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1.During the term of the Real Property Lease, and subject to Landlord’s interest
in the Personal Property, if any, at the expiration or earlier termination of
the Real Property Lease, the Personal Property shall remain personal property
and severable from the Premises and shall not become part of the Premises or
construed as a fixture at the Premises to the extent that the funds of Landlord
have not been utilized to pay for the Personal Property or the financing
thereof.
2.So long as Tenant has executed the Consent on the signature page of this
Waiver, occupies the Premises, and is not in default under the Real Property
Lease, Landlord agrees that Secured Party may enter the Premises at any time or
from time to time upon reasonable written notice solely to Landlord and in
compliance with the terms of the Financing Agreement for purposes of inspecting
and/or removing any and all of the Personal Property in the exercise of its
rights and remedies arising from the Financing Agreement. In the event of a
default by Tenant under the Real Property Lease, Secured Party shall obtain
Landlord’s prior written consent prior to entering the Premises.
3.Landlord shall notify Secured Party in the event the Personal Property remains
at the Premises after either (i) Tenant is evicted from the Premises or (ii)
Tenant abandons (as opposed to vacates) the Premises prior to the expiration of
the Real Property Lease. Secured Party shall have 15 days to remove the Personal
Property from the Premises after notification of such action from Landlord. If
Secured Party has not removed the Personal Property within such 15 day period,
Landlord shall have all rights regarding the Personal Property accorded to it by
law and/or pursuant to the Real Property Lease and Secured Party shall have no
further rights regarding such Personal Property. After Tenant has vacated or
been evicted from the Premises, and if Landlord in its sole discretion allows
the Personal Property to remain at the Premises for any period of time, Secured
Party shall be liable for holdover rent for the total amount of time the
Personal Property remains at the Premises after such eviction or vacation. For
purposes hereof, “holdover rent” shall mean 200% of the rent in effect under the
Real Property Lease for the period immediately prior to such vacation or
eviction.
4.If Secured Party exercises its right to remove the Personal Property from the
Premises as provided herein, Secured Party shall repair any damage to the
Premises and restore it to its condition existing prior to installation of such
Personal Property. Landlord shall have the




99090796v.12

--------------------------------------------------------------------------------



right to require Secured Party to post a bond acceptable to Landlord to cover
the potential cost of such repair prior to removing any such Personal Property.
5.No auction or sale of the Personal Property shall be conducted by Secured
Party from the Premises without Landlord’s prior written consent, which consent
Landlord may withhold in Landlord’s sole and absolute discretion.
6.This waiver shall inure to the benefit of and shall be binding upon the heirs,
administrators, executors, successors and assigns of the parties hereto. The
prevailing party in any action to enforce or interpret this Agreement shall be
entitled to recover from the non-prevailing party all costs and expenses
(including but not limited to reasonable attorney’s fees) incurred by it in
connection therewith. This Agreement shall be governed by the laws of the State
of California.
In Witness Whereof, the parties hereto have executed, sealed and delivered this
Waiver this __________ day of ________________, 202_.
LANDLORD:




SECURED PARTY




TENANT’S CONSENT:
Tenant hereby consents to the foregoing waiver.     Without limiting any of the
terms or provisions of the Waiver or of this Consent, Tenant specifically
consents to Landlord’s providing rights of entry and access to Secured Party as
provided in the Waiver and agrees not to bring any claims against Landlord or
any of its members, managers, beneficial owners, or other affiliates based upon
Landlord’s agreements and undertakings in or pursuant to the Waiver.


TENANT:
SCHEDULE 1




99090796v.12

--------------------------------------------------------------------------------





PERSONAL PROPERTY












99090796v.12


--------------------------------------------------------------------------------



Exhibit K
FORM OF PURCHASE AGREEMENT
PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement ("Agreement") is dated for reference purposes
only _____________ and is made and entered into by and between
______________________ ("Seller") and ______________________ ("Buyer") and is
made with reference to the following facts and objectives:
1.RECITALS
A.    The Board of Trustees of the Leland Stanford Junior University, a body
having corporate powers under the laws of the State of California (“Ground
Lessor”), is the fee owner of certain improved real property located in Santa
Clara County, California, commonly known as or otherwise described as 3000
Hanover Street, Palo Alto, California, and more particularly described on
Exhibit A attached hereto (the “Real Property”).
B.    The Real Property has been leased to Seller pursuant to that certain Lease
dated as of March 25, 1971, between Ground Lessor and Hewlett-Packard Company, a
Delaware corporation (“HP”), as amended by that certain Lease Amendment dated as
of January 11, 2012, between Ground Lessor and HP, as further amended and
assigned by that certain Consent to Assignment of Ground Lease dated as of July
31, 2015, by and among Ground Lessor, HP, and Hewlett Packard Enterprise
Company, a Delaware corporation (the predecessor in interest to Landlord), and
as further amended by [______________________], pursuant to which Seller leases
the Real Property from Ground Lessor, a copy of which is attached hereto as
Exhibit B.
C.    Buyer desires to purchase from Seller and Seller desires to sell to Buyer,
subject to the terms and conditions contained in this Agreement, the “Property,”
defined herein to mean Seller’s leasehold interest in the Real Property.
Now, THEREFORE, the parties hereto agree as follows:
1.    Agreement to Purchase and Sell. Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller the Property, on the terms and subject to the
conditions as are set forth in this Agreement.
2.    Purchase Price. The purchase price ("Purchase Price") for the Property
shall be _______________ Dollars ($___________) payable as follows:
2.1    Deposit. Concurrently with the opening of Escrow as provided in Section
3, Buyer shall deposit into Escrow in immediately available funds the sum of
__________ Dollars ($______) (the “Deposit”) and provide written evidence of the
same to Seller. The Deposit shall be credited against the Purchase Price at
Close of Escrow.
2.2    Payment of Balance of Purchase Price. The remainder of the Purchase Price
shall be deposited with the Escrow Holder at least one business day prior to
Close of Escrow.
2.4    Liquidated Damages. IF BUYER FAILS TO COMPLETE THE TRANSACTION SET FORTH
IN THIS AGREEMENT, THE PARTIES AGREE THAT SELLER SHALL RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES, WHICH THE PARTIES AGREE IS A REASONABLE SUM CONSIDERING ALL
THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, INCLUDING THE
RELATIONSHIP OF THE SUM TO THE RANGE OF HARM TO SELLER THAT REASONABLY COULD BE
ANTICIPATED AND THE ANTICIPATION THAT PROOF OF ACTUAL DAMAGES COULD BE COSTLY OR
INCONVENIENT; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT SELLER’S
RIGHTS AND REMEDIES UNDER SECTION 13 HEREOF. WITHOUT LIMITATION OF THE
FOREGOING, THE DEPOSIT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES PURSUANT
TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677 AND SHALL NOT CONSTITUTE A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE 3275 OR 3369.
IN PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY
OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT
THE TIME THIS AGREEMENT WAS MADE.
Seller: ________    Buyer: _______




99090796v.12

--------------------------------------------------------------------------------



3.    Escrow. The purchase and sale of the Property shall be consummated through
an escrow as follows.
3.1    Opening of Escrow. Concurrently with the delivery of this Agreement to
Seller, Buyer shall open an escrow (the "Escrow") with ______________________
Title Company, ______________________, California _____, ______________________,
Escrow Officer, (___) ___-____, Email: ___________ (the "Title Company" or the
"Escrow Holder").
3.2    Close of Escrow. The closing of the purchase and sale of the Property
(the "Close of Escrow" or the "Closing") shall occur on or before the
___________ (__) day following the execution of this Agreement, time being of
the essence.
4.    Accuracy of Seller’s Representations. It shall be a condition to Buyer’s
obligation to purchase the Property that as of Close of Escrow, all of the
representations and warranties of the Seller, as set forth in Section 7 of this
Agreement, shall be true and correct.
5.    Title/ As Is/ Release.
5.1    Title. Title to the Property shall be transferred to Buyer subject to (a)
all matters of record as of the execution of this Agreement, (b) any further
taxes and assessments that accrue through the closing, and (c) any further
exceptions to title through the closing caused or consented to by Buyer or its
agents or consultants (collectively the “Permitted Exceptions”) with the
exception of monetary liens placed on the Property by Seller which shall be
removed by Seller prior to Close of Escrow.
5.2    "As-Is" Transfer. Except as expressly provided in Section 7, Seller
disclaims the making of any representations or warranties, express or implied,
regarding the Property or matters affecting the Property or the Real Property,
including, without limitation, the physical condition of the Real Property,
title to or the boundaries of the Real Property, pest control matters, soil
condition, hazardous waste, toxic substances or other environmental matters,
compliance with building, health, safety, land use, and zoning laws, regulations
and orders, structural and other engineering characteristics, budgets and
financial projections for the operation of the Real Property, and all other
information pertaining to the Property or the Real Property. Moreover, Buyer
acknowledges that (a) Buyer has been in occupancy of the Real Property since
_______, 202_, (b) Buyer has entered into this Agreement with the intention of
making and relying on its own investigation of the physical, environmental,
economic, and legal condition of the Property or the Real Property, (c) Buyer is
not relying on any statements, representations, or warranties, other than those
specifically set forth in Section 7, made by Seller or anyone acting or claiming
to act on Seller’s behalf concerning the Property or the Real Property, and (d)
Buyer shall purchase the Property and the Real Property in its “AS IS” condition
at Close of Escrow and assumes the risks that adverse physical, environmental,
economic, or legal conditions may exist.
        5.3    Release. Except for (i) actual fraud of the Seller, (ii) Seller’s
breach of this Agreement and/or (iii) any breach of the representations of
Seller as set forth in this Agreement, and to the fullest extent permitted by
law, Buyer hereby forever waives, releases and discharges Seller, and hereby
forever waives, releases and discharges all present and future claims, actions,
causes of action, demands, suits, legal and administrative, proceedings against
Seller and/or its officers, directors, employees and agents, and hereby releases
and discharges them from all liability for damages, losses, costs, liabilities,
claims for distribution, fees and expenses, present and future, arising out of
or in any way connected with any condition or aspect of the Property or the Real
Property and any environmental contamination in, on, under or about the Real
Property (or any portion thereof), or the existence of hazardous materials, in
any state in, or under, or about the Real Property (or any portion thereof), or
in groundwater, air or other media, however they came to be placed there,
whether or not such condition arose or such hazardous materials came to be
placed while Seller owned the Property (or any portion thereof), and whether or
not such condition, or existence of such hazardous materials, would have been
discovered by a reasonably competent environmental assessment. Without limiting
the foregoing and subject solely to the Seller’s representations set forth
below, Buyer, upon Close of Escrow, shall be deemed to have waived, relinquished
and released Seller and all Seller agents, affiliates and representatives from
and against any and all matters arising out of latent or patent defects or
physical conditions, violations of applicable laws and any and all other acts,
omissions, events, circumstances or matters affecting the Property or the Real
Property or any portion thereof. For the foregoing purposes, Buyer hereby
specifically waives the provisions of any law of any state, territory or
jurisdiction, including but not limited to California Civil Code Section 1542,
the import of which is as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.




99090796v.12

--------------------------------------------------------------------------------



Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
Section and discussed its import with legal counsel (or elected not to do so)
and that the provisions of this Section are a material part of this Agreement.
Buyer:    _______________________
6.    Delivery of Title. Delivery of title to the Property shall be evidenced by
the willingness of Title Company to issue the policy referred to in Section 6.1
hereof upon the Close of Escrow.
6.1    Title Insurance. The Title Company shall be requested to issue to Buyer
at Close of Escrow, a CLTA leasehold owner's policy of title insurance, with
liability for the full amount of the Purchase Price for the Property, showing
leasehold title vested in the name of Buyer and subject to the Permitted
Exceptions (the “Required Title Policy”).
6.1.1    Termination of the Escrow. Should the Title Company at Close of Escrow
not issue or be irrevocably committed to issue the Required Title Policy, this
Agreement and the Escrow established hereunder, at Buyer's option, shall
terminate, at which time the Escrow Holder shall return the entire amount of any
funds deposited with Escrow by Buyer to Buyer, and any and all documents or
other funds deposited into Escrow shall be returned to the party who deposited
the same. Buyer shall bear the risk for any errors of the Title Company in the
issuance of any Preliminary Title Report or Title Insurance Policy and Buyer’s
sole remedy as to such errors is to bring a claim against the Title Company.
7.    Seller's Warranties and Representations. Seller represents and warrants to
Buyer, the following:
7.1    Duly Authorized and Enforceable. Seller has, or will prior to Close of
Escrow have, taken, or caused to be taken, all actions required of it to approve
the execution and delivery of this Agreement and has authorized the consummation
of the transactions contemplated herein. This Agreement is a valid and binding
obligation of the Seller and that the consent of any person or entity required
therefor has been obtained.
8.    Closing Costs/Prorations. Santa Clara County transfer taxes and 50% of the
City of Palo Alto transfer taxes shall be paid by Seller, and the other 50% of
the City of Palo Alto transfer taxes shall be paid by Buyer. Costs for drawing
deeds and other transfer documents, title insurance on the Property, escrow,
recording costs and any other costs and expenses to close shall be paid as is
customary in the county where the Real Property is located. All customarily
proratable items shall be prorated as of close of escrow.
9.    Deliveries at Closing. Each of Buyer and Seller shall make the following
deliveries to each other or to Escrow on or prior to the Closing Date:
9.1    Buyer's Deliveries. Buyer shall have delivered each of the following to
the person designated:
9.1.1    The balance of the Purchase Price and such amount as is necessary to
pay Buyer’s share of closing costs, to Escrow Holder (at least one business day
prior to the close of escrow), and
9.1.2    A properly executed and notarized counterpart Assignment and Assumption
of Leasehold Interest (“Assignment”) conveying title to the Property to the
Buyer, and such other documents as Escrow Holder may reasonably require from
Buyer. The Assignment shall contain an indemnity from Buyer in favor of Seller
wherein Buyer agrees to indemnify, defend, and hold harmless Seller from claims
made by Ground Lessor against Seller with respect to defaults occurring after
the close of escrow, and the Assignment shall contain an indemnity from Seller
in favor of Buyer wherein Seller agrees to indemnify, defend, and hold harmless
Buyer from claims made by Ground Lessor against Buyer with respect to defaults
occurring prior to the close of escrow.
9.2    Seller's Deliveries. Seller shall have delivered each of the following to
the person designated:
9.2.1    A properly executed and notarized counterpart Assignment and Assumption
of Leasehold Interest to the Escrow Holder, and
9.2.2    Such other documents as Escrow Holder may reasonably require from
Seller.




99090796v.12

--------------------------------------------------------------------------------



10.    Assignment. Absent consent of the Seller which may be withheld in
Seller’s sole discretion, Buyer may not assign its rights hereunder to any
person or entity other than those parties under common ownership with Buyer (not
assignment shall release Buyer from its obligations under this Agreement).
11.    Further Acts. Buyer and Seller each agree to take such further action and
to execute and deliver such further documents as may be reasonably necessary in
order to carry out the terms of this Agreement.
12.    Entire Agreement. This Agreement is the total Agreement by and between
the parties hereto with respect to the transaction set forth above and
supersedes any and all prior agreements, written or oral, between the parties
regarding the Property or the Real Property. Each party acknowledges and
represents that it is relying on no representations by the other party, other
than those expressly set forth in this Agreement. This Agreement may not be
amended or modified except by a written Agreement signed by both parties.
13.    Attorney's Fees. In the event of any dispute in connection with this
Agreement, the prevailing party shall be entitled to have and recover from the
losing party reasonable attorneys' fees and costs of suit or arbitration.
14.     Notices. All notices and other communications to be made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service, if served personally on the party to who service is
given, or on the date of receipt or refusal to accept delivery, if sent by FedEx
or other reputable courier service, postage prepaid, and properly addressed to
the addresses as set forth on the signature page below. Any party may change its
address for the purpose of receiving notice in the manner provided for notices
above.
15.    Brokers/Agents. Each party hereto represents and warrants that such party
has not involved any broker or agent with respect to this transaction and agrees
to indemnify, defend and hold harmless the other from and against any such claim
for the payment of a commission or other fee in connection with the sale of the
Property.
16.    Miscellaneous Provisions.
16.1    Time of Essence. Time is of the essence of each provision of this
Agreement.
16.2    Consent of Parties. Whenever consent or approval of either party is
required, that party shall not unreasonably withhold such consent or approval
except as set forth above.
16.3    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their respective successors and assigns.
16.4    Exhibits. All Exhibits referred to are attached hereto and incorporated
herein by this reference.
16.5    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.
16.6    Integrated Agreement; Modification. This instrument contains the entire
agreement of the parties and cannot be amended or modified except by a written
Agreement, executed by each of the parties hereto.
16.7    Captions. The captions of this Agreement are for convenience purposes
only, and shall have no effect on its construction or interpretation.
16.8    Singular and Plural; Gender. When required by the context of this
Agreement, the singular shall include the plural, and the masculine shall
include the feminine.
16.9    Severability. The unenforceability, invalidity, or illegality of any
provision shall not render the other provisions unenforceable, invalid, or
illegal.
16.10    Waiver. No consent or waiver, express or implied, by either party to
this Agreement or of any breach or default by the other in the performance of
any obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default by such party hereunder. Failure on the
part of any party hereto to complain of any act or failure to act of the other
party or to declare the other party in default hereunder, irrespective of how
long such failure continues, shall not constitute a waiver of the rights of such
party hereunder.




99090796v.12

--------------------------------------------------------------------------------



16.11    Counterparts and Electronic Signatures: This Agreement may be signed in
two or more counterparts. When at least one such counterpart has been signed by
each party, this Agreement shall be deemed to have been fully executed and each
counterpart shall be deemed to be an original and all


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]






99090796v.12

--------------------------------------------------------------------------------



counterparts taken together shall be one and the same Agreement. This Agreement
may be signed by faxed, e-mailed or other electronic signatures (e.g., Docusign)
and faxed, e-mail, or such other electronic signatures hereon shall be deemed
originals for all purposes.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date written above.
SELLER
______________________
By: ______________________
Name: _____________________
Its: _______________________
Dated: _____________________




BUYER
______________________
By: ______________________
Name: _____________________
Its: _______________________
Dated: _____________________




99090796v.12